 
 
CREDIT AGREEMENT
 
dated as of
March 16, 2012,
among
 
TROPICANA ENTERTAINMENT INC.,
THE LENDERS PARTY HERETO
and
UBS AG, STAMFORD BRANCH,
as Administrative Agent and Collateral Agent
and
UBS SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger
 







--------------------------------------------------------------------------------


ARTICLE I.
Definitions
1.01
Defined Terms
1.02
Terms Generally
ARTICLE II.
The Credits
2.01
Commitments
2.02
Loans
2.03
Borrowing Procedure
2.04
Evidence of Debt; Repayment of Loan
2.05
Fees
2.06
Interest on Loans
2.07
Termination of Commitments
2.08
Interest Elections
2.09
Amortization and Repayment of Loans
2.10
Optional and Mandatory Prepayments of Loans
2.11
Alternate Rate of Interest
2.12
Reserve Requirements; Change in Circumstances
2.13
Breakage Payments
2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
2.15
Taxes
2.16
Mitigation Obligations; Replacement of Lenders
2.17
Defaulting Lenders
2.18
Increase in Commitments
ARTICLE III.
Representations and Warranties
3.01
Organization; Powers
3.02
Authorization; No Conflict
3.03
Enforceability
3.04
Governmental Approvals
3.05
Financial Statements
3.06
No Material Adverse Change
3.07
Title to Properties; Possession Under Leases
3.08
Subsidiaries
3.09
Litigation; Compliance with Laws
3.10
Agreements
3.11
Federal Reserve Regulations
3.12
Investment Company Act
3.13
Tax Returns
3.14
No Material Misstatements
3.15
Employee Benefit Plans
3.16
Environmental Matters
3.17
Insurance
3.18

Security Documents
3.19
Location of Real Property and Leased Premises


--------------------------------------------------------------------------------


3.20
Leased Ships and Vehicles
3.21
Labor Matters
3.22
Sanctioned Persons. Patriot Act
3.23
Casino Leases
3.24
Citizenship
3.25
Use of Proceeds.
3.26
Solvency
3.27
No Burdensome Restrictions.
3.28
Intellectual Property.
ARTICLE IV.

Conditions of Lending
4.01

Conditions to the Closing Date
ARTICLE V.
Affirmative Covenants
5.01
Existence; Compliance with Laws; Businesses and Properties
5.02
Insurance
5.03
Payment of Obligations and Taxes
5.04
Financial Statements, Reports, etc
5.05
Litigation and Other Notices
5.06
Information Regarding Collateral
5.07
[Intentionally Omitted]
5.08
Maintaining Records; Access to Properties and Inspections; Annual Meetings
5.09
Use of Proceeds
5.10
Employee Benefits
5.11
Compliance with Environmental Laws
5.12
Environmental Reporting
5.13
[Intentionally Omitted]
5.14
Further Assurances
5.15
Post-Closing Collateral Matters
5.16
Maintenance of Ratings
5.17
Minimum Capital Expenditures
5.18
Designation of Subsidiaries.
ARTICLE VI.
Negative Covenants
6.01
Indebtedness
6.02
Liens
6.03
Investments, Loans and Advances
6.04
Mergers, Consolidations and Acquisitions; Sales of Assets
6.05
Restricted Payments; Restrictive Agreements
6.06
Transactions with Affiliates
6.07
Business of the Borrower, the Guarantors and the Restricted Subsidiaries
6.08
Other Indebtedness and Agreements
6.09
[Intentionally Omitted]
6.10
[Intentionally Omitted]


--------------------------------------------------------------------------------


6.11
First Lien Net Leverage Ratio
6.12
Total Net Leverage Ratio
6.13
Fiscal Year
6.14
Sale and Leaseback Transaction
ARTICLE VII.
Events of Default
ARTICLE VIII.
The Administrative Agent and the Collateral Agent
8.01
Appointment of Agents.
8.02
Rights as a Lender.
8.03
Exculpatory Provisions
8.04
Reliance by Agent
8.05
Delegation of Duties
8.06
Resignation of Agent
8.07
Non-Reliance on Agent and Other Lenders
8.08
Withholding Tax
8.09
No Other Duties, Etc
8.10
Enforcement
8.11
Security Documents
ARTICLE IX.
Miscellaneous
9.01
Notices
9.02
Survival of Agreement
9.03
Binding Effect
9.04
Successors and Assigns
9.05
Expenses; Indemnity
9.06
Right of Setoff
9.07
Applicable Law
9.08
Waivers; Amendment
9.09
Application of Gaming Laws
9.10
Interest Rate Limitation
9.11
Entire Agreement; Survival of Agreement
9.12
WAIVER OF JURY TRIAL
9.13
Marshalling; Payments Set Aside
9.14
Severability
9.15
Independence of Covenants
9.16
Counterparts
9.17
Headings
9.18
Jurisdiction; Consent to Service of Process
9.19
Confidentiality
9.20
USA PATRIOT Act Notice
9.21
Disclosure
9.22
Obligations Absolute


--------------------------------------------------------------------------------


SCHEDULES
Schedule 1.01(a) – Guarantors
Schedule 1.01(b) – Mortgaged Property
Schedule 2.01 – Lenders and Commitments
Schedule 3.02 – Conflicts
Schedule 3.04 – Government Approvals
Schedule 3.07 – Title to Properties
Schedule 3.08 – Subsidiaries
Schedule 3.09 – Litigation
Schedule 3.15 – ERISA Events
Schedule 3.16 – Environmental Matters
Schedule 3.17 – Insurance
Schedule 3.18 – Intellectual Property Matters
Schedule 3.18(a) – UCC Filing Offices
Schedule 3.19(a) – Owned Real Property
Schedule 3.19(b) – Leased Real Property
Schedule 3.20 – Owned and Leased Ships/Vessels
Schedule 3.21 – Labor Matters
Schedule 3.23 – Casino Leases
Schedule 4.01(p) – Local Counsel
Schedule 5.15 – Post-Closing Collateral Matters
Schedule 6.01 – Indebtedness
Schedule 6.02 – Liens
Schedule 6.03 – Investments
Schedule 6.05 – Restrictive Agreements
Schedule 6.08(a) – Material Contracts


EXHIBITS


Exhibit A – Form of Administrative Questionnaire
Exhibit B – Form of Assignment and Assumption
Exhibit C – Form of Borrowing Request
Exhibit D – Form of Guarantee and Collateral Agreement
Exhibit E – Form of Ship Mortgage
Exhibit F – Form of Mortgage
Exhibit G – Form of Note
Exhibit H – Form of Solvency Certificate
Exhibit I – Form of Intercompany Note
Exhibit J – Form of Interest Election Request






--------------------------------------------------------------------------------


CREDIT AGREEMENT
CREDIT AGREEMENT (as it may be amended, supplemented or otherwise modified from
time to time, this “Agreement”) dated as of March 16, 2012, among TROPICANA
ENTERTAINMENT INC., a Delaware corporation (the “Borrower”), the lenders party
hereto from time to time (the “Lenders”) and UBS AG, STAMFORD BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders.
PRELIMINARY STATEMENT
WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;
WHEREAS, the Borrower has requested that the Lenders provide a senior secured
first lien term loan credit facility in an aggregate principal amount of
$175,000,000, to repay certain indebtedness, including under the Existing Credit
Agreement, to pay fees and expenses relating to this Agreement and for other
general corporate purposes;
WHEREAS, the Lenders are willing to make available to the Borrower the Loans
upon the terms and subject to the conditions set forth herein; and
WHEREAS, each of the Guarantors has agreed to guaranty the obligations of the
Borrower hereunder in accordance with the terms of the Guaranty and Security
Agreement and each of the Borrower and each of the Guarantors has agreed to
secure its obligations to the Lenders hereunder with, inter alia, security
interests in, and liens on, substantially all of its property and assets,
whether real or personal, tangible or intangible, now existing or hereafter
acquired or arising, all as more fully provided herein and in the Security
Documents.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
ARTICLE I.
Definitions    
1.01    Defined Terms.     As used in this Agreement, the following terms shall
have the meanings specified below:
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
“Additional Guarantor” shall have the meaning assigned to such term in
Section 5.14(b).



1

--------------------------------------------------------------------------------


“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period; provided that the Adjusted LIBOR
Rate shall be deemed to be not less than 1.50% per annum.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that (i) neither any Agent nor any Lender (nor any Affiliate
thereof) shall be considered an Affiliate of Borrower or any Subsidiary (except
for purposes of determining status as an Affiliated Lender hereunder) with
respect to transactions relating to this Agreement or the other Loan Documents;
and (ii) solely for purposes of determination of the Borrower’s or any
Restricted Subsidiary’s compliance with Section 6.06 and Section 6.08(a),
beneficial ownership of less than fifteen percent (15%) of the Voting Stock of a
Person and the absence of the right, whether through the ownership of voting
securities, by contract or otherwise, to elect, appoint, or designate fifteen
percent (15%) or more of the then authorized number of directorships of such
Person’s board of directors (or equivalent governing body), from time to time,
shall be deemed to not constitute Control for purposes of determining whether
one Person is an Affiliate of another Person.
“Affiliated Lender” shall mean a Lender that is the Borrower, any Person
included in the definition of “Icahn Group” or an Affiliate of the Borrower
(other than a natural person).
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate
for a Eurodollar Borrowing that has an Interest Period of one month beginning on
such day (or if such day is not a Business Day, on the immediately preceding
Business Day) plus 100 basis points; provided that the Alternate Base Rate shall
be deemed to be not less than 2.50% per annum. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason
on any day, including the inability or failure of the Administrative Agent to
obtain sufficient quotations in accordance with the terms of the definition
thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Base Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Base Rate or the



2

--------------------------------------------------------------------------------


Federal Funds Effective Rate, respectively.
“Applicable ABR Margin” shall mean, at any date, with respect to each ABR Loan,
5.00% per annum.
“Applicable ECF Percentage” shall mean, for any fiscal year beginning with the
fiscal year ending December 31, 2012, (a) 50% if the First Lien Net Leverage
Ratio as of the last day of such fiscal year is greater than or equal to 2.75 to
1.00, (b) 25% if the First Lien Net Leverage Ratio as of the last day of such
fiscal year is less than 2.75 to 1.00 but greater than or equal to 1.50 to 1.00
and (c) 0% if the First Lien Net Leverage Ratio as of the last day of such
fiscal year is less than 1.50 to 1.00.
“Applicable LIBOR Margin” shall mean, at any date, with respect to each
Eurodollar Loan, 6.00% per annum.
“Applicable Margin” shall mean, with respect to an ABR Loan, Applicable ABR
Margin, and with respect to a Eurodollar Loan, Applicable LIBOR Margin.
“Argosy III” shall mean the Argosy III Riverboat, Official Number 1023758, and
all related fittings, furnishings, fixtures, equipment and appurtenances.
“Arranger” shall mean UBS Securities LLC, as sole lead arranger and sole
bookrunner hereunder.
“Aruba Project” shall mean the facility located in Aruba in existence, being
developed or being planned for as conducted or to be conducted as a Permitted
Business.
“Asset Sale” shall mean the sale, transfer, conveyance, assignment, lease or
other disposition (by way of merger, casualty, condemnation or otherwise) by the
Borrower, any Restricted Subsidiary or any Guarantor to any Person other than
the Borrower, any Restricted Subsidiary or any Guarantor of (a) any Equity
Interests held by the Borrower or any of the Guarantors or Restricted
Subsidiaries (other than directors’ qualifying shares) or (b) any other assets
of the Borrower or any of the Guarantors or Restricted Subsidiaries (other than
(i) inventory in each case disposed of in the ordinary course of business,
(ii) surplus, damaged, obsolete, scrap, idle or worn out assets, in each case
disposed of in the ordinary course of business, (iii) the cross-licensing or
nonexclusive licensing of Intellectual Property in the ordinary course of
business, (iv) the sale or issuance of any Restricted Subsidiary’s equity to any
Loan Party, (v) the sale or discount of overdue accounts receivables arising in
the ordinary course of business (consistent with customary industry practice and
not as part of any bulk sale or financing of receivables), (vi) the sale,
transfer, conveyance, assignment, lease or other disposition of furniture,
fixtures, equipment (including gaming equipment) in the ordinary course of
business), (vii) the leasing of Real Property in the ordinary course of
business, (viii) Cash Equivalents or debt or equity securities of, or loans to
(in each case, such securities or loans shall be any of the following: publicly
traded loans or securities, syndicated loans, club loans, bank



3

--------------------------------------------------------------------------------


loans or other similar types of securities or loans, in each case initially
invested in or by multiple non-Affiliated lenders or investors), Persons that
are engaged in a Permitted Business (other than to the extent the Borrower or
any Restricted Subsidiary has any management control of such Person) and (ix)
any sale, transfer, conveyance, assignment, lease or other disposition or series
of related sales, transfers, conveyances, assignments, leases or other related
dispositions that have a purchase price not in excess of $1,000,000).
“Asset Swap” shall mean an exchange of any assets (including Capital Stock) by
the Borrower or a Restricted Subsidiary for: (a) the assets of, or any Capital
Stock of, a Person engaged in one or more Permitted Businesses, if after giving
effect to any such acquisition of assets or Capital Stock, such acquired assets
are used in a Permitted Business, or such Person becomes a Restricted Subsidiary
of, the Borrower and/or (b) other assets that are not classified as current
assets under GAAP and that are used or useful in a Permitted Business by the
Borrower or a Restricted Subsidiary; provided that (i) a portion consisting of
no more than 25% of the consideration for the assets subject to such Asset Swap
may be paid to the Borrower or such Restricted Subsidiary in cash, (ii) to the
extent that the property subject to such Asset Swap being disposed by the
Borrower or such Restricted Subsidiary constituted Collateral, then all property
acquired by the Borrower or such Subsidiary pursuant to such Asset Swap shall be
made subject to the Lien of the applicable Security Documents in favor of the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties to the extent required by Section 5.14, (iii) to the extent that the
assets or Capital Stock subject to such Asset Swap being disposed of by the
Borrower or such Restricted Subsidiary was of or from a Loan Party, the acquired
assets are used in a Permitted Business or the Person whose Capital Stock was
acquired becomes a Loan Party and (iv) after giving effect to such Asset Swap,
on a Pro Forma Basis, neither the Consolidated EBITDA (for the latest four
quarter period for which financial statements have been delivered pursuant to
Section 6.04(a) or (b)) nor the total assets (based on the balance sheet for the
latest fiscal quarter for which financial statements have been delivered
pursuant to Section 5.04(a) or (b)) attributable to the operations of the
Borrower and its Restricted Subsidiaries in any of the local gaming markets
involved in the Asset Swap shall exceed 40% of the Consolidated EBITDA or total
assets of the Borrower and its Restricted Subsidiaries, taken as a whole,
calculated as if such Asset Swap had occurred on the first day of the most
recently ended Test Period.
“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.
“Assignment of Earnings, Charters and Insurances” shall refer to each assignment
of earnings, charters and insurances, in form and substance reasonably
acceptable to the Administrative Agent, entered into in connection with each
Ship Mortgage and creating a security interest in the Assigned Property (as
defined in the Assignment of Earnings, Charters and Insurances) under the UCC.
“Available Amount” means, as applicable to any Restricted Payment, a cumulative
amount, equal to (a) the amount equal to: (i) fifty percent (50%) of the
Borrower’s cumulative



4

--------------------------------------------------------------------------------


Consolidated Net Income (or if cumulative Consolidated Net Income is a loss,
minus 100% of such loss), measured from April 1, 2012 through the last day of
the most recently ended fiscal quarter of the Borrower prior to the date such
Restricted Payment is made (the “Applicable Measurement Period”), less (ii) the
amount equal to: (X) Investments made during the Applicable Measurement Period
which were permitted to be made under Section 6.03 hereof (other than
Investments in Restricted Subsidiaries), less (Y) returns, profits,
distributions and similar amounts received on such Investments during the
Applicable Measurement Period (in each case, up to the amount of the original
Investment), plus (b) the proceeds of Equity Issuances of the Borrower (other
than of Disqualified Capital Stock and proceeds used to satisfy Cure Amounts)
during the Applicable Measurement Period, plus (c) the fair market value of
capital contributions to the Borrower (other than of Disqualified Capital Stock
and proceeds used to satisfy Cure Amounts) during the Applicable Measurement
Period, plus (d) debt and Disqualified Capital Stock that have been, during the
Applicable Measurement Period, exchanged or converted into Capital Stock (other
than Disqualified Capital Stock), together with the fair market value of any
property received, during the Applicable Measurement Period, upon such exchange
or conversion, plus (e) the net proceeds of sales of Investments received during
the Applicable Measurement Period, plus (f) Investments of the Borrower and its
Restricted Subsidiaries in any Unrestricted Subsidiary that has been, during the
Applicable Measurement Period, redesignated as a Restricted Subsidiary or that
has been, during the Applicable Measurement Period, merged or consolidated into
the Borrower or any of its Restricted Subsidiaries or the fair market value of
the assets of any Unrestricted Subsidiary that have been, during the Applicable
Measurement Period, transferred to the Company or any of its Restricted
Subsidiaries.
“Aztar” shall mean Aztar Corporation, a Delaware corporation or any successor
thereto.
“B-527” shall mean the support barge to Bayou Caddy’s Jubilee Casino with the
name “B-527”, Official Number 514272, and all related fittings, furnishings,
fixtures, equipment and appurtenances.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest announced by the Administrative Agent from time
to time as its corporate base rate; each change in the Base Rate shall be
effective on the date such change is effective. The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.
“Bayou Caddy’s Jubilee Casino” shall mean the vessel with the name “Bayou
Caddy’s Jubilee Casino”, Official Number 519419, and all related fittings,
furnishings, fixtures, equipment and appurtenances.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United



5

--------------------------------------------------------------------------------


States of America (or any successors).
“Borrowing” shall mean any Loans made on the same date.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Cage Cash” shall mean all so-called “cage cash” that the Borrower and the
Restricted Subsidiaries maintain within the cage or on the floor at any casino
or gaming facility in connection with or necessary for the day to day operations
of the business of the Borrower or such Restricted Subsidiary.
“Capital Expenditures” shall mean, for any period, with respect to the Borrower
or any Guarantor, the aggregate of all expenditures by the Borrower or any
Guarantor for the acquisition or leasing of fixed or capital assets (including
Capital Lease Obligations) that are or should be, or have been or should have
been capitalized in accordance with GAAP and any expenditures by the Borrower or
any Guarantor for maintenance, repairs, restoration or refurbishment of the
condition or usefulness of property of such Person that are or should be, or
have been or should have been, capitalized in accordance with GAAP.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Capital Stock” shall mean (1) in the case of a corporation, corporate stock,
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited), and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.
“Cash Equivalents” shall mean:
(a)    U.S. dollars, including, without limitation, Cage Cash;



6

--------------------------------------------------------------------------------


(b)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(c)    investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-1 by S&P or P-1 from Moody’s;
(d)    investments in certificates of deposit, banker’s acceptances, securities
backed by standby letters of credit, time deposits, deposit accounts, Eurodollar
time deposits or overnight bank deposits maturing within one year from the date
of acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(e)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (b) above and entered into with a
financial institution satisfying the criteria of clause (d) above; and
(f)    investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above or in the form of cash equivalents (or foreign cash equivalents) or
short term marketable debt securities.
“Casino Leases” shall mean any lease or sublease under which a Loan Party is the
lessee or sublessee, as applicable, for Real Property on which any Loan Party
conducts casino gaming.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of the Borrower or
any of its Restricted Subsidiaries. “Casualty Event” shall include but not be
limited to any taking of all or any part of any Real Property of any person or
any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any Requirement of Law, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of any person or
any part thereof by any Governmental Authority, civil or military, or any
settlement in lieu thereof.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(d), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive of any
Governmental Authority made or issued after the date of this Agreement; provided
that,



7

--------------------------------------------------------------------------------


notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued and (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, for the
purposes of this Agreement, be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” shall mean and be deemed to have occurred if (a) the
Permitted Holders shall at any time not beneficially own, in the aggregate,
directly or indirectly, at least 35% of the voting power of the outstanding
Voting Stock of the Borrower or (b) any person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended), other than the Permitted Holders, shall at any time have acquired
direct or indirect beneficial ownership of a percentage of the voting power of
the outstanding Voting Stock of the Borrower that exceeds 35% thereof, unless,
in the case of either clause (a) or (b) above, the Permitted Holders have, at
such time, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the board of directors of
the Borrower; or (c) Continuing Directors shall not constitute at least a
majority of the board of directors of the Borrower; or (d) at any time, a
“change of control” (or similar term) under any indenture, instrument or
agreement pursuant to which any Material Indebtedness of the Borrower is
outstanding shall have occurred.
“Chapter 11 Cases” shall mean the cases under Chapter 11 of the Bankruptcy Code
commenced by the Borrower and certain of its Affiliates on May 5, 2008.
“Charter” means each leasing or hiring of a Vessel, including, without
limitation, each bareboat charter and time charter.
“City of Evansville” shall mean the vessel with the name “City of Evansville”,
Official Number 1035577, and all related fittings, furnishings, fixtures,
equipment and appurtenances.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.01 are satisfied in accordance therewith and this Agreement becomes
effective, which date was March 16, 2012.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender assumed its Commitment,
as applicable, and any Commitment to



8

--------------------------------------------------------------------------------


make Incremental Term Loans or any Incremental Revolving Commitment extended by
such Lender as provided in Section 2.18, in each case as the same may be
(a) reduced from time to time pursuant to Section 2.10 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.
“Communications” shall have the meaning assigned to such term in Section
9.01(b).
“Competitors” shall mean, from time to time, any Person, together with its
Affiliates, that owns, manages or operates gaming or hospitality facilities in
the same market or markets with the Borrower, any Guarantor, or any Subsidiary,
other than any bona fide debt fund of any such Person or its Affiliates that is
generally in the business of investing in debt securities or syndicated loans.
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of February 2012.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted (and not
already added back) in determining such Consolidated Net Income, the sum of
(i) Consolidated Net Interest Expense for such period, (ii) consolidated income
tax expense for such period (not including any gaming taxes), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) costs and
expenses resulting from administrative expenses paid with respect to the Chapter
11 Cases for professional fees and expenses, (v) any non-cash charges
(including, but not limited to, the write down or impairment of any assets,
whether or not current assets), losses or expenses for such period, (vi) losses
or expenses related to force-majeure events to the extent such losses or
expenses are covered by an effective insurance policy, (vii) non-cash
stock-option based and other equity based compensation expenses,
(viii) severance expenses related to the termination of employees and other
restructuring charges and (ix) costs and expenses incurred in connection with
the Transactions and minus (b) without duplication (i) all cash payments made
during such period on account of reserves, restructuring charges and other
non-cash charges for a prior period added to Consolidated Net Income for a prior
Test Period tested under Sections 6.11 and 6.12 and (ii) any non-cash gains for
such period, all determined on a consolidated basis in accordance with GAAP;
provided that Consolidated EBITDA shall be calculated on a Pro Forma Basis to
give effect to any Permitted Acquisitions, Investments permitted under Section
6.03, acquisitions and Asset Sales permitted under Section 6.04(b) and other
dispositions permitted under Section 6.04(b) consummated at any time on or after
the first day of the applicable Test Period and prior to the date of
determination as if each such Permitted Acquisition, or other Investment,
acquisition, Asset Sale or disposition had been effected on the first day of
such period and as if each such Asset Sale had been consummated on the day prior
to the first day of such period.
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by



9

--------------------------------------------------------------------------------


the Restricted Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to such Restricted
Subsidiary, including, without limitation, any Gaming Laws (provided that, if
any approval of any Governmental Authority is required for any such payment or
distribution, this clause (a) shall not apply unless and until the applicable
Governmental Authority has issued an order restricting such payment or
distribution), (b) the income or loss of any Person accrued prior to the date it
becomes a subsidiary or is merged into or consolidated with the Borrower or any
Restricted Subsidiary or prior to the date that such Person’s assets are
acquired by the Borrower, any Restricted Subsidiary, (c) the income of any
Person in which any other Person (other than the Borrower or a wholly owned
Restricted Subsidiary or any director holding qualifying shares in accordance
with applicable law) has a joint interest to the extent such net income is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of distributions by such Person, directly or indirectly, to the
Borrower or any Restricted Subsidiary and (d) any gains or losses attributable
to sales of assets out of the ordinary course of business or any other
extraordinary gains or losses, including, without limitation, any non-cash
impairment charges. For the avoidance of doubt, references to the Borrower and
the Restricted Subsidiaries in this definition include any predecessor(s) of the
Borrower or any Restricted Subsidiary, for the purposes of calculating
“Consolidated Net Income” during any period prior to the Closing Date.
“Consolidated Net Interest Expense” shall mean, for any period, (a) the sum of
(i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations and Synthetic Lease Obligations or any dividends or
other payments made in respect of any Equity Interest) of the Borrower and the
Restricted Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, plus (ii) any interest accrued during such period in
respect of Indebtedness of the Borrower and the Restricted Subsidiaries that is
required to be capitalized rather than included in consolidated interest expense
for such period in accordance with GAAP minus (b) the sum of (i) total interest
income of the Borrower and the Restricted Subsidiaries for such period, in each
case determined in accordance with GAAP plus (ii) non-cash charges related to
the amortization or write-off of debt discount or debt issuance costs and
commissions to the extent included in the interest expense for such period. For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by the Borrower and the Restricted
Subsidiary or any Restricted Subsidiaries with respect to interest rate Hedging
Agreements. For the avoidance of doubt, references to the Borrower and the
Restricted Subsidiaries in this definition include any predecessor(s) of the
Borrower or any Restricted Subsidiary, for the purposes of calculating
“Consolidated Net Interest Expense” during any period prior to the Closing Date.
Consolidated Net Interest Expense shall be calculated on a Pro Forma Basis to
give effect to any Indebtedness (other than Indebtedness incurred for ordinary
course working capital needs under ordinary course revolving or letter of credit
facilities) incurred, assumed or permanently repaid or extinguished at any time
on or after the first day of the Test Period and prior to the date of
determination in connection with any Permitted Acquisitions and Asset Sales
(other than any dispositions in the ordinary course of business) as if such
incurrence, assumption, repayment or extinguishment had been effected on the
first day of such period.



10

--------------------------------------------------------------------------------


“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Borrower on the Closing Date, (b) who, as of
the date of determination, has been a member of such board of directors for at
least the twelve preceding months, or (c) who has been nominated to be a member
of such board of directors by a majority of the other Continuing Directors then
in office or by a Permitted Holder.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Credit Extension” shall mean the making of a Loan by a Lender.
“Credit Facility” shall mean the Term Loan Facility and any Incremental Facility
provided for by this Agreement.
“Cure Amount” shall have the meaning assigned to such term in Article VII.
“Cure Right” shall have the meaning assigned to such term in Article VII.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
“Defaulting Lender” shall mean any Lender that has (a) defaulted in its
obligation to make a Loan required to be made or funded by it hereunder,
(b) notified the Administrative Agent or a Loan Party in writing that it does
not intend to satisfy any such obligation or (c) become insolvent or is the
subject of a proceeding under the Bankruptcy Code, or any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law or the assets or
management of which has been taken over by any Governmental Authority.
“Disqualification” shall mean, with respect to any Lender:
(a)    pursuant to applicable Gaming Laws, the failure of such Person to file
timely (or obtain a waiver) (i) any application requested of that Person by any
Gaming Authority in connection with any licensing required of that Person as a
Lender or (ii) any application or other disclosures required of that Person by a
Gaming Authority in connection with any determination of the suitability of that
Person as a Lender;
(b)    except where requested or permitted by the applicable Gaming Authority,
the withdrawal by such Person of any application for licensing or a
determination of suitability of that Person as a Lender; or



11

--------------------------------------------------------------------------------


(c)    any final determination by a Gaming Authority pursuant to applicable
Gaming Laws (i) that such Person is “unsuitable” as a Lender, (ii) that such
Person shall be “disqualified” as a Lender or (iii) denying the issuance of any
license required under applicable Gaming Laws to be held by such Lender.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Maturity Date, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities (other than Permitted Junior Debt) or (ii) any Equity Interests
referred to in (a) above, in each case at any time on or prior to the first
anniversary of the Maturity Date, or (c) contains any repurchase obligation
which may come into effect prior to payment in full of all Obligations;
provided, however, that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the first anniversary of the
Maturity Date shall not constitute Disqualified Capital Stock if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations.
“Disqualified Institution” shall mean (i) those institutions (including those
institutions identified as Competitors) set forth on the list provided by the
Borrower to the Arranger dated March 16, 2012 and (ii) any other Person
reasonably identified in writing by the Borrower to the Administrative Agent as
a Competitor from time to time after the date hereof (other than upon and during
the continuance of an Event of Default), and, in each case, posted to all
Lenders.
“Disqualified Lender” shall mean any Defaulting Lender, any Disqualified
Institution and any Lender subject to Disqualification.
“dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Restricted Subsidiary” shall mean a Domestic Subsidiary that is a
Restricted Subsidiary.
“Domestic Subsidiaries” shall mean all Restricted Subsidiaries of the Borrower
or the Guarantors that are incorporated or organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“Eligible Assignee” shall mean any Person (other than an Affiliated Lender) to
whom a Lender is permitted to assign Loans and Commitments pursuant to Section
9.04(b)(i) or, with respect to Affiliated Lenders, pursuant to Section 9.04(i);
provided that “Eligible Assignee” shall



12

--------------------------------------------------------------------------------


not include any natural person nor any Disqualified Institution.
“Engagement and Commitment Letter” shall mean the Engagement and Commitment
Letter, dated as of February 8, 2012, among Tropicana Entertainment Inc. and UBS
Loan Finance LLC, UBS Securities LLC and UBS AG Stamford Branch, as the same
shall have been amended, modified and/or otherwise supplemented from time to
time.
“Environmental Laws” shall mean all applicable current and future Federal, state
and local laws (including common law), regulations, rules, ordinances, codes,
and any legally binding decrees, judgments, directives and orders (including
consent orders), in each case, relating to protection of the environment or
natural resources, human health and safety as it relates to environmental
protection, the presence, Release of, or exposure to, Hazardous Materials, or
the generation, manufacture, processing, distribution, use, treatment, storage,
transport, recycling or handling of, or the arrangement for such activities with
respect to, Hazardous Materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract, agreement or other written
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Cure Period” shall have the meaning assigned to such term in Article
VII.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
“Equity Issuance” shall mean any issuance or sale by the Borrower, any
Restricted Subsidiary or any Guarantor of any Equity Interests of the Borrower,
a Guarantor or any such Restricted Subsidiary, as applicable, except in each
case for (a) any such issuance or sale by a Restricted Subsidiary to the
Borrower, any Loan Party or another Restricted Subsidiary, (b) any issuance of
directors’ qualifying shares and (c) sales or issuances of Equity Interests of
the Borrower to directors, management, consultants or any other employee of the
Borrower, any Restricted Subsidiary or any Guarantor under any employee stock
option or stock purchase plan or employee benefit plan or similar plan in
existence from time to time.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.



13

--------------------------------------------------------------------------------


“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of the Pension Act, any failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived, (c) the filing
pursuant to Section 412 of the Code or Section 303 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan, (e) on and after the effectiveness of the Pension
Act, a determination that any Plan is, or is expected to be, in “at-risk” status
(within the meaning of Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of
the Code), the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(f) the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, (g)
the receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or (h) the occurrence
of a “prohibited transaction” with respect to which the Borrower or any of the
Restricted Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Borrower, any such
Restricted Subsidiary or any Guarantor could otherwise be liable.
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
“Eurodollar Loan” shall mean a Borrowing comprised of any Loan bearing interest
at a rate determined by reference to the Adjusted LIBOR Rate in accordance with
the provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in ARTICLE VII.
“Excess Cash Flow” shall mean, for any period, an amount equal to the excess, if
any, of
(a)    the sum, without duplication, of the following (exclusive of any amounts
attributable to Foreign Subsidiaries)



14

--------------------------------------------------------------------------------


(i)    Consolidated Net Income for such period,
(ii)    an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts to the
extent excluded in arriving at such Consolidated Net Income,
(iii)    an amount equal to the aggregate net non-cash loss on Asset Sales by
Borrower and the Domestic Restricted Subsidiaries during such period (other than
Asset Sales in the ordinary course of business or Asset Sales consisting of the
sale, transfer, or other disposition of Equity Interests in Foreign
Subsidiaries) to the extent deducted in arriving at such Consolidated Net
Income;
minus (b) the sum, without duplication, of the following (exclusive of any
amounts attributable to the Foreign Subsidiaries)
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges to the extent excluded
in arriving at such Consolidated Net Income,
(ii)    the amount of Capital Expenditures or acquisitions of Intellectual
Property permitted hereunder accrued or made in cash during such period by the
Borrower and the Domestic Restricted Subsidiaries, except to the extent that
such Capital Expenditures or acquisitions were financed with Indebtedness (other
than Indebtedness incurred under any Commitments now or hereafter existing)
after the Closing Date,
(iii)    the aggregate amount of all principal payments of Funded Debt of the
Borrower and the Domestic Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capital Lease Obligations and (B) the amount
of any mandatory prepayment of Loans pursuant to Section 2.10(b) or (d) to the
extent required due to an Asset Sale or Casualty Event that resulted in an
increase to Consolidated Net Income and not in excess of the amount of such
increase but excluding (x) all other prepayments of Loans made during such
period and (y) all prepayments under any Incremental Revolving Commitments or
other revolving credit facility, except in the case of clause (y), to the extent
there is an equivalent permanent reduction in commitments thereunder) made
during such period, except to the extent such payments were financed with
Indebtedness (other than Indebtedness incurred under any Commitments now or
hereafter existing) after the Closing Date,
(iv)    an amount equal to the aggregate net non-cash gain on Asset Sales or
realization, profits or return on Investments by the Borrower and the Domestic
Restricted Subsidiaries during such period (other than Asset Sales in the
ordinary course of business and Asset Sales consisting of the sale, transfer, or
other



15

--------------------------------------------------------------------------------


disposition of Equity Interests in Foreign Subsidiaries) to the extent included
in arriving at such Consolidated Net Income,
(v)    the aggregate amount of cash consideration paid by the Borrower and the
Domestic Restricted Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions) made during such period constituting
Permitted Acquisitions and other Investments made pursuant to Sections 6.03 or
6.04, except to the extent that such Investments were financed with Indebtedness
(other than Indebtedness incurred under any Commitments now or hereafter
existing) after the Closing Date,
(vi)    the aggregate amount of expenditures actually made by the Borrower and
its Domestic Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,
(vii)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Domestic Restricted Subsidiaries
during such period that are made in connection with any prepayment of
Indebtedness to the extent that such payments are not deducted in calculating
Consolidated Net Income, and
(viii)    the amount of taxes (including penalties and interest) paid in cash in
such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period.
“Excess Cash Flow Period” shall mean (i) the period taken as one accounting
period from April 1, 2012 and ending on December 31, 2012 and (ii) each fiscal
year of Borrower thereafter.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income or net profits (or imposed in lieu of net income
taxes) by the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located, or in any other jurisdiction in
which the Administrative Agent or such Lender is engaged in business (other than
any business arising solely from the Administrative Agent or Lender having
executed, delivered, become a party to, performed its obligations or its rights
under, received payments under, received or perfected a security interest under,
engaged in any other transaction to or enforced any Loan Document, or sold or
assigned an interest in any Loan or Loan Document), (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
2.16(b)), any withholding tax that is



16

--------------------------------------------------------------------------------


imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.15(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.15(a) and (d) any U.S. federal income withholding
taxes imposed under FATCA.
“Existing Credit Agreement” shall mean the certain credit agreement, dated as of
December 29, 2009, among the Borrower, Icahn Agency Services LLC, as
administrative agent and collateral agent, and the other parties thereto, as
amended, supplemented or otherwise modified.
“fair market value” shall mean a valuation determined by the Borrower in good
faith.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
“Fees” shall mean, the amounts payable pursuant to, or referred to in, Section
2.05.
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, vice president of finance, treasurer or controller
of such Person.
“First Lien Net Debt” shall mean, at any time, Total Net Debt secured by a Lien
on the Collateral or a material portion thereof that is senior to or pari passu
with the Liens securing the Obligations.
“First Lien Net Leverage Ratio” shall mean, on any date, the ratio of First Lien
Net Debt on such date to Consolidated EBITDA for the most recently ended Test
Period.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.



17

--------------------------------------------------------------------------------


“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States of America or any state thereof or
the District of Columbia.
“Funded Debt” shall mean all indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all amounts of Funded
Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower and its Restricted Subsidiaries,
Indebtedness in respect of the Loans.
“GAAP” shall mean, subject to the provisions set out in Section 1.02, United
States generally accepted accounting principles applied on a consistent basis.
“Gaming Authority” shall mean, collectively, (a) the Nevada Gaming Commission,
(b) the Nevada State Gaming Control Board, (c) the Clark County (Nevada) Liquor
and Gaming License Board, (d) the Douglas County (Nevada) Liquor License Board,
(e) the Douglas County (Nevada) Gaming License Board, (f) the Mississippi Gaming
Commission, (g) the Louisiana Gaming Control Board, (h) the New Jersey Division
of Gaming Enforcement, (i) the New Jersey Casino Control Commission, (j) the
Indiana Gaming Commission, (k) the Aruban Ministry of Justice and Education and
(l) any other applicable Governmental Authority that holds regulatory, licensing
or permit authority over gaming or gaming activities that now or hereinafter has
jurisdiction over all or any portion of the gaming activities of the Borrower,
the Subsidiaries or the Guarantors.
“Gaming Laws” shall mean all applicable provisions of all constitutions,
treaties, statutes and laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by the Borrower, the Subsidiaries or the Guarantors within
their respective jurisdictions and all rules, regulations, ordinances,
approvals, orders, decisions, judgments, awards and decrees of any Gaming
Authority.
“Gaming License” shall mean any license, franchise, or other authorization
issued by a Gaming Authority required to operate a casino or other gaming
facility or otherwise conduct or manage gambling, gaming or casino activities in
any state or jurisdiction where the Loan Parties and Restricted Subsidiaries
conduct business.
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality, regulatory body, board or
commission.
“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or



18

--------------------------------------------------------------------------------


indirectly, and including any obligation of such Person, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (b) to purchase or lease property, assets,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment of such Indebtedness or other
obligation or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among the Borrower, the
Restricted Subsidiaries and the Guarantors party thereto and the Collateral
Agent for the benefit of the Secured Parties.
“Guarantors” shall mean each Restricted Subsidiary listed on Schedule 1.01(a),
the Additional Guarantors and each other Restricted Subsidiary that is or
becomes a party to the Guarantee and Collateral Agreement or otherwise provides
a guarantee in respect of the Obligations.
“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
(b) any chemical, material, substance or waste defined or characterized as
toxic, hazardous, a pollutant, or a contaminant or words of similar meaning that
is prohibited, limited or regulated by or pursuant to any Environmental Law.
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Icahn Group” shall mean, from time to time, (1) Carl Icahn and his siblings,
his and their respective spouses and descendants (including stepchildren and
adopted children) and the spouses of such descendants (including stepchildren
and adopted children) (collectively, the “Family Group”); (2) any trust, estate,
partnership, corporation, company, limited liability company or unincorporated
association or organization (each an “Entity” and collectively “Entities”)
Controlled by one or more members of the Family Group; (3) any Entity over which
one or more members of the Family Group, directly or indirectly, have rights
that, either legally or in practical effect, enable them to make or veto
significant management decisions with respect to such Entity, whether pursuant
to the constituent documents of such Entity, by contract, through representation
on a board of directors or other governing body of such Entity, through a
management position with such Entity or in any other manner (such rights
hereinafter referred to as “Veto Power”); (4) the estate of any member of the
Family Group; (5) any trust created (in whole or in part) by any one or more
members of the Family Group; (6) any individual or Entity who receives an
interest in any estate or trust listed in clauses (4) or (5), to the extent of
such



19

--------------------------------------------------------------------------------


interest; (7) any trust or estate, substantially all the beneficiaries of which
(other than charitable organizations or foundations) consist of one or more
members of the Family Group; (8) any organization described in Section 501(c) of
the Code, over which any one or more members of the Family Group and the trusts
and estates listed in clauses (4), (5) and (7) have direct or indirect Veto
Power, or to which they are substantial contributors (as such term is defined in
Section 507 of the Code); (9) any organization described in Section 501(c) of
the Code of which a member of the Family Group is an officer, director or
trustee; or (10) any Entity, directly or indirectly (a) owned or Controlled by
or (b) a majority of the economic interests in which are owned by, or are for or
accrue to the benefit of, in either case, any Person or Persons identified in
clauses (1) through (9) above.
For the purposes of this definition of Icahn Group, and for the avoidance of
doubt, in addition to any other Person or Persons that may be considered to
possess Control, (x) a partnership shall be considered Controlled by a general
partner or managing general partner thereof, (y) a limited liability company
shall be considered Controlled by a managing member of such limited liability
company and (z) a trust or estate shall be considered Controlled by any trustee,
executor, personal representative, administrator or any other Person or Persons
having authority over the control, management or disposition of the income and
assets therefrom.
“Immaterial Subsidiary” shall mean, at any date of determination, each
Subsidiary of the Borrower that has been designated by the Borrower in writing
to the Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below);
provided that, (a) for purposes of this Agreement, at no time shall (i) the
total assets of all Immaterial Subsidiaries at the last day of the most recent
Test Period be equal to or exceed 2.0% of the total assets of the Borrowers and
their respective Subsidiaries at such date or (ii) the Consolidated EBITDA for
such Test Period of all Immaterial Subsidiaries equal or exceed 2.0% of the
Consolidated EBITDA of the Borrower and its Subsidiaries for such period, in
each case determined in accordance with GAAP, (b) the Borrower shall not
designate any new Immaterial Subsidiary if such designation would not comply
with the provisions set forth in clause (a) above, and (c) if the total assets
or gross revenues of all Subsidiaries so designated by the Borrower as
“Immaterial Subsidiaries” (and not redesignated as “Material Subsidiaries”)
shall at any time exceed the limits set forth in clause (a) above, then all such
Subsidiaries shall be deemed to be Material Subsidiaries unless and until the
Borrower shall redesignate one or more Immaterial Subsidiaries as Material
Subsidiaries, in each case in a written notice to the Administrative Agent, and,
as a result thereof, the total assets and gross revenues of all Subsidiaries
still designated as “Immaterial Subsidiaries” do not exceed such limits; and
provided, further that, the Borrower may designate and re-designate a Subsidiary
as an Immaterial Subsidiary at any time, subject to the terms set forth in this
definition.
“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.18(a).
“Increase Joinder” shall have the meaning assigned to such term in Section
2.18(c).



20

--------------------------------------------------------------------------------


“Incremental Revolving Commitment” shall have the meaning assigned to such term
in Section 2.18(a).
“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.18(a).
“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.18(c).
“Incremental Term Loans” shall have the meaning assigned to such term in Section
2.18(c).
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (other than customer deposits in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid (excluding trade accounts payable and
accrued obligations due within one year from the date of incurrence), (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (e) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (f) all obligations of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed (notwithstanding that the rights and remedies of the seller or
lender under such agreement in an event of default may be limited to
repossession or sale of such property, in which case the lesser of the amount of
such obligation and the fair market value of such property shall constitute
“Indebtedness”), (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (i) all obligations of such Person as an account party in respect of
letters of credit and bankers’ acceptances and (j) all obligations of such
Person to purchase, redeem, retire, defease or otherwise acquire for value any
Equity Interest. The Indebtedness of any Person shall include the Indebtedness
of any partnership in which such Person is a general partner. The Indebtedness
of any person shall be deemed not to include such Person’s deferred tax
obligations.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Intellectual Property” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit I.



21

--------------------------------------------------------------------------------


“Interest Election Request” shall mean a request by Borrower to convert or
continue a Term Borrowing in accordance with Section 2.08(b), substantially in
the form of Exhibit J.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, on the last Business Day of each
March, June, September and December to occur during such Interest Period, and on
the last day of such Interest Period.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing; provided, however, that an Interest Period shall be limited to the
extent required under Section 2.03(d).
“Investment” means any direct or indirect acquisition of, or investment by the
Borrower or any Restricted Subsidiary in any other Person, whether by means of
(a) the purchase or other acquisition of capital stock or other securities of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. The amount of any Investment consisting of a Guarantee shall be
deemed to be zero, unless and until demand for payment is made under such
Guarantee.
“L/C Facility” shall mean that certain cash collateralized letter of credit
facility to be entered into between the Borrower and UBS AG, Stamford Branch, as
issuing bank thereunder, on or about the Closing Date, as such facility may be
amended, supplemented, modified, replaced or refinanced from time to time.
“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Assumption) and (b) any



22

--------------------------------------------------------------------------------


Person that has become a party hereto pursuant to an Assignment and Assumption.
“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period (or for any ABR Borrowing as to which clause (c) of the
definition of Alternate Base Rate is applicable), the rate per annum determined
by the Administrative Agent to be the arithmetic mean of the offered rates for
deposits in dollars with a term comparable to such Interest Period that appears
on the Telerate British Bankers Assoc. Interest Settlement Rates Page (as
defined below) at approximately 11:00 a.m., London, England time, on the second
full London Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the LIBOR Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period and (ii) if there shall at any time no longer exist a Telerate British
Bankers Assoc. Interest Settlement Rates Page, “LIBOR Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar
Borrowings (or for any ABR Borrowing as to which clause (c) of the definition of
Alternate Base Rate is applicable) comprising part of the same Borrowing, the
rate per annum equal to the rate at which the Administrative Agent is offered
deposits in dollars at approximately 11:00 a.m., London, England time, two
London Business Days prior to the first day of such Interest Period in the
London interbank market for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to its
portion of the amount of such Eurodollar Borrowing to be outstanding during such
Interest Period (or for any ABR Borrowing as to which clause (c) of the
definition of Alternate Base Rate is applicable, for such one-month period).
Notwithstanding the foregoing, for purposes of clause (c) of the definition of
Alternate Base Rate, the rates referred to above shall be the rates as of 11:00
a.m., London, England time, on the date of determination (rather than the second
London Business Day preceding the date of determination). “Telerate British
Bankers Assoc. Interest Settlement Rates Page” shall mean the display designated
as Reuters Screen LIBOR01 Page (or such other page as may replace such page on
such service for the purpose of displaying the rates at which dollar deposits
are offered by leading banks in the London interbank deposit market).
“License Revocation” shall mean the final, non-appealable revocation or failure
to renew, of a Gaming License, or the appointment of a receiver, conservator,
trustee or similar official by a Gaming Authority with respect to, any casino or
Gaming License covering any casino or gaming facility of the Borrower, the
Restricted Subsidiaries or the Guarantors, except in a case where the Borrower
or the applicable Restricted Subsidiary or Guarantor voluntarily surrenders,
fails to renew or otherwise relinquishes such casino or Gaming License in
conjunction with an Asset Sale or closure of the applicable casino or gaming
facility in the ordinary course of business.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.



23

--------------------------------------------------------------------------------


“Lighthouse Point” shall mean Lighthouse Point, LLC, a Mississippi limited
liability company, or any successor thereto.
“Lighthouse Point Casino” shall mean the vessel “Lighthouse Point Casino”,
Official Number 1022782 (Hull No. 310), in Greenville, Mississippi.
“Liquor Authorities” any applicable Governmental Authority that holds
regulatory, enforcement, licensing or permit authority over all or any portion
of the activities of the Loan Parties consisting of the sale or distribution of
liquor.
“Loan Documents” shall mean this Agreement, the Security Documents, the
promissory notes, if any, executed and delivered pursuant to Section 2.04(c),
and any other document designated as a Loan Document by the Borrower and the
Administrative Agent.
“Loan Parties” shall mean the Borrower and the Guarantors.
“Loans” shall mean the Loans made on the Closing Date pursuant to Section 2.01
(and shall include any Incremental Term Loans contemplated by Section 2.18).
“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, operations, condition (financial or otherwise), operating
results of the Borrower and the Restricted Subsidiaries, taken as a whole, (b) a
material impairment of the ability of the Borrower or any other Loan Party to
perform any of its obligations under any Loan Document to which it is a party,
(c) a material impairment of the rights and remedies of or benefits available to
the Lenders or the Agents under any Loan Document, or (d) a material adverse
effect on the validity, perfection or priority of the Liens granted pursuant to
any of the Loan Documents.
“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, whenever incurred or
arising, of any one or more of the Borrower, any Restricted Subsidiary or any
Guarantor in an aggregate principal amount exceeding $10,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of the Borrower, any Restricted Subsidiary or any Guarantor in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower, such Restricted Subsidiary
or such Guarantor would be required to pay if such Hedging Agreement were
terminated at such time.
“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.
“Maturity Date” shall mean the date which is the earlier of (a) the sixth
anniversary of the



24

--------------------------------------------------------------------------------


Closing Date and (b) the date on which all Loans become due and payable in full
hereunder.
“MNPI” shall have the meaning assigned to such term in Section 9.01(d).
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
“Mortgaged Properties” shall mean, as of the date hereof, the owned real
properties and leasehold and subleasehold interests of the Loan Parties,
together with all improvements thereon, specified on Schedule 1.01(b) and
encumbered by a Mortgage, and thereafter, shall include each other parcel of
real property and leasehold and subleasehold interest of the Loan Parties,
together with all improvements thereto with respect to which a mortgage is
granted from time to time pursuant to the Guarantee and Collateral Agreement.
“Mortgages” shall mean, as of the date hereof, the mortgages, deeds of trust,
leasehold mortgages, assignments of leases and rents, modifications and other
security documents delivered pursuant to Section 4.01, with respect to the
Mortgaged Properties (or as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time) and, thereafter, shall
include all other mortgages, deeds of trust, leasehold mortgages, assignments of
leases and rents, modifications and other security documents from time to time
delivered pursuant to Section 5.14 or the Guarantee and Collateral Agreement,
each substantially in the form of Exhibit F.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or any
Casualty Event, the cash proceeds actually received by the Borrower or any of
its Restricted Subsidiaries (including cash proceeds subsequently received (as
and when received) in respect of non-cash consideration initially received and
valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value at
the time of such Asset Sale in the case of other non-cash proceeds), net of
(i) selling expenses (including broker’s fees or commissions, accountants’ fees,
investment banking fees, consulting fees, reasonable and documented legal fees
and any other customary reasonable and documented fees and out-of-pocket
expenses actually incurred in connection therewith, transfer and similar taxes),
(ii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities, for any taxes, or under any indemnification obligation or purchase
price adjustment associated with such Asset Sale (provided that, to the extent
and at the time any such amounts are released from such reserve, such amounts
shall constitute Net Cash Proceeds), (iii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money, Capital Lease Obligations or Synthetic Lease Obligations which are
secured by the assets sold in such Asset Sale sold and which are required to be
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such assets) and (iv) any amounts received by the Borrower or any
of its Restricted Subsidiaries which would not at the applicable time of
determination be permitted to be distributed to its immediate parent, the
Borrower or the



25

--------------------------------------------------------------------------------


Administrative Agent by operation of the terms of such receiving party’s charter
or any agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such receiving party, including without limitation, any
Gaming Laws, and (b) with respect to any issuance or incurrence of Indebtedness
for borrowed money or any Equity Issuance, the cash proceeds thereof actually
received by the Borrower or such Restricted Subsidiary, net of all attorneys’
fees, consulting fees, investment banking fees, taxes and other customary fees,
underwriting discounts, commissions, costs and other expenses incurred in
connection therewith.
“Obligations” shall mean the Loans and all other amounts and obligations owing
by any Loan Party to the Administrative Agent, any Lender, or any Indemnitee, of
every type and description (whether by reason of an extension of credit, loan,
guaranty, indemnification or otherwise), present or future, arising under this
Agreement, any other Loan Document, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all cash management and other fees, interest, charges, expenses, attorneys’ fees
and disbursements and other sums chargeable to any Loan Party under this
Agreement and any other Loan Document.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies and all
liabilities with respect thereto arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.
“Participant” shall have the meaning assigned to such term in Section 9.04(d).
“Participant Register” shall have the meaning assigned to such term in Section
9.04(d).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pension Act” shall mean the Pension Protection Act of 2006, as amended.
“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement and delivered in
accordance with Section 4.01(p)(i).
“Permitted Acquisition” means an acquisition of assets or a majority of the
Voting Stock of any Person where (i) the acquired Person is in a Permitted
Business and will become a Guarantor or the assets so acquired are to be
acquired by the Borrower or a Guarantor and are to be used in a Permitted
Business, (ii) no Default or Event of Default then exists or would result
therefrom, (iii) in the event such acquisition is consummated by a merger, the
Borrower or any Guarantor (including any new Guarantor) is the surviving entity,
(iv) a description of the acquisition shall have been delivered to the
Administrative Agent prior to the consummation of



26

--------------------------------------------------------------------------------


the acquisition (and the Administrative Agent shall deliver a copy to any Lender
who requests a copy); (v) the Borrower shall have delivered to the
Administrative Agent copies of the most recent financial statements (audited, if
then available) of the acquired assets or Person, together with any other
information that Administrative Agent may reasonably request (and the
Administrative Agent shall deliver a copy to any Lender who requests a copy);
(vi) such transactions shall be consummated in all material respects in
accordance with applicable Requirements of Law; (vii) all actions required to be
taken, if any, with respect to such acquired Person or assets under Section 5.14
shall have been taken; (viii) on a Pro Forma Basis, after giving effect to such
transactions, (x) through December 31, 2012, the First Lien Net Leverage Ratio
shall be less than 3.25 to 1.00 and the Total Net Leverage Ratio shall be less
than 5.00 to 1.00 and (y) thereafter, the Borrower shall be in compliance with
the then-applicable First Lien Net Leverage Ratio and Total Net Leverage Ratio
under Sections 6.11 and 6.12, respectively; and (ix) at least five Business Days
prior to the proposed date of consummation of the transaction, the Borrower
shall have delivered to the Agents and the Lenders a certificate from a
Financial Officer certifying that such transaction will, upon consummation,
comply with this definition (which shall have attached thereto reasonably
detailed backup data and calculations showing such compliance).
“Permitted Business” shall mean the business currently conducted by the
Borrower, the Subsidiaries and the Guarantors, businesses substantially similar
to the business currently conducted by the Borrower, the Subsidiaries or the
Guarantors, or any business or activity that is related, ancillary or
complementary thereto or an extension, development or expansion thereof,
including, without limitation, casino gaming, pari-mutuels, video lottery
terminals, on-line gaming, horse racing, dog racing, hospitality, hotels,
resorts, restaurants, or entertainment businesses or development, expansion or
operation of any current facility (including any land-based, dockside, riverboat
or other type of facility).
“Permitted Holders” shall mean the Icahn Group and any group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members from time to time.
“Permitted Junior Debt” shall mean (a) unsecured subordinated Indebtedness
issued or incurred by the Borrower or any Guarantor, (b) unsecured senior
Indebtedness issued by the Borrower or any Guarantor and (c) secured, senior or
subordinated Indebtedness issued or incurred by the Borrower or any of
Guarantor, which such Indebtedness shall be secured on a junior basis to the
Secured Obligations hereunder, (i) the terms of which, in the case of each of
clauses (a), (b) and (c), (1) do not provide for any amortization, scheduled
repayment, mandatory redemption or sinking fund obligation prior to the date
that is six months after the Maturity Date (or such later date that is the
latest final maturity date of any incremental extension of credit under this
Agreement) other than customary offers to repurchase upon a change of control,
asset sale or event of loss and customary acceleration rights after an event of
default, (2) provide for covenants and events of default customary for
Indebtedness of a similar nature as such Permitted Junior Debt but in any event
no more restrictive than the terms of this Agreement, (3) in the case of
subordinated Indebtedness, provide for subordination of payments in respect of
such



27

--------------------------------------------------------------------------------


Indebtedness to the Obligations and guarantees thereof under the Loan Documents
customary for subordinated high yield securities or on terms reasonably
acceptable to the Administrative Agent and (4) in the case of secured
Indebtedness, the providers of such Indebtedness (or an agent for such
providers) shall have entered into a customary intercreditor agreement
reasonably satisfactory to the Administrative Agent and (ii) in the case of each
of clauses (a), (b) and (c), in respect of which no Subsidiary of the Borrower
that is not an obligor under the Loan Documents is an obligor; provided that
immediately prior to and after giving effect on a Pro Forma Basis to any
incurrence of Permitted Junior Debt and the application of proceeds therefrom,
no Event of Default shall have occurred and be continuing or would result
therefrom.
“Permitted Tax Distributions” shall mean any dividend, payment or distribution
to the Borrower, any Subsidiary or the parent of a consolidated, combined or
unitary group of which the Borrower is a member for income tax purposes to pay
Taxes due and payable solely in respect of income of the Borrower or any
Restricted Subsidiary.
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 9.01(c).
“Pledged Gaming Interests” shall have the meaning assigned to such term in
Section 9.09(e).
“Private Side Communications” shall have the meaning assigned to such term in
Section 9.01(d).
“Private Siders” shall have the meaning assigned to such term in Section
9.01(d).
“Pro Forma Basis” shall mean, for purposes of calculating compliance with any
test or covenant hereunder with respect to any relevant transaction or series of
related transactions, immediately after giving effect to such transaction or
series of related transactions on a pro forma basis as if occurring during the
relevant period or thereafter and on or prior to the date of determination with
such transaction(s) deemed to have occurred as of the first day of the
applicable period of measurement in such test or covenant, and with supporting
detail provided by the Borrower to the Administrative Agent as to any pro forma
adjustments; provided that the foregoing pro forma adjustments may only be
applied to the calculation of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries to the extent such adjustments are



28

--------------------------------------------------------------------------------


consistent with the definition of Consolidated EBITDA and such supporting detail
demonstrates such pro forma adjustments are factually supportable and expected
to have a continuing impact, in each case determined on a basis consistent with
Article 11 of Regulation S-X of the Securities Act of 1933, as interpreted by
the Securities and Exchange Commission, and with respect to any additional pro
forma expense and cost reductions or synergies, as set forth in a certificate of
a Financial Officer itemizing any additional pro forma expense and cost
reductions or synergies, net of the cost of implementation of any related
measures (such net amount to be calculated independently of severance and other
restructuring charges that are added back in the definition of Consolidated
EBITDA), calculated in good faith, each of which such items must have been
realized or be reasonably anticipated to be realizable within 12 months of the
initial closing of such transaction or series of transactions; provided further,
that any increase in Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries as a result of such pro forma expense and costs reductions or
synergies, net of the cost of implementation of any related measures (and other
than as a result of an actual reduction in expenses and/or costs or an actual
increase in revenues) (such net amount to be calculated independently of
severance and other restructuring charges that are added back in the definition
of Consolidated EBITDA) shall not exceed 15% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for such period (giving pro forma
effect to all such relevant transactions occurring during such period).
“Pro Rata Share” means with respect to each Lender, the percentage obtained by
dividing (a) the outstanding principal amount of the Loans and unused Commitment
of such Lender (or such Lender’s Commitment if no Loan is outstanding), by
(b) the aggregate outstanding principal amount of the Loans and unused
Commitments of all Lenders (or all Lender’s Commitments, if no Loan is
outstanding).
“Public Siders” shall have the meaning assigned to such term in Section 9.01(d).
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Real Property” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.
“Register” shall have the meaning assigned to such term in Section 9.04(c).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.



29

--------------------------------------------------------------------------------


“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Repricing Transaction” shall mean the repayment, refinancing or replacement of
all or a portion of the Loans with proceeds from the incurrence by any Loan
Party of any long-term debt financing having an effective interest cost or
weighted average yield (after giving effect to upfront or similar fees or
original issue discount shared with all lenders or holders thereof, but
excluding any arrangement or commitment fees in connection therewith) that is
less than the effective interest rate for or weighted average yield of the Loans
(after giving effect to upfront or similar fees or original issue discount
shared with all lenders or holders thereof), including without limitation, as
may be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, the Loans.
“Required Lenders” shall mean, at any time, Lenders having Loans representing
more than 50% of the sum of all Loans outstanding (as originally in effect or
pursuant to Section 2.18) at such time; provided that any Loans of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders.
“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority having jurisdiction over the
applicable Person or property, including any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes or case law.
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
“Restricted Indebtedness” shall mean Indebtedness of the Borrower, any
Restricted Subsidiary or any Guarantor, the payment, prepayment, repurchase or
defeasance of which is restricted under Section 6.08(b).
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash,



30

--------------------------------------------------------------------------------


securities or other property) with respect to any Equity Interests in the
Borrower, any Restricted Subsidiary or any Guarantor, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in the Borrower, any
Restricted Subsidiary or any Guarantor.
“Restricted Subsidiaries” shall mean (i) each Subsidiary of the Borrower on the
Closing Date and (ii) any other Subsidiary acquired or formed by the Borrower or
any of its Restricted Subsidiaries, directly or indirectly, that is not an
Unrestricted Subsidiary.
“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party at the time such Hedging Agreement was entered into and (c) the
due and punctual payment and performance of all obligations of Borrower and the
other Loan Parties (including overdrafts and related liabilities) under each
Treasury Services Agreement entered into with any counterparty that is a Secured
Party at the time such Treasury Services Agreement was entered into.
“Secured Parties” shall mean from time to time the Lenders, the Administrative
Agent, the Collateral Agent, any other holder of any Secured Obligations,
including each counterparty to a Hedging Agreement or Treasury Services
Agreement if at the date of entering into such Hedging Agreement or Treasury
Services Agreement such Person was an Agent or a Lender or an Affiliate of an
Agent or a Lender and such Person executes and delivers to the Administrative
Agent a letter agreement in form and substance acceptable to the Administrative
Agent pursuant to which such Person (i) appoints the Collateral Agent as its
agent under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Sections 2.14, 8.03, 9.05 and 9.18 as if it were a Lender.
“Security Documents” shall mean the Guarantee and Collateral Agreement, the
Intercompany Note, the Ship Mortgages, the Mortgages, the Vessel Security
Agreements, the Assignments of Earnings, Charters and Insurances and each of the
security agreements, mortgages and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.14, as may
be applicable.
“Ship Mortgage Act” shall have the meaning assigned to such term in Section
3.18(d).
“Ship Mortgage” shall mean collectively, (a) a preferred ship mortgage in form
and substance acceptable to the Administrative Agent, executed in favor of the
Collateral Agent granting a first priority Lien upon the vessel Lighthouse Point
Casino, (b) a preferred ship mortgage in form and substance acceptable to the
Administrative Agent, executed in favor of the Collateral Agent granting a first
priority Lien upon the vessel Argosy III, (c) a preferred ship mortgage in form
and substance acceptable to the Administrative Agent, executed in favor of the
Collateral Agent granting a first priority Lien upon the vessel Bayou Caddy’s
Jubilee Casino and related support barge B-527, (d) a preferred ship mortgage in
form and substance acceptable to



31

--------------------------------------------------------------------------------


the Administrative Agent, executed in favor of the Collateral Agent granting a
first priority Lien upon the vessel City of Evansville, and (e) each other
similar agreement which may hereafter be executed by the Borrower in favor of
the Collateral Agent (including any such ship mortgage executed with respect to
any other vessel used in connection with any related gaming operations), each
substantially in the form of Exhibit E.
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
“Solvent” shall mean, with respect to any Person on any date of determination,
considered on a consolidated basis with other applicable Persons, that on such
date, (a) the fair value of the properties of such Person will exceed its debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of such Person will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) such Person does not intend to, or
believe that it will, incur debts and liabilities, beyond its ability to pay
them, subordinated, contingent or otherwise, as such debts and liabilities
become absolute and matured; and (d) such Person will not have unreasonably
small capital with which to conduct its business in which it is engaged as such
business is now conducted or is proposed to be conducted. For purposes of this
definition, the amount of contingent liabilities at any time will be computed as
the amount that, in light of all facts and circumstances existing at such time,
represents the amount that can be reasonably expected to become an actual or
matured liability, without duplication.
“Statutory Reserves” shall mean, for any Interest Period with respect to any
Eurodollar Borrowing (or for any ABR Borrowing as to which clause (c) of the
definition of Alternate Base Rate is applicable), the average maximum rate at
which reserves (including any marginal, supplemental or emergency reserves) are
required to be maintained during such Interest Period (or during a one-month
period for any ABR Borrowing as to which clause (c) of the definition of
Alternate Base Rate is applicable)under Regulation D by member banks of the
United States Federal Reserve System in New York City with deposits exceeding
one billion dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D). Eurodollar Borrowings shall be deemed to constitute Eurocurrency
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under Regulation D.
“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of the Borrower or such Guarantor, as applicable, under this
Agreement or the Guarantee and Collateral Agreement, as applicable.
“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are,



32

--------------------------------------------------------------------------------


at the time any determination is being made, owned, Controlled or held.
“Subsidiary” shall mean any subsidiary of the Borrower.
“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.
“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower, any
Restricted Subsidiary or any Guarantor is or may become obligated to make
(a) any payment in connection with a purchase by any third party from a Person
other than the Borrower, any Restricted Subsidiary or any Guarantor of any
Equity Interest or Restricted Indebtedness or (b) any payment (other than on
account of a permitted purchase by it of any Equity Interest or Restricted
Indebtedness) the amount of which is determined by reference to the price or
value at any time of any Equity Interest or Restricted Indebtedness; provided
that no phantom stock or similar plan providing for payments only to current or
former directors, officers or employees of the Borrower, the Restricted
Subsidiaries or the Guarantors (or to their heirs or estates) shall be deemed to
be a Synthetic Purchase Agreement.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees and all liabilities with respect thereto imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Borrowing” shall mean a Borrowing comprised of Loans.
“Term Commitment” shall mean with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender assumed its Term
Commitment, as applicable, as the same may be reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of the Lenders’ Term Commitments for Loans on the Closing Date
is $175,000,000.
“Term Lender” shall mean a Lender with a Term Commitment or an outstanding Loan.
“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section



33

--------------------------------------------------------------------------------


2.09(b).
“Test Period” at any time shall mean the period of four consecutive fiscal
quarters then last ended for which financial statements are required to be (or,
if earlier, have been) delivered pursuant to Section 5.04(a) or (b).
“Total Debt” shall mean, at any time, the Indebtedness of the Borrower and the
Restricted Subsidiaries at such time, on a consolidated basis (excluding accrued
interest on Indebtedness, Indebtedness of the type described in clause (i) of
the definition of such term and Indebtedness permitted by Section 6.01 (c), (e)
or (f)).
“Total Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such
date to Consolidated EBITDA the most recently ended Test Period.
“Total Net Debt” shall mean, at any time, the amount equal to (a) Total Debt,
minus (b) the lesser of (i) aggregate Cash Equivalents (in each case free and
clear of all Liens other than Liens securing the Secured Obligations) in excess
of $75.0 million, or (ii) $50.0 million.
“Total Net Leverage Ratio” shall mean, on any date, the ratio of Total Net Debt
on such date to Consolidated EBITDA for the most recently ended Test Period.
“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the L/C Facility and any repayment, repurchase, prepayment or
defeasance of Indebtedness in connection therewith.
“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower designated
as an “Unrestricted Subsidiary” pursuant to and in compliance with Section 5.18
and any Subsidiary of an Unrestricted Subsidiary, in each case unless
subsequently designated as a Restricted Subsidiary pursuant to and in compliance
with Section 5.18.
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).



34

--------------------------------------------------------------------------------


“Vessel” shall have the meaning assigned to such term in Section 3.20.
“Vessel Security Agreement” shall refer to each vessel security agreement, in
form and substance acceptable to the Administrative Agent, entered into in
connection with each Ship Mortgage and creating a security interest in each
vessel under the UCC in the event any such vessel covered by a Ship Mortgage is
determined to not be a “vessel” as required therein.
“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.
“wholly owned Restricted Subsidiary” shall mean a Restricted Subsidiary of the
Borrower or a Restricted Subsidiary of which securities (except for directors’
qualifying shares) or other ownership interests representing 100% of the Equity
Interests are, at the time any determination is being made, owned, Controlled or
held by the Borrower or one or more wholly owned Restricted Subsidiaries of the
Borrower or by the Borrower and one or more wholly owned Restricted
Subsidiaries.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA, other than under the
National Retirement Fund affiliated with UNITE HERE Local 54.
1.02    Terms Generally    . The definitions in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. All references herein
to Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, (a) any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time and (b) all terms of an accounting or financial nature shall be construed
in accordance with GAAP, as in effect from time to time; provided, however, if
at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents



35

--------------------------------------------------------------------------------


required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
ARTICLE II.    
The Credits    
2.01    Commitments.     Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, as of the date hereof, each
Term Lender agrees, severally and not jointly to make a Loan to the Borrower on
the Closing Date in the principal amount not to exceed its Term Commitment.
Amounts paid or prepaid in respect of Loans may not be reborrowed.
2.02    Loans.    
(a)
Each Loan shall be made as part of a Borrowing consisting of Loans made by the
Lenders ratably in accordance with their applicable Commitments; provided,
however, that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). ABR
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1.0 million and not less than $5.0 million or
(ii) equal to the remaining available balance of the applicable Commitments and
Eurodollar Loans comprising any Borrowing shall be in an aggregate principal
amount that is (X) an integral multiple of $1.0 million and not less than $5.0
million or (Y) equal to the remaining available balance of the applicable
Commitments.

(b)
Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as Borrower may request pursuant to Section 2.03.
Each Lender may at its option make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement. Borrowings of more
than one Type may be outstanding at the same time; provided that Borrower shall
not be entitled to request any Borrowing that, if made, would result in more
than five Eurodollar Borrowings outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

(c)
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.




36

--------------------------------------------------------------------------------


2.03    Borrowing Procedure.     To request a Loan, the Borrower shall deliver,
by hand delivery or telecopier or any other approved electronic transmission, a
duly completed and executed Borrowing Request to the Administrative Agent (i) in
the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of the proposed Borrowing or (ii) in
the case of an ABR Borrowing, not later than 9:00 a.m., New York City time, on
the date of the proposed Borrowing, except that as to the Closing Date, any such
Borrowing Request for an ABR Borrowing shall be delivered at least one Business
Day prior to the Closing Date. Each Borrowing Request shall be irrevocable and
shall be substantially in the form of Exhibit C hereto.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
2.04    Evidence of Debt; Repayment of Loans.    
(a)
The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender the principal amount of each Loan of such Lender
as provided in Section 2.09.

(b)
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. The Administrative Agent shall maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
entries made in the accounts maintained pursuant to this paragraph shall be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms

(c)
Any Lender by written notice to the Borrower (with a copy to the Administrative
Agent) may request that Loans made by it be evidenced by a promissory note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such




37

--------------------------------------------------------------------------------


Lender, to such Lender and its registered assigns) in the form of Exhibit G.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
2.05    Fees.    
(a)
The Borrower agrees to pay to the Administrative Agent in dollars, for its own
account, administrative agent fees in the amount of $125,000 per annum, on the
Closing Date and on each anniversary thereof.

(b)
On the Closing Date, the Borrower shall pay to each Lender a fee in an amount
equal to 2.00% of the amount of such Lender’s Loans funded on the Closing Date,
which payment obligation shall be satisfied by such Lender net funding the gross
amount of the Loan to be funded by such Lender against the amount of such fee
payable to such Lender.

(c)
All Fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders,
on a pro rata basis. Once paid, none of the Fees shall be refundable under any
circumstances.

2.06    Interest on Loans.    
(a)
ABR Loans. Subject to the provisions of Section 2.06(c), the Loans comprising
each ABR Borrowing shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable ABR Margin.

(b)
Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable LIBOR Margin in effect from time to time.

(c)
Default Rate. Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, or
upon the occurrence and during the continuance of an Event of Default described
in subsections (l) or (m) of Article VII, such overdue amount and all Loans,
fees and other amounts payable by the Borrower hereunder shall, to the extent
permitted by applicable law, bear interest, after as well as before judgment, at
a rate per annum equal to (i) in the case of amounts constituting principal and
premium, if any, of or interest on any Loan, 2.00% plus the rate otherwise




38

--------------------------------------------------------------------------------


applicable to such Loan as provided in the preceding paragraphs of this Section
2.06 or (ii) in the case of any other amount, 2.00% plus the rate applicable to
ABR Loans as provided in Section 2.06(a) (in either case, the “Default Rate”).
(d)
Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)
Interest Calculation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate and Adjusted LIBOR Rate shall each be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

2.07    Termination of Commitments.     The Term Commitments of each Term Lender
shall automatically terminate upon the making of the Loans on the Closing Date.
2.08    Interest Elections.    
(a)
Generally. Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding
anything to the contrary, the Borrower shall not be entitled to request any
conversion or continuation that, if made, would result in more than five
Eurodollar Borrowings outstanding hereunder at any one time.

(b)
Interest Election Notice. To make an election pursuant to this Section, the
Borrower shall deliver, by hand delivery or telecopier or by another approved
form of electronic transmission, a duly completed and executed Interest Election




39

--------------------------------------------------------------------------------


Request to the Administrative Agent not later than the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each Interest Election Request shall be irrevocable. Each
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, or if
outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)
whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)
if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
(c)
Automatic Continuation and Conversion. If an Interest Election Request with
respect to a Eurodollar Borrowing is not timely delivered prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurodollar Borrowing with a like Interest Period unless there
exists an Event of Default, in which case such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, the Administrative Agent or the Required
Lenders may require, by notice to the Borrower, that (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR




40

--------------------------------------------------------------------------------


Borrowing at the end of the Interest Period applicable thereto.
2.09    Amortization and Repayment of Loans.    
(a)
The Borrower shall repay to the Administrative Agent, for the benefit of the
applicable Lenders, on the Maturity Date, the then-outstanding Loans made to the
Borrower.

(b)
The Borrower shall repay to the Administrative Agent, for the benefit of the
Term Lenders, on each date set forth below (or, if not a Business Day, the
immediately preceding Business Day) (each, a “Term Loan Repayment Date”), a
principal amount in respect of the Loans made to the Borrower equal to (x) the
outstanding principal amount of Loans made to the Borrower on the Closing Date
multiplied by (y) the percentage set forth below opposite such date set forth
below, as such amount may be reduced by any prepayments hereunder (and the
amounts set forth below shall be without duplication of the amount required to
be repaid under Section 2.09(a) hereof):

Date
Repayment Amount
June 30, 2012
0.25%
September 30, 2012
0.25%
December 31, 2012
0.25%
March 31, 2013
0.25%
June 30, 2013
0.25%
September 30, 2013
0.25%
December 31, 2013
0.25%
March 31, 2014
0.25%
June 30, 2014
0.25%
September 30, 2014
0.25%
December 31, 2014
0.25%
March 31, 2015
0.25%
June 30, 2015
0.25%
September 30, 2015
0.25%
December 31, 2015
0.25%
March 31, 2016
0.25%
June 30, 2016
0.25%
September 30, 2016
0.25%
December 31, 2016
0.25%
March 31, 2017
0.25%
June 30, 2017
0.25%
September 30, 2017
0.25%
December 31, 2017
0.25%
Maturity Date
Remaining outstanding amounts






41

--------------------------------------------------------------------------------


2.10    Optional and Mandatory Prepayments of Loans.    
(a)
Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in an amount that is an integral multiple of $1.0 million and not less than
$5.0 million or, if less, the outstanding principal amount of such Borrowing.

(b)
Asset Sales. Not later than five Business Days following the receipt of any Net
Cash Proceeds of any Asset Sale (other than an Asset Swap) by the Borrower or
any of its Restricted Subsidiaries, the Borrower shall make (or cause to be
made) prepayments in accordance with Sections 2.10(f) and (g) in an aggregate
amount equal to 100% of such Net Cash Proceeds; provided that:

(i)
no such prepayment shall be required under this Section 2.10(b) with respect to
the disposition of property which constitutes a Casualty Event (which shall be
subject to the provisions of Section 2.10(d));

(ii)
subject to Section 2.10(b)(iii), and so long as no Default shall then exist or
would arise therefrom, no such prepayment shall be required under this Section
2.10(b) with respect to any Asset Sale, unless either (a) the Net Cash Proceeds
of such Asset Sale individually, or of such Asset Sale together with any series
of related Asset Sales, exceeds $5,000,000 or (b) the Net Cash Proceeds of
Assets Sales, together with the Net Cash Proceeds of Casualty Events, during the
term of this Agreement, exceeds $30,000,000; and

(iii)
so long as no Default shall then exist or would arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that such Net
Cash Proceeds are, within 12 months following the date of such Asset Sale,
reinvested in Capital Expenditures, Permitted Acquisitions or Investments
permitted by Section 6.03 (other than Section 6.03(b)) hereunder, or
contractually committed to be so reinvested within 12 months following the date
of such commitment; provided that if all or any portion of such Net Cash
Proceeds is not so reinvested within such 12-month period or, with respect to
any contractual commitment with respect which such Net Cash Proceeds was entered
into during the period ending 12 months after the end of such initial 12-month
period, such unused portion shall be applied on the last day of such period as a
mandatory prepayment as provided in this Section 2.10(b); provided, further,
that to the extent that the property subject to such Asset Sale constituted
Collateral, then all property purchased with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the Lien of the applicable
Security




42

--------------------------------------------------------------------------------


Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Section 5.14.
(c)
Debt Issuance or Equity Issuance. Not later than three Business Days following
the receipt of any Net Cash Proceeds from any (x) issuance or incurrence of
Indebtedness for borrowed money by the Borrower or any of its Restricted
Subsidiaries (other than any cash proceeds from the issuance of Indebtedness for
borrowed money permitted pursuant to Section 6.01) or (y) Equity Issuance of
preferred stock or preference Equity Interests (however designated) maturing or
redeemable prior to the Maturity Date, the Borrower shall, make (or cause to be
made) prepayments in accordance with Sections 2.10(f) and (g) in an aggregate
amount equal to 100% of such Net Cash Proceeds.

(d)
Casualty Events. Not later than five Business Days following the receipt of any
Net Cash Proceeds from a Casualty Event by the Borrower or any of its Restricted
Subsidiaries, the Borrower shall make (or cause to be made) prepayments in
accordance with Sections 2.10(f) and (g) in an aggregate amount equal to 100% of
such Net Cash Proceeds; provided that

(i) subject to Section 2.10(d)(ii), and so long as no Default shall then exist
or would arise therefrom, no such prepayment shall be required under this
Section 2.10(d) with respect to any Casualty Event, unless either (a) the Net
Cash Proceeds of such Casualty Event individually, or of such Casualty Event
together with any series of related Casualty Events, exceeds $5,000,000 or (b)
the Net Cash Proceeds of Casualty Events, together with the Net Cash Proceeds of
Asset Sales, during the term of this Agreement, exceeds $30,000,000; and
(ii) so long as no Default shall then exist or would arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
such Net Cash Proceeds are, within 12 months following the date of such Casualty
Event, reinvested in Capital Expenditures, Permitted Acquisitions or Investments
permitted by Section 6.03 (other than Section 6.03(b)) hereunder, or
contractually committed to be so reinvested within 12 months following the date
of such Casualty Event; provided that if all or any portion of such Net Cash
Proceeds is not so reinvested within such 12-month period or, with respect to
which any contractual commitment with respect to which such Net Cash Proceeds
was entered into during the period ending 12 months after the end of such
initial 12-month period (or such longer period as is required to complete the
repair or reconstruction commenced during such second 12-month period), such
unused portion shall be applied on the last day of such period as a mandatory
prepayment as provided in this Section 2.10(d); provided, further, that to the
extent that the property subject to such Casualty Event constituted Collateral,
then all



43

--------------------------------------------------------------------------------


property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Section 5.14.
(e)
Excess Cash Flow. No later than five Business Days after the date on which the
financial statements with respect to each fiscal year in which an Excess Cash
Flow Period occurs are or are required to be delivered pursuant to
Section 5.04(a) (without giving effect to any grace period applicable thereto),
the Borrower shall make prepayments in accordance with Sections 2.10(f) and (g)
in an aggregate amount equal to the Applicable ECF Percentage of Excess Cash
Flow for the Excess Cash Flow Period then most recently ended; provided that so
long as no Default shall then exist or would arise therefrom, up to 50% of such
Excess Cash Flow that would have been required to be applied to prepay the Loans
shall not be required to be so applied on such date to the extent that on or
prior to such date, the Borrower shall have delivered an officer’s certificate
of a Financial Officer to the Administrative Agent stating that the Borrower
reasonably intends to reinvest such amount of Excess Cash Flow, within 12 months
following the last day of the most recently ended Excess Cash Flow Period, in
Capital Expenditures permitted hereunder (which officer’s certificate shall set
forth in reasonable detail the estimates of the Excess Cash Flow intended to be
reinvested).

(f)
Application of Prepayments. Prior to any optional or mandatory prepayment
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
Section 2.10(g), subject to the provisions of this Section 2.10(f).
Notwithstanding the foregoing, except with respect to prepayments under Section
2.10(a), any Term Lender may elect, by written notice to the Administrative
Agent at least one Business Day prior to the prepayment date, to decline all or
any portion of any prepayment of its Loans, pursuant to this Section 2.10 (other
than under Section 2.10(a)), in which case the aggregate amount of the
prepayment that would have been applied to prepay such Loans, but was so
declined shall be retained by the Borrower. Any prepayments of Loans pursuant to
Section 2.10(a) shall be applied to reduce scheduled repayments required under
Section 2.09, first, in direct order to such scheduled repayments due on the
next four Term Loan Repayment Dates occurring following such prepayment and,
second, on a pro rata basis among the repayments remaining to be made on each
other Term Loan Repayment Date. Any prepayments of Loans pursuant to
Section 2.10(b), (c), (d) or (e) shall be applied to reduce scheduled repayments
required under Section 2.09 on a pro rata basis among the repayments remaining
to be made on each other Term Loan Repayment Date.




44

--------------------------------------------------------------------------------


(g)
Notice of Prepayment. The Borrower shall notify the Administrative Agent by
written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment; provided that a notice of prepayment
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of another credit facility, the consummation of an Asset Sale, the
closing of a securities offering or other transaction, or the receipt of any
insurance or other proceeds or funds in connection with a Casualty Event, in
which case such notice may be revoked by Borrower (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. Each such notice shall specify the prepayment date,
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Credit Extension of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.10. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.

(h)
Declining Lenders. Anything contained herein to the contrary notwithstanding, in
the event the Borrower is required to make any mandatory prepayment under
Section 2.10(b), (c), (d) or (e) (each, a “Waivable Prepayment”) not less than
three Business Days prior to the date (the “Prepayment Date”) on which the
Borrower is required to make such Waivable Prepayment, the Borrower shall notify
the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Loan of the amount of such Lender’s Pro Rata Share of such Waivable
Prepayment and such Lender’s option to refuse such prepayment. Each such Lender
may exercise such option by giving written notice to the Borrower and the
Administrative Agent of its election to do so on or before the first Business
Day prior to the Prepayment Date (it being understood that any Lender which does
not notify the Borrower and the Administrative Agent of its election to exercise
such option on or before the first Business Day prior to the Prepayment Date
shall be deemed to have elected, as of such date, not to exercise such option).
On the Prepayment Date, the Borrower shall pay to the Administrative Agent the
amount of the Waivable Prepayment, which amount shall be applied in an amount
equal to that portion of the Waivable Prepayment payable to those Lenders that
have elected not to exercise such option, to prepay the Loans of such Lenders
(which shall be applied in accordance with Section 2.10(f) and, to the




45

--------------------------------------------------------------------------------


extent of any excess, to the Borrower for any of the purposes permitted
hereunder.
(i)
Soft Call Premium. In the event that, on or prior to the first anniversary of
the Closing Date, the Borrower (x) makes any prepayment of Loans in connection
with any Repricing Transaction or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each applicable Term Lender,
(I) in the case of clause (x), a prepayment premium of 1.00% of the amount of
the Loans being repaid and (II) in the case of clause (y), a payment equal to
1.00% of the aggregate amount of the Loans outstanding immediately prior to the
such amendment that are the subject of such Repricing Transaction.

2.11    Alternate Rate of Interest.     If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)
the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b)
the Administrative Agent is advised in writing by the Required Lenders that the
Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
2.12    Reserve Requirements; Change in Circumstances.    
(a)
Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate);
(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.15 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such); or



46

--------------------------------------------------------------------------------


(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such Lender
or any participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b)
Capital Requirements. If any Lender determines (in good faith, but in its sole
and absolute discretion) that any Change in Law affecting such Lender or any
applicable lending office of such Lender or such Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c)
Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.12 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

(d)
Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than 120 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 120-day period referred
to above shall be extended to include the period of retroactive effect thereof).

2.13    Breakage Payments.     In the event of (a) the payment or prepayment,
whether optional



47

--------------------------------------------------------------------------------


or mandatory, of any principal of any Eurodollar Loan earlier than the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan earlier than the last day of
the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan earlier than the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.16(b), then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBOR
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to the Borrower (with a copy to
the Administrative Agent) and shall be conclusive and binding absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 5 days after receipt thereof.
2.14    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.    
(a)    Payments Generally. The Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or Reimbursement Obligations, or of amounts payable under
Section 2.12, 2.13, 2.15 or 9.05, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at
677 Washington Boulevard, Stamford, Connecticut, except that payments pursuant
to Sections 2.12, 2.13, 2.15 and 9.05 shall be made directly to the persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars, except as expressly specified
otherwise.



48

--------------------------------------------------------------------------------


(b)    Pro Rata Treatment.
(i)
Each payment by the Borrower of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

(ii)
Each payment on account of principal of the Loans (other than declined proceeds
pursuant to Section 2.10(h)) shall be allocated among the Lenders pro rata based
on the principal amount of the Loans held by the Lenders.

(c)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties. It is understood that the
foregoing does not apply to any adequate protection payments under any federal,
state or foreign bankruptcy, insolvency, receivership or similar proceeding, and
that the Administrative Agent may, subject to any applicable federal, state or
foreign bankruptcy, insolvency, receivership or similar orders, distribute any
adequate protection payments it receives on behalf of the Lenders to the Lenders
in its sole discretion (i.e., whether to pay the earliest accrued interest, all
accrued interest on a pro rata basis or otherwise).
(d)    Sharing of Set-Off. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other Obligations resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other Obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

(ii)
the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained




49

--------------------------------------------------------------------------------


by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.
(e)    Borrower Default. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(f)    Lender Default. If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.14(e) or 9.05(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
2.15    Taxes.    
(a)
Any and all payments by or on account of any obligation of the Borrower or any
other Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that, if the Borrower or any other Loan Party shall be required to
deduct any such Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions of Indemnified Taxes applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case




50

--------------------------------------------------------------------------------


may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Loan Party shall make such
deductions and (iii) the Borrower or such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
(b)
In addition, the Borrower or any other Loan Party shall pay, and authorizes the
Administrative Agent to pay in its name, any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)
The Borrower or any other Loan Party shall indemnify the Administrative Agent
and each Lender within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, or such Lenders as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower or any other Loan Party
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender, or by the Administrative Agent on behalf of itself,
shall be conclusive absent manifest error; provided that if the Borrower
reasonably believes that such Indemnified Taxes or Other Taxes were not
correctly or legally asserted, the Administrative Agent and the Lenders will use
commercially reasonable efforts to cooperate with the Borrower to obtain a
refund of any such Taxes paid by the Administrative Agent or such Lenders.

(d)
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower or any other Loan Party to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)
Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the
Borrower, such properly completed and executed documentation reasonably
requested by the Borrower certifying to such entitlement to exemption from, or a
reduced rate of, withholding or at a reduced rate. Any Lender that is a “United
States person” within the meaning of section 7701(a)(30) of the Code shall
deliver to the




51

--------------------------------------------------------------------------------


Borrower (with a copy to the Administrative Agent) IRS Form W-9 or such other
documentation or information prescribed by law or reasonably requested to
determine whether such Lender is subject to backup withholding, information
reporting requirements, or other similar provisions.
(f)
If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund or a credit of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 2.15, it shall pay over such refund to that Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.15 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the Governmental Authority with respect to such refund);
provided that the Loan Parties, upon the request of the Administrative Agent or
such Lender, agree to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or any Lender in the event the
Administrative Agent or such Lender is required to repay such refund to the
Governmental Authority. This Section 2.15(f) shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information it deems confidential) to the Loan Parties or to apply for any
refund. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the Administrative Agent or any Lender be required to pay any amount
to a Loan Party pursuant to this paragraph (f) the payment of which would place
the Administrative Agent or any Lender in a less favorable net after-Tax
position than the Administrative Agent or any Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.

(g)
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

2.16    Mitigation Obligations; Replacement of Lenders.    



52

--------------------------------------------------------------------------------


(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.12 or 2.15, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to the Borrower shall be conclusive absent manifest
error.
(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender is a Defaulting Lender, or if the Borrower
exercises its replacement rights under Section 9.08(d), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.04), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i) the Borrower shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b);
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13), assuming for this purpose (in the
case of a Lender being replaced pursuant to this Section 2.16(b)) that the Loans
of such Lender were being prepaid) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(iv) such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to



53

--------------------------------------------------------------------------------


require such assignment and delegation cease to apply.


Each Lender agrees that, if the Borrower elects to replace such Lender in
accordance with this Section 2.16(b), it shall promptly execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence the assignment
and shall deliver to the Administrative Agent the promissory notes, if any,
executed and delivered pursuant to Section 2.04(c), subject to such Assignment
and Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.
2.17    Defaulting Lenders.    
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then, for so long as such Lender is a Defaulting
Lender, any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.14(d)
but excluding Section 2.16(b)) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable Requirements of Law,
be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing to the Borrower or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (iii) third, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.01 are satisfied, such payment
shall be applied solely to prepay the Loans of, all non-Defaulting Lenders pro
rata prior to being applied to the prepayment of any Loans to any Defaulting
Lender.
The rights and remedies against a Defaulting Lender under this Section 2.17 are
in addition to other rights and remedies that the Borrower, the Administrative
Agent and the non-Defaulting Lenders may have against such Defaulting Lender.
The arrangements permitted or required by this Section 2.17 shall be permitted
under this Agreement, notwithstanding any limitation on Liens or the pro rata
sharing provisions or otherwise.
2.18    Increase in Commitments.    
(a)    Borrower Request. The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more Term
Commitments (each, an “Incremental Term Loan Commitment”) or one more tranches
of revolving credit commitments (each, an “Incremental Revolving Commitment”) by
an amount (x) not in excess of $75.0 million in the aggregate, (y) not in excess
of $20.0 million in total Incremental



54

--------------------------------------------------------------------------------


Revolving Commitments and (z) not less than $10.0 million individually. Each
such notice shall specify (i) the date (each, an “Increase Effective Date”) on
which the Borrower proposes that the increased or new Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Eligible Assignee to whom the Borrower proposes any portion of
such increased or new Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the increased or new Commitments may elect or decline, in its sole
discretion, to provide such increased or new Commitment.
(b)    Conditions. The increased or new Commitments shall become effective, as
of such Increase Effective Date; provided that:
(i)
each of the conditions set forth in Section 4.01(a) through (d) shall be
satisfied;

(ii)
after giving pro forma effect to the borrowings to be made on the Increase
Effective Date and to any change in Consolidated EBITDA and any increase or
decrease in Indebtedness resulting from the consummation of any Permitted
Acquisition, or Investment or acquisition permitted by Section 6.03 or 6.04,
respectively, or dispositions, repayments of debt or other transactions
concurrently with such borrowings as of the date of the most recent financial
statements delivered pursuant to Section 5.04(a) or (b), and assuming (x) all
such Incremental Revolving Commitments (if any) were fully drawn and
(y) excluding the cash proceeds of any borrowing under any such Incremental
Facility from any net debt calculation, the Borrower shall be in compliance with
the then-applicable First Lien Net Leverage Ratio and Total Net Leverage Ratio;
and

(iii)
the Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.

(c)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to the new Commitments shall be as follows:
(i)
terms and provisions of Loans made pursuant to Incremental Term Loan Commitments
(“Incremental Term Loans”) shall be, except as otherwise set forth herein or in
the Increase Joinder, identical to the Loans (it being understood that
Incremental Term Loans may be a part of the Loans);

(ii)
the weighted average life to maturity of any Incremental Term Loans shall be no
shorter than the weighted average life to maturity of the




55

--------------------------------------------------------------------------------


existing Loans;
(iii)
the maturity date of Incremental Term Loans (the “Incremental Term Loan Maturity
Date”) shall not be earlier than the Maturity Date;

(iv)
the Applicable Margins for the Incremental Term Loans shall be determined by the
Borrower and the Lenders of the Incremental Term Loans; provided that in the
event that the Applicable Margins for any Incremental Term Loans are greater
than the Applicable Margins for the Loans by more than 50 basis points, then the
Applicable Margins for the Loans shall be increased to the extent necessary so
that the Applicable Margins for the Incremental Term Loans are equal to the
Applicable Margins for the Loans plus 50 basis points; provided, further, that
in determining the Applicable Margins applicable to the Loans and the
Incremental Term Loans, (x) original issue discount (“OID”) or upfront fees
(which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders of the Loans or the Incremental Term Loans in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity) and (y) structuring,
arrangement and other fees not shared with lenders generally shall be excluded;
and

(v)
any Incremental Term Loan Commitments and Incremental Revolving Commitments
shall be on terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent; provided that, to the extent that the terms and provisions
of Incremental Term Loans are not identical to the Loans (except to the extent
permitted by clause (ii), (iii) or (iv) above) they shall be reasonably
satisfactory to the Administrative Agent.

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.18.
(d)    Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Loan to the Borrower in an amount equal to its new Commitment.
(e)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this paragraph shall constitute Loans and Commitments under, and shall be
entitled



56

--------------------------------------------------------------------------------


to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Security Documents. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the UCC with the same priority
after giving effect to the establishment of any such Loans or any such new
Commitments.
ARTICLE III.    
Representations and Warranties    
From and after the Closing Date, the Borrower represents and warrants to the
Administrative Agent, the Collateral Agent and each of the Lenders, with respect
to itself, each of its Restricted Subsidiaries and each of the Guarantors, that,
on the Closing Date:
3.01    Organization; Powers.     The Borrower, each of the Restricted
Subsidiaries and each of the Guarantors (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in, and is in good standing (where such concept is relevant) in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is a party and, in the case of the
Borrower, to borrow hereunder.
3.02    Authorization; No Conflict.     The Loan Documents (a) have been duly
authorized by all requisite corporate, partnership or other organizational and,
if required, stockholder action and (b) will not (i) violate (A) any provision
of law, statute, rule or regulation, except as would not reasonably be expected
to have a Material Adverse Effect, (B) the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower, any
Restricted Subsidiary or any Guarantor, (C) any order of any applicable
Governmental Authority except as would not reasonably be expected to have a
Material Adverse Effect or (D) except as set forth on Schedule 3.02, any
material provision of any material indenture, agreement or other instrument to
which the Borrower, any Restricted Subsidiary or any Guarantor is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such material indenture, agreement or other instrument that (other than with
respect to the Loan Documents) could reasonably be expected to result in a
Material Adverse Effect or (iii) result in the creation or imposition of any
Lien upon or with respect to any material property or material assets now owned
or hereafter acquired by the Borrower, any Restricted Subsidiary or any
Guarantor (other than any Lien created hereunder or under the Security Documents
or as expressly permitted hereunder) that (other than with respect to the Loan
Documents) could reasonably be expected to result in a Material Adverse Effect.



57

--------------------------------------------------------------------------------


3.03    Enforceability.     This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by each Loan Party thereto will constitute a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms (subject, in each case, to bankruptcy, insolvency,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and general principles of equity).
3.04    Governmental Approvals.     Except as set forth on Schedule 3.04, no
action, consent or approval of, registration or filing with or any other action
by any Governmental Authority (other than a Gaming Authority) is or will be
required to enter into the Loan Documents and borrow funds in connection
therewith except for such as have been made or obtained and are in full force
and effect. The Borrower, the Restricted Subsidiaries and the Guarantors have
made, or promptly after the Closing Date will make, all necessary applications
to and, subject to any additional time to obtain such consents, approvals and
rulings contemplated by Section 5.15, Section 9.09 or as set forth on Schedule
3.04, which the Borrower, the Restricted Subsidiaries and/or the Guarantors, as
applicable, will promptly make after the Closing Date, have procured all
necessary consents, approvals and favorable rulings of all applicable Gaming
Authorities, Governmental Authorities and Liquor Authorities to (i) pledge the
Equity Interests of the Borrower, the Guarantors and their subsidiaries, where
relevant, to the extent required by and pursuant to the Guarantee and Collateral
Agreement, (ii) the restrictions on transfer and hypothecation of the stock and
equity securities of such Persons contained in Sections 6.02 and 6.04 of this
Agreement and otherwise in the other Loan Documents and (iii) otherwise enter
into the Loan Documents and borrow funds in connection therewith.
3.05    Financial Statements.    
(a)    Historical Financial Statements. The Borrower has heretofore delivered to
the Lenders the consolidated or combined, as applicable, balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower as of and for the fiscal years ended December 31, 2010 and December 31,
2011, audited by and accompanied by the unqualified opinion of Grant Thornton
LLP.
Such financial statements (A) present fairly and accurately in all material
respects the financial condition and results of operations and cash flows of the
Borrower as of the dates and for the periods to which they relate, (B) disclose
all material liabilities, direct or contingent, of the Borrower and its
consolidated Subsidiaries as of the dates thereof and (C) were prepared in
accordance with GAAP applied on a consistent basis, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes.
(b)    Forecasts. The forecasts of financial performance of the Borrower and its
Subsidiaries furnished to the Lenders, on an annual basis for the projected
period from on or about the Closing Date through the Maturity Date, have been
prepared in good faith by the Borrower and based on assumptions believed by the
Borrower at the time made to be reasonable.



58

--------------------------------------------------------------------------------


3.06    No Material Adverse Change.     No event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect, since December 31, 2011.
3.07    Title to Properties; Possession Under Leases.    
(a)
Except as set forth on Schedule 3.07, each of the Borrower, its Restricted
Subsidiaries and the Guarantors has good and marketable title to (including in
connection therewith, valid easements), or valid leasehold interests in, all its
material properties and assets (including all Mortgaged Property), except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material properties and assets are free and
clear of Liens, other than Liens expressly permitted by Section 6.02.

(b)
Except as set forth on Schedule 3.07, each of the Borrower, its Restricted
Subsidiaries and the Guarantors is in compliance with all material obligations
under all material leases (including all leases of Mortgaged Property) to which
it is a party and all such leases are in full force and effect. Each of the
Borrower, its Restricted Subsidiaries and the Guarantors enjoys peaceful and
undisturbed possession under all such material leases. The granting of a Lien
encumbering the proceeds of the leasehold interest of the Borrower, its
Restricted Subsidiaries and any Guarantor in any Mortgaged Property (i) does not
require landlord consent or approval under the applicable lease that has not
been obtained and (ii) will not violate or result in a default under such lease.

(c)
As of the Closing Date, none of the Borrower, its Restricted Subsidiaries or any
Guarantor has received any actual notice of, nor has any actual knowledge of,
any pending or contemplated condemnation proceeding affecting the Mortgaged
Properties owned by it or any sale or disposition thereof in lieu of
condemnation.

(d)
As of the Closing Date, none of the Borrower, its Restricted Subsidiaries, or
any Guarantor is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.

3.08    Subsidiaries.     Schedule 3.08 sets forth as of the Closing Date a list
of all Subsidiaries, their jurisdiction of organization and the percentage
ownership interest of the Borrower therein and the ownership interests of the
Guarantors. The shares of capital stock or other ownership interests so
indicated on Schedule 3.08 held in such Subsidiary are fully paid and
non-assessable and are owned by the Borrower, directly or indirectly, free and
clear of all Liens (other than Liens created under the Security Documents, and
Liens permitted under Section 6.02).
3.09    Litigation; Compliance with Laws.    



59

--------------------------------------------------------------------------------


(a)
Except as set forth on Schedule 3.09, there are no actions, suits or proceedings
at law or in equity or by or before any Governmental Authority now pending or,
to the actual knowledge of the Borrower or the Guarantors, threatened against
the Borrower, any Restricted Subsidiary or any business, property or rights of
any such Person (i) that involve any Loan Document or (ii) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(b)
None of the Borrower, any of the Restricted Subsidiaries or any of the
Guarantors or any of their respective material properties or assets is in
violation of, nor will the continued operation of their material properties and
assets as currently conducted violate, any law, rule or regulation (including
any zoning, building, ordinance, code or approval or any building permits) or
any restrictions of record or agreements affecting the Mortgaged Property, or is
in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority, where such violation or default would reasonably be
expected to result in a Material Adverse Effect.

(c)
Certificates of occupancy and permits are in effect for each Mortgaged Property
as currently constructed, except where the failure to have the same could not
reasonably be expected to result in a Material Adverse Effect, and true and
complete copies of such certificates of occupancy as are available using
commercially reasonable efforts have been delivered to the Collateral Agent as
mortgagee with respect to each Mortgaged Property.

3.10    Agreements.     Except as set forth on Schedule 3.15, none of the
Borrower, any of the Restricted Subsidiaries or any of the Guarantors is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Material Indebtedness, or any other material agreement or
instrument to which it is a party, where such default would reasonably be
expected to result in a Material Adverse Effect.
3.11    Federal Reserve Regulations.     None of the Borrower, any of the
Restricted Subsidiaries or any of the Guarantors is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, Regulation U or Regulation X.
3.12    Investment Company Act.     None of the Borrower or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
3.13    Tax Returns.     Each of the Borrower, its Restricted Subsidiaries and
the Guarantors has



60

--------------------------------------------------------------------------------


timely filed or caused to be timely filed all Federal, state, local and (to the
extent it has foreign operations) foreign tax returns required to have been
filed by it and has paid or caused to be paid all taxes then due and payable by
it (whether or not shown as due on such returns but after taking into account
any valid extensions), except (a) taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP and such contest operates to
suspend collection of the contested taxes and, in the case of a Mortgaged
Property of the Borrower or any Restricted Subsidiary there is no immediate
actual risk of forfeiture of such property. The Borrower has not engaged in any
“listed transaction” (within the meaning of Treasury Regulation Section 1.6011-4
of the Code). There is no proposed tax assessment against the Borrower, its
Restricted Subsidiaries or the Guarantors that would reasonably be expected to
have a Material Adverse Effect.
3.14    No Material Misstatements.     No information, report, financial
statement, agreement, documentary condition precedent, exhibit or schedule
furnished by or on behalf of the Borrower, its Subsidiaries or the Guarantors to
the Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto or the
Confidential Information Memorandum contained as of the date of such statement
any material misstatement of fact or omitted to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading when taken as a whole; provided that
to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
(based upon accounting principles consistent with the historical audited
financial statements of the Borrower) and due care in the preparation of such
information, report, financial statement, exhibit or schedule (it being
recognized that any such forecast or projection is subject to the assumptions
and plans reflected therein as of the date thereof, which could differ
materially from the actual plans and results, and are necessarily subjective and
based on estimates, and that actual results are subject to uncertainties and
contingencies which may be beyond the Borrower’s control).
3.15    Employee Benefit Plans.     Except as set forth in Schedule 3.15, no
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, would reasonably be expected to
result in material liability of the Borrower or any of its ERISA Affiliates.
Neither the Borrower nor any of its ERISA Affiliates has nor has ever sponsored,
maintained, contributed to or had any obligation or liability with respect to
any Plan subject to Title IV of ERISA, nor does the Borrower nor any ERISA
Affiliate have any present intention to sponsor, maintain, contribute or have
any obligation or liability with respect to any Plan subject to Title IV of
ERISA.
3.16    Environmental Matters.    
(a)
Except as set forth in Schedule 3.16 and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in the Borrower, any of the Restricted Subsidiaries or any of the
Guarantors incurring Environmental Liabilities that could be reasonably expected
to result in




61

--------------------------------------------------------------------------------


a Material Adverse Effect, each of the Borrower, the Restricted Subsidiaries and
the Guarantors is and has been in compliance with any applicable Environmental
Law, which compliance includes obtaining, maintaining and complying with any
permit, license or other approval required under any Environmental Law for any
of their operations.
(b)
Except as set forth in Schedule 3.16 and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in the Borrower, any of the Restricted Subsidiaries or any of the
Guarantors incurring Environmental Liabilities that could be reasonably expected
to result in a Material Adverse Effect (i) none of the Borrower or any
Restricted Subsidiary or any of the Guarantors has contractually assumed any
Environmental Liability of any Person, (ii) has received, or to the actual
knowledge of the Borrower and the Guarantors, anticipates receiving, written
notice of any claim, order, agreement, or investigation with respect to any
Environmental Liability or (iii) knows of any basis for any claim with respect
to any Environmental Liability against or with respect to the Borrower, any
Restricted Subsidiary or any Guarantor.

(c)
No Lien under Environmental Laws has attached to any real property in an amount
or a manner that could be reasonably expected to result in a Material Adverse
Effect, and to the knowledge of the Borrower and the Guarantors, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such Real Property.

(d)
Except as disclosed on Schedule 3.16, the consummation of the transaction
contemplated under this Agreement does not require the consent of or filing with
any Governmental Authority under any applicable Environmental Law, and, except
as disclosed on Schedule 3.16, none of the Real Property assets are located in
New Jersey, Indiana or Connecticut.

(e)
Each of the Borrower, the Restricted Subsidiaries and the Guarantors has made
available to Administrative Agent copies of all requested existing material
environmental reports, reviews and audits and all documents pertaining to actual
or potential Environmental Liability and has provided to Lender copies of all
material environmental reports, including any “Phase I environmental site
assessments”, relating to any Real Property, in each case to the extent such
reports, reviews, audits and documents are in their possession, custody or
control.

(f)
None of the items disclosed on any part of Schedule 3.16, together with all
other conditions that might give rise to Environmental Liabilities, could
reasonably be expected to result in a Material Adverse Effect.




62

--------------------------------------------------------------------------------


3.17    Insurance.     Schedule 3.17 sets forth a true, complete and correct
description of all insurance maintained by the Borrower, the Guarantors and the
Restricted Subsidiaries, as of the Closing Date. As of such date, all premiums
have been duly paid to the extent due. The Borrower, the Restricted Subsidiaries
and the Guarantors have insurance in such amounts with financially sound and
reputable insurance companies and covering such risks and liabilities as are in
accordance with normal industry practice and customary for companies of similar
size engaged in similar businesses in similar locations.
3.18    Security Documents.    
(a)
Except as set forth in Schedule 3.18, the Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will be effective to
create in favor of the Collateral Agent, to the extent set forth therein, for
the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral (as defined in the Guarantee and Collateral
Agreement) and, subject to any limitations herein and therein or in the
certificates or notes, as applicable, representing Pledged Collateral (as
defined in the Guarantee and Collateral Agreement), the proceeds thereof, except
as enforceability may be limited by applicable bankruptcy, insolvency,
moratorium (or similar laws affecting the enforcement of creditors’ rights
generally), by equitable principles (whether enforcement is sought by
proceedings in equity or at law), implied covenants of good faith and fair
dealing and by applicable Gaming Laws (including licensing, qualification and
suitability approvals required by any Gaming Authority and that the approval of
the Nevada Gaming Authorities is required in order for the pledge of the Pledged
Gaming Interests to be effective and for the certificates evidencing such
Pledged Gaming Interests to be delivered to the Collateral Agent) and (i) when
the Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Collateral Agent, if and to the extent required by the
Guarantee and Collateral Agreement, the Lien created under the Guarantee and
Collateral Agreement shall (subject to the further approvals and requirements of
relevant Gaming Authorities) constitute a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Pledged Collateral to the extent that a Lien in such Pledged Collateral
can be perfected by delivery, in each case prior and superior in right to any
other person (except with respect to Liens expressly permitted under Section
6.02), and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 3.18(a), the Lien created under the Guarantee and
Collateral Agreement will (subject to the further approvals and requirements of
relevant Gaming Authorities including that the approval of the Nevada Gaming
Authorities is required in order for the pledge of the Pledged Gaming Interests
to be effective and for the certificates evidencing such Pledged Gaming
Interests to be delivered to the Collateral Agent) constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral to the extent that a Lien in such Collateral can be
perfected by filing of financing statements (other than Intellectual Property,
as




63

--------------------------------------------------------------------------------


defined in the Guarantee and Collateral Agreement, and other Collateral with
respect to which possession or control is required for perfection), in each case
prior and superior in right to any other person, other than with respect to
Liens expressly permitted by Section 6.02.
(b)
Except as set forth in Schedule 3.18, upon the recordation of the Guarantee and
Collateral Agreement (or a short-form security agreement in form and substance
reasonably satisfactory to the Borrower and the Collateral Agent) with the
United States Patent and Trademark Office and the United States Copyright
Office, together with the duly completed financing statements in appropriate
form filed in the offices specified in Schedule 3.18(a), the Lien created under
the Guarantee and Collateral Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Intellectual Property (as defined in the Guarantee and Collateral
Agreement) in which a security interest may be perfected by such filing in the
United States and its territories and possessions, in each case prior and
superior in right to any other person other than with respect to Liens expressly
permitted by Section 6.02 and (it being understood that subsequent recordings in
the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the date hereof).

(c)
Each of the Mortgages are effective to create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
Lien on all of the grantor’s right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages are filed
in the appropriate offices in which each such Mortgaged Property is located, the
Mortgages shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of such grantor in such Mortgaged Property and the
proceeds thereof, prior and superior in right to any other person, other than
with respect to the rights of persons pursuant to Liens expressly permitted by
Section 6.02.

(d)
Upon the recordation of the executed Ship Mortgages with the National Vessel
Documentation Center, such agreements will be effective to create in favor of
the Collateral Agent, to the extent set forth therein, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the Vessels
to the extent that the Vessels are “vessels” within the meaning of the United
States Ship Mortgage Act of 1920, as amended and as recodified at 46 U.S.C.
31301 et seq. (the “Ship Mortgage Act”), and subject to any limitations set
forth herein or therein, the proceeds thereof except as enforceability may be
limited by applicable bankruptcy, insolvency, moratorium (or similar laws
affecting the enforcement of creditors’ rights generally), by equitable
principles (whether




64

--------------------------------------------------------------------------------


enforcement is sought by proceedings in equity or at law), implied covenants of
good faith and fair dealing and by applicable Gaming Laws (including licensing,
qualification and suitability approvals required by any Gaming Authority), and
the Lien created under such Ship Mortgages shall (subject to the further
requirements of relevant Gaming Authorities) constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
Loan Parties in the Vessels to the extent such Vessels are “vessels” within the
meaning of the Ship Mortgage Act, in each case prior and superior in right to
any other Person, other than with respect to the rights of Persons pursuant to
Liens expressly permitted by Section 6.02.
3.19    Location of Real Property and Leased Premises.    
(a)
Schedule 3.19(a) lists completely and correctly as of the Closing Date all Real
Property owned by the Borrower, the Restricted Subsidiaries and the Guarantors
and the addresses thereof (to the extent available). The Borrower, the
Restricted Subsidiaries and the Guarantors own in fee all the Real Property set
forth on Schedule 3.19(a).

(b)
Schedule 3.19(b) lists completely and correctly as of the Closing Date all Real
Property leased by the Borrower, the Restricted Subsidiaries and the Guarantors
and the addresses thereof (to the extent available). The Borrower, the
Restricted Subsidiaries and the Guarantors have valid leases in all the Real
Property set forth on Schedule 3.19(b), except as noted thereon.

3.20    Leased Ships and Vehicles.     Schedule 3.20 lists completely and
correctly as of the Closing Date owned or leased ships and vessels (to the
extent not listed on Schedules 3.19(a) or 3.19(b)) (collectively, the “Vessels”
and each, a “Vessel”) of the Borrower, the Restricted Subsidiaries and the
Guarantors and the location thereof. The Borrower, the Restricted Subsidiaries
and the Guarantors own in fee or have valid leases on the properties set forth
on Schedule 3.20. As of the Closing Date, (i) the name, official number and
registered owner of each Vessel is set forth on Schedule 3.20 and (ii) other
than as set forth on Schedule 3.20, there are no Charters entered into between
the Borrower (or any Restricted Subsidiary) and any other Person to which a
Vessel is subject.
3.21    Labor Matters.     Except as set forth on Schedule 3.21 hereto, as of
the Closing Date, (i) there are no strikes or lockouts against the Borrower, any
Restricted Subsidiary or any Guarantor pending or, to the actual knowledge of
the Borrower or the Guarantors, threatened, in each case or in the aggregate,
that could be reasonably expected to result in a Material Adverse Effect,
(ii) the hours worked by and payments made to employees of the Borrower, the
Restricted Subsidiaries and the Guarantors have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters that would reasonably be expected to have
a Material Adverse Effect, and (iii) all payments due from the Borrower or any
Restricted Subsidiary or any Guarantor on account of wages and employee health
and welfare insurance and other benefits that would reasonably be expected to
have a



65

--------------------------------------------------------------------------------


Material Adverse Effect if not paid, have been paid or accrued as a liability on
the books of the Borrower, such Restricted Subsidiary or such Guarantor.
3.22    Sanctioned Persons; Patriot Act.    
(a)
(i) The Borrower will not directly or indirectly use the proceeds of the Loans
or otherwise make available such proceeds to any Person in violation of the
U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and (ii) none of the Borrower, any Subsidiary
or any Guarantor, nor any director, officer, senior manager of the Borrower, any
Subsidiary or any Guarantor is (A) a Person included in the Specially Designated
Nationals and Blocked Persons List, as published from time to time by OFAC, or
(B) currently subject to any U.S. sanctions administered by OFAC; provided,
however, that the scope of this representation and warranty is limited to
published U.S. regulatory requirements as at the date such representation is
given.

(b)
To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

3.23    Casino Leases.     As of the Closing Date and except as set forth in
Schedule 3.23, after giving effect to the Loans made on the Closing Date and the
execution of the Loan Documents, in the opinion of the Borrower, no default on
behalf of the Borrower or the Restricted Subsidiaries exists under any of the
Casino Leases which, entitles the landlords thereunder to immediately terminate
the same, including without limitation, as a result of the granting of a
leasehold deed of trust or leasehold mortgage to the Administrative Agent.
3.24    Citizenship.     As of the Closing Date, the Loan Parties own or are
qualified to own the Vessels under the laws of the United States, including
Section 2 of the Shipping Act of 1916, as amended from time to time. Each other
Person which may operate one or more of the Vessels is qualified to operate such
Vessels under the laws of the United States and each other jurisdiction where
any such Vessel may be operated.
3.25    Use of Proceeds.     The Borrower will use the proceeds of the Loans
made on the Closing Date for application by the Borrower (and, to the extent
distributed to them by the



66

--------------------------------------------------------------------------------


Borrower, each other Loan Party) solely (a) to repay certain Indebtedness,
including all amounts due under the Existing Credit Agreement, (b) to pay fees
and expenses related to the Transactions, and (c) for other general corporate
purposes of the Borrower and its Subsidiaries.
3.26    Solvency.     On the Closing Date, both immediately before and after the
consummation of the Transactions, including the making of the Loans and the
application of the proceeds thereof, the Loan Parties, taken as a whole, are and
will be Solvent.
3.27    No Burdensome Restrictions.     Except as set forth in Section 3.15,
neither the Borrower nor any of its Restricted Subsidiaries is a party to any
agreement or instrument or subject to any corporate or other constitutional
restriction that has resulted or could reasonably be expected to result in a
Material Adverse Effect. Except as set forth in Section 3.15, neither the
Borrower nor any of its Restricted Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other agreement or instrument to which it is a party or by
which it or any of its property is or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect, and no condition
exists which, with the giving of notice or the lapse of time or both, would
constitute such a default. The Borrower has delivered or otherwise made
available to the Administrative Agent complete and correct copies of all such
material agreements, including any amendments, supplements or modifications with
respect thereto, and all such agreements are in full force and effect.
3.28    Intellectual Property.      Except as set forth in Section 3.18, the
Borrower and its Restricted Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, the “IP Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
Person, except as would not reasonably be expected to have a Material Adverse
Effect. To the best knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower or any Restricted
Subsidiary in the operation of their respective businesses as currently
conducted infringes upon any rights held by any other Person, except as would
not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the IP Rights is pending or, to the actual knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
ARTICLE IV.    
Conditions of Lending    
4.01    Conditions to the Closing Date.     The obligation of each Lender to
fund the Loans requested to be made by it on the Closing Date is subject to the
prior or concurrent satisfaction of each of the following conditions:
(a)
The Administrative Agent shall have received a Borrowing Request as required by
Section 2.03.




67

--------------------------------------------------------------------------------


(b)
The representations and warranties set forth in ARTICLE III and in each other
Loan Document shall be true and correct in all material respects or, to the
extent otherwise qualified by materiality, in all respects, on and as of the
Closing Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations shall have been true and correct in all
material respects or, to the extent otherwise qualified by materiality, in all
respects, as of such earlier date.

(c)
At the time of and immediately after the Borrowing, no event shall have occurred
and be continuing or would result from such Borrowing that would constitute a
Default or an Event of Default.

(d)
No order, judgment or decree of any Governmental Authority shall purport to
restrain any Lender from making any Loans to be made by it. No injunction or
other restraining order shall have been issued, shall be pending or noticed with
respect to any action, suit or proceeding seeking to enjoin or otherwise prevent
the consummation of, or to recover any damages or obtain relief as a result of,
the transactions contemplated by this Agreement or the making of Loans
hereunder.

(e)
The Existing Credit Agreement shall be concurrently repaid in full, all
commitments relating thereto shall be concurrently terminated, and the Loan
Parties shall have delivered to the Administrative Agent all documents or
instruments (including a “pay-off” letter) necessary to terminate or
unconditionally release all liens or security interests related to the Existing
Credit Agreement in form and substance reasonably satisfactory to the
Administrative Agent. Immediately after giving effect to the Transactions, none
of the Borrower or its Restricted Subsidiaries shall have outstanding any
Indebtedness for borrowed money or preferred stock other than (i) the Loans
hereunder, (ii) the L/C Facility, (iii) the Indebtedness permitted by Section
6.01 and (iv) Indebtedness owed to the Borrower or any Guarantor.

(f)
Except as provided in Section 9.09, the Lenders shall be satisfied that all
requisite Governmental Authorities and third parties (including all relevant
Gaming Authorities) shall have approved or consented to the Transactions to the
extent necessary, and there shall be no governmental or judicial action, actual
or threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions or the other transactions contemplated hereby. The Lenders shall be
satisfied that the Borrower, its Subsidiaries and the Transactions shall be in
compliance in all material respects with all Requirements of Law, including
Regulations T, Regulation U and Regulation X of the Board, and shall have
received satisfactory evidence of such compliance reasonably requested by them.




68

--------------------------------------------------------------------------------


(g)
The Administrative Agent shall have received (i) a copy of the certificate or
articles of incorporation or equivalent organizational document, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the by-laws or equivalent governing document of such Loan
Party as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors, members or managers of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or equivalent
organizational document of such Loan Party have not been amended since the date
of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; and
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.

(h)
The Administrative Agent shall have received a certificate, dated the Closing
Date and signed by a Financial Officer of the Borrower, confirming compliance
with the provisions of Sections 4.01(b), (c) and (d).

(i)
The Administrative Agent shall have received all Fees and other amounts due and
payable on or prior to the Closing Date (or be reasonably satisfied that all
Fees and other amounts due and payable will be paid on the Closing Date from the
proceeds of the Loans), including to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses to the extent required to be reimbursed or
paid by the Borrower hereunder or under any other Loan Document.

(j)
Except as provided in Section 9.09, the Collateral Agent on behalf of the
Secured Parties shall have a security interest on the Closing Date in the
Collateral of the type and priority described in the Security Documents (but
subject to such Liens permitted under Section 6.02), and the Security Documents
shall have been duly executed by each Loan Party that is to be a party thereto
(and in the case of the Intercompany Notes, accompanied by instruments of
transfer undated and endorsed in blank) and shall be in full force and effect on
the Closing Date, and the Loan Parties shall deliver:




69

--------------------------------------------------------------------------------


(i) except as provided in Section 9.09, to the extent required by the Guarantee
and Collateral Agreement, all certificates, agreements or instruments
representing or evidencing Collateral in the form of Equity Interests,
accompanied by instruments of transfer and stock powers undated and endorsed in
blank;
(ii) all other certificates, agreements, including control agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in,
among other things, all Chattel Paper, all Instruments, all Deposit Accounts,
all Securities Accounts and all Investment Property of each Loan Party (as each
such term is defined in the Guarantee and Collateral Agreement and to the extent
required by the Guarantee and Collateral Agreement);
(iii) except as provided in Section 9.09, the UCC financing statements in
appropriate form for filing under the UCC, filings to be filed with the United
States Patent and Trademark Office and United States Copyright Office and such
other documents under applicable Requirements of Law in each jurisdiction as may
be necessary or appropriate or, in the opinion of the Collateral Agent,
desirable to perfect the Liens created, or purported to be created, by the
Security Documents;
(iv) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, and such other
searches that are required by the Perfection Certificate or that the Collateral
Agent deems necessary or appropriate, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any Loan Party is organized, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Liens permitted under Section 6.02 or any other Liens acceptable to the
Collateral Agent); and
(v)    evidence acceptable to the Collateral Agent of payment or arrangements
for payment by the Loan Parties of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Security
Documents.
(k)
[Intentionally Omitted].

(l)
The Lenders shall have received the financial statements and forecasts referred
to in Section 3.05.

(m)
The Administrative Agent shall have received a solvency certificate in the form
of Exhibit H, dated the Closing Date and signed by the chief financial officer
of the Borrower.

(n)
Subject to any additional time to complete any of the following contemplated by




70

--------------------------------------------------------------------------------


Section 5.15, (i) each of the Mortgages relating to each of the Mortgaged
Properties shall have been duly executed by the parties thereto and delivered to
the Collateral Agent and shall be in full force and effect, (ii) title searches
shall indicate that the Mortgaged Properties are not subject to any Lien other
than those permitted under Section 6.02 hereto or the Collateral Agent has
received evidence reasonably satisfactory to it that any such existing Lien will
be released on the Closing Date, (iii) each of such Security Documents shall
have been filed and recorded in the appropriate recording office in the
jurisdiction in which the Mortgaged Property is located or shall have been
delivered to the Administrative Agent or a nationally recognized title insurance
company in a proper form for filing, recordation or registration in form and
substance acceptable to the Collateral Agent as a first priority lien on such
Mortgaged Property (subject only to any Lien permitted by Section 6.02) and,
upon filing or recordation, as applicable, in connection therewith where filed
or recorded, as applicable, the Collateral Agent shall have received evidence
reasonably satisfactory to it of each such filing or recordation and (iv) the
Collateral Agent shall have received such other documents, including a policy or
policies of title insurance issued by a nationally recognized title insurance
company, together with such endorsements, coinsurance and reinsurance as may be
reasonably requested by the Collateral Agent and the Lenders, insuring the
Mortgages as valid first priority liens on the Mortgaged Properties, free of
Liens other than those permitted under Section 6.02, together with such surveys,
abstracts, appraisals and legal opinions required to be furnished pursuant to
the terms of the Mortgages or as reasonably requested by the Collateral Agent or
the Lenders.
(o)
(i) Each of the Ship Mortgages, in form reasonably satisfactory to the Lenders,
relating to each of the Vessels, shall have been duly executed and delivered to
the Collateral Agent and shall be in full force and effect, (ii) (x) vessel
abstracts shall indicate that the Vessels are not subject to any Lien of record
other than Permitted Liens or (y) the Collateral Agent has received evidence
reasonably satisfactory to it that any such Lien will be released on the Closing
Date, (iii) each of such Ship Mortgages shall have been filed and recorded in
the National Vessel Documentation Center and, in connection therewith, the
Collateral Agent shall have received evidence reasonably satisfactory to it of
each such filing or recordation and (iv) the Collateral Agent shall have
received legal opinions with respect to the Ship Mortgages and such other
documents required to be furnished pursuant to the terms of the Ship Mortgages
or as reasonably requested by the Collateral Agent or the Lenders; provided
that, notwithstanding the foregoing, title insurance shall not be required.

(p)
The Borrower shall:

(i)
deliver to the Administrative Agent a Perfection Certificate with respect to the
Loan Parties duly executed by a Responsible Officer of the Borrower;




71

--------------------------------------------------------------------------------


(ii)
provide a copy of, or a certificate as to coverage under, the insurance policies
required by Section 5.02 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement and to name the Collateral Agent as
additional insured; and

(iii)
provide to the Administrative Agent, on behalf of itself and the Lenders, a
reasonably satisfactory written opinion of (i) Brown Rudnick LLP, counsel for
the Borrower (A) addressed to the Administrative Agent and the Lenders and (B)
covering certain matters relating to the Loan Documents as the Administrative
Agent shall reasonably request, and the Borrower hereby request such counsel to
deliver such opinion and (ii) each local counsel listed on Schedule 4.01(p).

(q)
The Lenders shall have received, to the extent requested, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act at least five Business Days prior to the Closing Date.

ARTICLE V.    
Affirmative Covenants    
From and after the Closing Date, the Borrower covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect and until the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full, unless the
Required Lenders shall otherwise consent in writing, it will and will cause each
of its Restricted Subsidiaries and the Guarantors to:
5.01    Existence; Compliance with Laws; Businesses and Properties.    
(a)
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.04.

(b)
Do or cause to be done all things necessary to obtain, preserve, renew, extend
and keep in full force and effect the licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of the business of the Borrower, the Guarantors and the Restricted
Subsidiaries, taken as a whole; maintain and operate such business as a
Permitted Business; comply in all material respects with all applicable laws,
rules, regulations and decrees and orders of any Gaming Authorities or
Governmental Authority, whether now in effect or hereafter enacted and all
contractual obligations under any indenture, instrument or agreement pursuant to
which any Material Indebtedness of the Borrower, any of the Restricted
Subsidiaries or any of the Guarantors is




72

--------------------------------------------------------------------------------


outstanding; and except as permitted under Section 6.04, at all times maintain
and preserve all property material to the conduct of such business and keep such
property in good repair, working order and condition (ordinary wear and tear
excepted) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times (provided that, in the event of a Casualty Event
relating to no more than two separate facilities at any one time, the Loan
Parties shall have a reasonable time period to repair and/or replace such
facilities), except where any such failure would not reasonably be expected to
have a Material Adverse Effect.
5.02    Insurance.    
(a)
Keep its insurable Mortgaged Properties adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any properties
owned, occupied or controlled by it; and maintain such other insurance as may be
required by law.

(b)
Promptly following the Administrative Agent’s request, cause all such policies
covering any Collateral (except public liability, third party, product liability
and business interruption) to be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent, which
endorsement shall provide that, from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
the Loan Parties under such policies directly to the Collateral Agent; cause all
such policies to provide that neither the Borrower, the Administrative Agent,
the Collateral Agent nor any other party shall be a coinsurer thereunder and, to
the extent customarily available at a commercially reasonable cost, to contain a
“Replacement Cost Endorsement”, without any deduction for depreciation, and such
other provisions as the Administrative Agent or the Collateral Agent may
reasonably require from time to time to protect their interests; deliver
certificates of each such policies (and if reasonably requested, certified
copies of all such policies) to the Collateral Agent; cause each such policy, to
the extent customarily available at a commercially reasonable cost, to provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium upon not less than 10 days’ prior written notice thereof
by the insurer to the




73

--------------------------------------------------------------------------------


Administrative Agent and the Collateral Agent (giving the Administrative Agent
and the Collateral Agent the right to cure defaults in the payment of premiums)
or (ii) for any other reason upon not less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent;
deliver to the Administrative Agent and the Collateral Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent and the Collateral
Agent) together with evidence reasonably satisfactory to the Administrative
Agent and the Collateral Agent of payment of the premium therefor.
(c)
If at any time the area in which the Premises (as defined in the Mortgages) are
located is designated (i) a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such total amount as the Administrative Agent, the
Collateral Agent or the Required Lenders may from time to time reasonably
require, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time, or (ii) a “Zone 1” area, obtain earthquake insurance in such total
amount as the Administrative Agent, the Collateral Agent or the Required Lenders
may from time to time reasonably require.

(d)
With respect to any Mortgaged Property, carry and maintain comprehensive general
liability insurance including the “broad form CGL endorsement” and coverage on
an occurrence basis against claims made for personal injury (including bodily
injury, death and property damage) and umbrella liability insurance against any
and all claims, in no event for a combined single limit of less than
$25,000,000, naming the Collateral Agent as an additional insured, on forms
reasonably satisfactory to the Collateral Agent.

(e)
Notify the Administrative Agent and the Collateral Agent promptly whenever any
separate insurance concurrent in form or contributing in the event of loss with
that required to be maintained under this Section 5.02 is taken out by any Loan
Party; and promptly deliver to the Administrative Agent and the Collateral Agent
a duplicate original copy of such policy or policies.

5.03    Payment of Obligations and Taxes.     Pay its Indebtedness and other
obligations that arise after the Closing Date promptly and in accordance with
their terms and pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed after the Closing Date
upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default, as well as all lawful claims for
labor, materials and supplies or otherwise that, if unpaid, might give rise to a
Lien upon such properties or any part thereof; provided, however, that such
payment and discharge shall not be required with respect to any such
Indebtedness, obligations, Tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be diligently contested in good faith by
appropriate



74

--------------------------------------------------------------------------------


proceedings and the Borrower shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP and such contest operates to
suspend collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien and, in the case of a Mortgaged Property of the Borrower
or any Restricted Subsidiary, there is no immediate actual risk of forfeiture of
such property.
5.04    Financial Statements, Reports, etc.     In the case of the Borrower,
furnish to the Administrative Agent, which shall promptly furnish the following
information to each Lender in accordance with its customary practice:
(a)
within 90 days after the end of each fiscal year, commencing with the fiscal
year in which the Closing Date occurs its consolidated and consolidating balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of the Borrower and its consolidated
Subsidiaries and the Guarantors as of the close of such fiscal year and the
results of its operations and the operations of such Subsidiaries and the
Guarantors during such year, together with comparative figures for the
immediately preceding fiscal year, all audited by independent public accountants
of recognized standing and accompanied by an opinion of such accountants to the
effect that such consolidated financial statements fairly present the financial
condition and results of operations of the Borrower, its consolidated
Subsidiaries and the Guarantors, on a consolidated and consolidating basis, in
accordance with GAAP consistently applied (which opinion shall not be qualified
as to scope or contain any going concern or other qualification);

(b)
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year, commencing with the fiscal quarter in which the Closing Date
occurs, its consolidated and consolidating balance sheet and related statements
of income, stockholders’ equity and cash flows showing the financial condition
of the Borrower and its consolidated Subsidiaries and the Guarantors as of the
close of such fiscal quarter and the results of its operations and the
operations of such Subsidiaries and such Guarantors during such fiscal quarter
and the then elapsed portion of the fiscal year, together with comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of the Financial Officers of the Borrower, as fairly presenting
the financial condition and results of operations of the Borrower, its
consolidated Subsidiaries and the Guarantors, on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments;

(c)
concurrently with any delivery of financial statements under Section 5.04(a) or
5.04(b), a certificate of the accounting firm (in the case of Section 5.04(a))
(to the extent that the accounting firm is willing to provide such certificate
in accordance with its customary business practice) or Financial Officer (in the
case of Section 5.04(b)) opining on or certifying such statements (which
certificate,




75

--------------------------------------------------------------------------------


when furnished by an accounting firm, may be limited to accounting matters and
disclaim responsibility for legal interpretations) (i) certifying that no Event
of Default or Default has occurred as of the last day of the period to which
such financial statements relate, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) in the cases of the
certificates delivered with respect to Sections 5.04(a) and 5.04(b) setting
forth computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.11 and 6.12;
(d)
promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower, any
Subsidiary or any Guarantor with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be (provided that the Borrower shall not be
required to deliver separately such material to the Administrative Agent or any
Lender, so long as the Administrative Agent and Lenders have access to such
publicly available materials);

(e)
promptly after the receipt thereof by the Borrower, the Guarantors or any of
their respective Subsidiaries, a copy of any final “management letter” received
by any such Person from its certified public accountants relating to any
deficiency or weakness in accounting practices or in reported results of the
Borrower, any Subsidiary or any Guarantor and the management’s response thereto
to the extent such accountants are willing to provide such letters;

(f)
within 60 days after the beginning of each fiscal year, a budget for the
Borrower in reasonable detail on a quarterly basis for such fiscal year as
customarily prepared by management of the Borrower for its internal use similar
in scope with the financial statements provided pursuant to Section 5.04(a),
prepared in summary form, in each case, with appropriate presentation and
discussion of the principal assumptions upon which such budgets are based,
accompanied by the statement of a Financial Officer of the Borrower to the
effect that the budget of the Borrower is a reasonable estimate for the periods
covered thereby and, promptly when available, any significant revisions of such
budget, balance sheet and related statements of income, stockholders’ equity and
cash flows;

(g)
promptly after the request by the Administrative Agent on its own behalf or on
behalf of any Lender, all documentation and other information that such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act;




76

--------------------------------------------------------------------------------


(h)
in the event that the Borrower or any of its ERISA Affiliates intend to
establish, sponsor, maintain or contribute or have any obligation or liability
with respect to any Plan subject to Title IV of ERISA, the Borrower shall
promptly, and in any event within 10 Business Days prior to establishing,
maintaining or contributing, as applicable, to such Plan, inform the
Administrative Agent of such intention. Except as set forth on Schedule 3.15,
neither the Borrower nor any of its ERISA Affiliates will establish, sponsor,
maintain or contribute to any Plan that would result in any obligation or
liability that would result in, or could reasonably be expected to result in, a
Material Adverse Effect;

(i)
promptly following any request by the Administrative Agent on its own behalf or
on behalf of a Lender, on and after the effectiveness of the Pension Act, copies
of (i) any documents described in Section 101(k)(l) of ERISA that the Borrower
or any of its ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any Plan or
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
have not requested such documents or notices from the administrator or sponsor
of the applicable Plan or Multiemployer Plan, the Borrower or its ERISA
Affiliates shall promptly make a request for such documents or notices from the
such administrator or sponsor and shall provide copies of such documents and
notices promptly after receipt thereof; and

(j)
promptly, from time to time, after reasonable notice is given, such other
information regarding the operations, business affairs and financial condition
of the Borrower, any Subsidiary or any Guarantor, or compliance with the terms
of any Loan Document, as the Administrative Agent may reasonably request.

5.05    Litigation and Other Notices.     Furnish to the Administrative Agent
prompt written notice after obtaining knowledge thereof of the following:
(a)
any Event of Default or Default, specifying the nature and extent thereof and
the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b)
the filing or commencement of any action, suit or proceeding, whether at law or
in equity or by or before any Governmental Authority, (i) against the Borrower,
a Guarantor or any of their respective Restricted Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect or (ii)
challenging the validity, enforceability or priority of any Loan Document;

(c)
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower, the Restricted Subsidiaries and the Guarantors in an aggregate
amount exceeding $10,000,000;




77

--------------------------------------------------------------------------------


(d)
the occurrence of a Casualty Event with a value of at least $5,000,000 or any
other event which could reasonably be expected to adversely affect the value of
the Collateral by at least $5,000,000; and

(e)
any other development that has resulted in, or would reasonably be expected to
result in, a Material Adverse Effect.

5.06    Information Regarding Collateral.    
(a)
Furnish to the Administrative Agent prompt written notice of any change (i) in
any Loan Party’s corporate name, (ii) in the jurisdiction of organization or
formation of any Loan Party, (iii) in any Loan Party’s identity or corporate
structure or (iv) in any Loan Party’s Federal Taxpayer Identification Number.
The Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless, prior to or substantially concurrently therewith, all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral secured by it under any Security Document. The Borrower also agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed such that the value of such damaged or
destroyed Collateral, together with all other Collateral damaged or destroyed in
a related series of events, has declined by at least $5,000,000.

(b)
In the case of the Borrower, each year, at the time of delivery of the annual
financial statements with respect to the preceding fiscal year pursuant to
Section 5.04(a), deliver to the Administrative Agent upon its reasonable request
a certificate of a Financial Officer setting forth the information required
pursuant to Sections 1 and 2 of the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered pursuant to Section 4.01(p)(i) or the date of the most
recent certificate delivered pursuant to this Section 5.06.

5.07    [Intentionally Omitted].    
5.08    Maintaining Records; Access to Properties and Inspections; Annual
Meetings.     Keep proper books and records and accounts in which full, true and
correct entries in conformity with GAAP and all Requirements of Law are made of
all dealings and transactions in relation to its business and activities.
Subject to any applicable Gaming Laws, each Loan Party will, and will cause each
of its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent on its own behalf or on behalf of any Lender (being an
accountant, auditor, attorney, valuer or other professional adviser of the
Administrative Agent or such Lender), during normal business hours and upon
reasonable notice, to, at the Borrower’s expense, visit and inspect the
financial records and the properties of such Person at reasonable times and as
often as



78

--------------------------------------------------------------------------------


reasonably requested (but in no event more than twice annually unless a Default
or Event of Default shall have occurred and be continuing) and to make extracts
from and copies of such financial records, and permit any such representatives
designated by the Administrative Agent (on behalf of itself or any Lender) to
discuss the affairs, finances and condition of such Person with the officers
thereof and independent accountants therefor. Within 150 days after the end of
each fiscal year of the Borrower, at the request of the Administrative Agent or
Required Lenders, hold a meeting (at a mutually agreeable location, venue and
time or, at the option of the Administrative Agent, by conference call, the
costs of such venue or call to be paid by the Borrower) with all Lenders who
choose to attend such meeting, at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of the Borrower
and its Subsidiaries and the budgets presented for the current fiscal year of
the Borrower and its Subsidiaries.
5.09    Use of Proceeds.     Use the proceeds of the Loans only for the purposes
set forth in Section 3.25.
5.10    Employee Benefits.     Except as set forth in Schedule 3.21, (a) comply
in all material respects with the applicable provisions of ERISA and the Code,
solely as it relates to Plans, and (b) furnish to the Administrative Agent as
soon as possible after, and in any event within ten days after any Responsible
Officer of the Borrower or any ERISA Affiliate knows or has reason to know that,
any ERISA Event has occurred that, alone or together with any other ERISA Event
could reasonably be expected to result in liability of the Borrower or any ERISA
Affiliate in an aggregate amount exceeding $10,000,000, a statement of a
Financial Officer of the Borrower setting forth details as to such ERISA Event
and the action, if any, that the Borrower proposes to take with respect thereto.
5.11    Compliance with Environmental Laws.     Comply, and cause all lessees
and other Persons occupying its properties to comply, in all material respects
with all Environmental Laws applicable to its operations and properties; obtain
and renew all material environmental permits necessary for its operations and
properties; and conduct any required remedial action in material compliance with
Environmental Laws; provided, however, that none of the Borrower, any Restricted
Subsidiary or any Guarantor shall be required to undertake any such remedial
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.
5.12    Environmental Reporting.     (a) The Borrower, shall give the
Administrative Agent prompt notice (containing reasonable detail) upon obtaining
knowledge of any matter that would reasonably be expected to result in the
Borrower, any Restricted Subsidiary or any Guarantor incurring Environmental
Liabilities in excess of $1,500,000 in the aggregate, and (b) if (i) notice is
provided to Lender under Section 5.12(a), or (ii) a breach of Section 3.16 or
Section 5.11 shall have occurred and be continuing for more than 30 days without
the Borrower, any Restricted Subsidiary or any Guarantor commencing activities
reasonably likely to cure such breach, at the written request of the Required
Lenders through the Administrative Agent, provide to the Lenders within 45 days
after such notice or request, at the expense of the Loan Parties, an



79

--------------------------------------------------------------------------------


environmental site assessment report regarding the matters which are the subject
of such notice or request prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
remedial action in connection with such notice or breach.
5.13    [Intentionally Omitted].     
5.14    Further Assurances.     Take the following actions:
(a)
The Borrower shall execute any and all further documents, agreements and
instruments, and take all further action (including filing UCC and other
financing statements, mortgages, ship mortgages and deeds of trust) that may be
required under applicable law, or that the Required Lenders, the Administrative
Agent or the Collateral Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and priority of the security interests created
or intended to be created by the Security Documents. In addition, from time to
time, the Borrower will, at its cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Administrative Agent or the Required Lenders shall reasonably designate
(it being understood that it is the intent of the parties that the Obligations
shall be secured by substantially all the assets of the Borrower and the
Guarantors (including real and other properties acquired subsequent to the
Closing Date with a fair market value in excess of $2,500,000)), subject to such
exceptions as are contained or may hereafter be contained in the Security
Documents from time to time. Such security interests and Liens will be created
under the Security Documents and other security agreements, mortgages (including
ship mortgages and vessel security agreements), deeds of trust and other
instruments and documents in form and substance reasonably satisfactory to the
Collateral Agent, and the Borrower shall deliver or cause to be delivered to the
Lenders all such instruments and documents (including legal opinions, title
insurance policies and lien searches) as the Collateral Agent shall reasonably
request to evidence compliance with this Section. The Borrower and the
Guarantors agree to provide such evidence as the Collateral Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien. In furtherance of the foregoing, the Borrower will
give prompt notice to the Administrative Agent of the acquisition by it or any
other Loan Party, of any real property (or any interest in real property) or
gaming vessel (or any interest in any gaming vessel) having a value in excess of
$2,500,000.

(b)
Upon the acquisition or formation by any of the Loan Parties of any Domestic
Subsidiary that is a wholly owned Restricted Subsidiary (or the date on which
such Restricted Subsidiary first holds any property, if later) so formed and
subject to Gaming Authority approval to the extent required, the Borrower shall




80

--------------------------------------------------------------------------------


cause the Person so acquired or formed (each an “Additional Guarantor”), as the
case may be, to become a Guarantor of the Obligations. Such Additional Guarantor
shall become a Loan Party by executing the Guarantee and Collateral Agreement
and each applicable Security Document in favor of the Collateral Agent. In
addition, (i) such Additional Guarantor shall execute and deliver such
agreements and documents as the Administrative Agent, Collateral Agent or the
Required Lenders may reasonably request (including, without limitation, the
agreements and documents referred to in Section 4.01(n) with respect to any Real
Property) to grant a perfected Lien in respect of substantially all of its real
and personal property in favor of the Collateral Agent and the Lenders (other
than Real Property with a fair market value of less than $2,500,000), subject to
such exceptions as are contained or may hereafter be contained in the Security
Documents from time to time, and (ii) the Loan Parties owning Equity Interests
in such Additional Guarantor shall pledge all such Equity Interests in such
Additional Guarantor (subject to any necessary Gaming Authority approval, which
the Borrower agrees to use its best efforts to obtain).
(c)
Promptly following the Administrative Agent’s reasonable request, subject to
Gaming Authority approval to the extent required and applicable Gaming Laws, the
Borrower shall execute, or shall cause its relevant Restricted Subsidiaries to
execute any and all further related documents and take all further related
action that may be required under applicable law, or that the Required Lenders,
the Administrative Agent or the Collateral Agent may request in their sole
discretion, in order to effectuate the transactions contemplated by the Loan
Documents and in order to grant, preserve, protect and perfect the validity and
priority of the security interests created or intended to be created by the
Security Documents.

(d)
Promptly following the Administrative Agent’s reasonable request, subject to
Gaming Authority approval to the extent required and applicable Gaming Laws,
execute Mortgages, Ship Mortgages, Vessel Security Agreements any and all
further related documents and take all further related action that may be
required under applicable law, or that the Required Lenders, the Administrative
Agent or the Collateral Agent may request in their sole discretion, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority of the
security interests created or intended to be created by the Security Documents,
in each case subject to Gaming Authority approval and applicable Gaming Laws.

(e)
If the Administrative Agent, the Collateral Agent or the Required Lenders
determine that they are required by a Requirement of Law to have appraisals
prepared in respect of the Real Property of any Loan Party constituting
Collateral, Borrower shall provide to the Administrative Agent appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform




81

--------------------------------------------------------------------------------


Amendments of FIRREA and are otherwise in form and substance satisfactory to the
Administrative Agent and the Collateral Agent.
5.15    Post-Closing Collateral Matters    . Execute and deliver the documents
and complete the tasks set forth on Schedule 5.15, in each case within the time
limits specified on such schedule, or such later date(s) as the Administrative
Agent may agree in its discretion.
5.16    Maintenance of Ratings.     Use commercially reasonable efforts to cause
the Loans and the Borrower’s corporate credit to continue to be rated by
Standard & Poor’s Ratings Group and Moody’s Investors Service Inc. (but not to
maintain a specific rating).
5.17    Minimum Capital Expenditures.     Make Capital Expenditures in the
assets of Tropicana Atlantic City Corp. or any successor thereto of no less than
$25,000,000 for the period beginning January 1, 2012 and ending December 31,
2013, except to the extent that the failure to so cause or delaying in so
causing is primarily attributable to acts beyond the Loan Parties’ reasonable
control, including, without limitation: (a) acts of God; (b) flood, fire,
earthquake or explosion; (c) war, invasion, hostilities (whether war is declared
or not), terrorist threats or acts, riot or civil unrest; (d) government order
or law; (e) actions, embargoes or blockades in effect on or after the date of
this Agreement; (f) action by any Governmental Authority; (g) national or
regional emergency; (h) strikes, labor stoppages or slowdowns or other
industrial disturbances; and/or (i) shortage of adequate power or transportation
facilities, so long as the Borrower has given notice to the Administrative Agent
within thirty (30) days of such event (but in any event prior to December 31,
2013); provided that, for purposes of this Section 5.17, such amount shall not
include any Capital Expenditures made with the Net Cash Proceeds of any Asset
Sales, other disposition or Casualty Events of or pertaining to any property of
Tropicana Atlantic City Corp. and its subsidiaries, or any successor thereto.
5.18    Designation of Subsidiaries.      The Borrower may designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (ii) immediately after giving effect to such designation, the
Borrower shall be in compliance, on a Pro Forma Basis, with the covenants set
forth in Sections 6.11 and 6.12 as if such designation had occurred on the first
day of the most recently ended Test Period, (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if the Borrower or any remaining
Restricted Subsidiary is directly or indirectly responsible for any Indebtedness
of or has any obligation to provide credit support or to maintain or preserve
such Subsidiary’s financial condition or to cause such Subsidiary to achieve any
specified levels of operating results, (iv) no Subsidiary may be designated as
an Unrestricted Subsidiary or continue as an Unrestricted Subsidiary if it is a
“restricted subsidiary” for the purposes of any other Indebtedness of the
Borrower and (v) if a Restricted Subsidiary that was a Subsidiary of the
Borrower as of the Closing Date is being designated as an Unrestricted
Subsidiary hereunder, the fair market value of the equity in such Subsidiary as
of such date of designation measured as of the date of such Subsidiary’s
designation as an Unrestricted Subsidiary, shall not exceed $5,000,000. The
designation of any Subsidiary as an Unrestricted Subsidiary after the date
hereof shall constitute an Investment by the Borrower and its Restricted
Subsidiaries, as



82

--------------------------------------------------------------------------------


applicable, therein at the date of designation in an amount equal to the fair
market value of the equity in such Subsidiary and such designation shall only be
permitted to the extent permitted under Section 6.03. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (X) the
incurrence at the time of designation of any Investment, Indebtedness and/or
Liens of such Subsidiary existing at such time and (Y) a return on any
Investment by the Borrower or any Restricted Subsidiary in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of Borrower’s and its Restricted
Subsidiaries’ (as applicable) Investment in such Subsidiary. All such
designations must be evidenced by a certificate of a Financial Officer delivered
to the Administrative Agent certifying compliance with the foregoing provisions
of this Section 5.18.
ARTICLE VI.    
Negative Covenants    
From and after the Closing Date, the Borrower covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect and the principal
of and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full, unless the Required Lenders
shall otherwise consent in writing, it will not, and will not cause or permit
any of its Restricted Subsidiaries or the Guarantors to:
6.01    Indebtedness.     Incur, create, assume or permit to exist any
Indebtedness, except:
(a)
Indebtedness of the Borrower and its Restricted Subsidiaries existing on the
Closing Date and set forth in Schedule 6.01 and any Indebtedness evidencing a
refinancing, refunding, renewal or extension of such Indebtedness; provided that
(A) any such refinancing Indebtedness is in an aggregate principal amount not
greater than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (B) such refinancing
Indebtedness either (i) has a later or equal final maturity and longer or equal
weighted average life than the Indebtedness being renewed or refinanced or (ii)
has a final maturity that is more than 91 days after the scheduled Maturity Date
hereunder and (C) the covenants, events of default, subordination and other
provisions (other than interest rates) thereof (including any guarantees
thereof) shall be, in the aggregate, no less favorable to the Lenders in any
material respect than those contained in the Indebtedness being renewed or
refinanced;

(b)
Indebtedness created hereunder and under the other Loan Documents;

(c)
intercompany Indebtedness of the Borrower, the Restricted Subsidiaries and the
Guarantors to the extent permitted by Sections 6.03(c), (n) or (o);

(d)
Indebtedness under performance bonds or with respect to workers’ compensation
claims, property casualty or liability insurance, take-or-pay obligations in
supply




83

--------------------------------------------------------------------------------


arrangements, self insurance obligations, performance, bid and surety bonds and
completion guaranties in each case incurred in the ordinary course of business;
(e)
Indebtedness incurred by the Borrower, the Restricted Subsidiaries or the
Guarantors with respect to Hedging Agreements in the ordinary course of business
and not for speculative purposes; provided that if such Indebtedness relates to
interest rates, (i) such Indebtedness relates to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount of such Indebtedness at the time incurred
does not exceed the principal amount of the Indebtedness to which such
Indebtedness relates;

(f)
(i) Indebtedness incurred by the Borrower, the Restricted Subsidiaries or the
Guarantors in respect of netting services, overdraft protections and otherwise
in connection with deposit accounts, in each case, other than Indebtedness for
borrowed money and (ii) Indebtedness arising from the honoring of a check or
draft drawn against insufficient funds;

(g)
guarantees and any other contingent obligations of the Borrower, the Restricted
Subsidiaries and the Guarantors in respect of Indebtedness otherwise permitted
hereunder (both before or after any liability associated therewith becomes
fixed);

(h)
Indebtedness (including reimbursement obligations) which may be deemed to exist
pursuant to (i) letters of credit issued in accordance with the L/C Facility in
an aggregate face amount not to exceed $15,000,000 at any one time outstanding
and/or (ii) any guaranties, letters of credit or similar obligations incurred in
the ordinary course of business;

(i)
Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
arising from agreements providing for indemnification, holdbacks, working
capital or other purchase price adjustments, earn-outs, non-compete agreements,
deferred compensation or similar obligations;

(j)
Indebtedness with respect to Capital Lease Obligations and Synthetic Lease
Obligations in an aggregate amount, together with all Indebtedness incurred
pursuant to clauses (l) and (m) of this Section 6.01, not to exceed at any one
time outstanding $20,000,000;

(k)
Indebtedness owed to any Person providing property, casualty, business
interruption or liability insurance to the Borrower, any Restricted Subsidiary
or any Guarantor, so long as such Indebtedness shall not be in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the annual period in which such Indebtedness is incurred and
such Indebtedness shall be outstanding only during such year;




84

--------------------------------------------------------------------------------


(l)
Purchase money Indebtedness in an aggregate amount, together with all
Indebtedness incurred pursuant to clauses (j) and (m) of this Section 6.01, not
to exceed at any one time outstanding $20,000,000;

(m)
Indebtedness in respect of slot machine financing arrangements in an aggregate
amount, together with all Indebtedness incurred pursuant to clauses (j) and (l)
of this Section 6.01, not to exceed at any one time outstanding $20,000,000;

(n)
Indebtedness consisting of Permitted Junior Debt; provided that the Borrower is
in compliance with Sections 6.11 and 6.12, on a Pro Forma Basis when such
Permitted Junior Debt is incurred, after giving effect to the application of
proceeds therefrom;

(o)
Indebtedness of a Person that becomes a Restricted Subsidiary after the date
hereof in connection with an Investment permitted hereby or a Permitted
Acquisition, and any refinancing, refunding, renewal or extension thereof to the
extent such refinancing, refunding, renewal or extension would have been
permitted had such Indebtedness been permitted under Section 6.01(a) hereof;
provided, however, that (x) such Indebtedness existed at the time such Person
became a Restricted Subsidiary and was not created in contemplation thereof and
(y) the Borrower is in compliance with Section 6.11, on a Pro Forma Basis when
such Indebtedness is incurred or assumed, after giving effect to the application
of proceeds therefrom; and

(p)
other Indebtedness of the Borrower, the Restricted Subsidiaries and the
Guarantors (whether or not of a type listed in the other provisions of this
Section 6.01) in an aggregate principal amount not exceeding $10,000,000 at any
time outstanding.

6.02    Liens.     Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrower or any Restricted Subsidiary now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof (collectively referred to in this Section 6.02 as the “Assets”)),
except:
(a)
Liens on Assets of the Borrower, the Restricted Subsidiaries and the Guarantors
existing on the Closing Date and set forth on Schedule 6.02, or that secures
intercompany Indebtedness in which the lender is the Borrower or a Guarantor
permitted under Section 6.01(c);

(b)
any Lien created or otherwise permitted under the Loan Documents;

(c)
Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;




85

--------------------------------------------------------------------------------


(d)
landlord’s, banks’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business (or
imposed by law) and securing obligations that are not due and payable or which
are being contested in compliance with Section 5.03;

(e)
pledges and deposits made in the ordinary course of business in compliance with
workmen’s compensation, unemployment insurance and other social security laws or
regulations;

(f)
pledges or deposits of cash and cash equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions or similar obligations to
providers of property, casualty or liability insurance in the ordinary course of
business;

(g)
Liens on insurance policies and the proceeds thereof securing the financing of
the premiums with respect thereto permitted under Section 6.01 and rights which
may arise under state insurance guarantee funds relating to any such insurance
policy;

(h)
deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), subleases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(i)
zoning restrictions, easements, covenants, conditions, environmental and other
land use laws, rules and regulations, utility agreements, reservations,
encroachments, rights-of-way, restrictions on use of real property, minor
imperfections of title, minor survey defects and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and do not materially detract from the value of the Assets
subject thereto or interfere with the ordinary conduct of the business of the
Borrower, any of its Restricted Subsidiaries or any of the Guarantors;

(j)
Liens securing Indebtedness permitted under Sections 6.01(j), (l) and (m);
provided that (i) such Liens secure Indebtedness incurred to finance the
acquisition, construction or improvement of any equipment, machinery, fixed or
capital assets or Capital Lease Obligations and Synthetic Lease Obligations,
(ii) such Liens are incurred, and the Indebtedness secured thereby is created,
within 180 days after such acquisition (or construction), (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of such real property,
improvements, equipment or machinery at the time of such acquisition (or
completion of construction or improvement) and (iv) such security interests,
unless granted as part of a group financing provided in connection with related
equipment, do not apply to any property or assets of the Borrower, any




86

--------------------------------------------------------------------------------


Restricted Subsidiary or any Guarantor other than the equipment, machinery,
fixed or capital assets which are acquired, constructed or improved, or directly
related assets, including, without limitation, accessions thereto and proceeds
thereof;
(k)
any interest or title of a lessor or sublessor under any lease of real estate,
or any licensor of Intellectual Property entered into by the Borrower, any
Restricted Subsidiary or any Guarantor in the ordinary course of business;

(l)
ground leases in respect of real property (and the rights of landlords
thereunder) on which facilities owned or leased by the Borrower or its
Restricted Subsidiaries are located;

(m)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure the payment of customs duties in connection with the importation of
goods;

(n)
receipt of progress payments and advances from customers in the ordinary course
of business to the extent the same creates a Lien on the related inventory and
proceeds thereof;

(o)
Liens solely on cash earnest money deposits made by the Borrower, any Restricted
Subsidiary or any Guarantor in connection with a letter of intent or purchase
agreement permitted hereunder;

(p)
purported Liens evidenced by precautionary Uniform Commercial Code financing
statements filed in the ordinary course of business;

(q)
Liens securing reimbursement obligations with respect to documentary letters of
credit;

(r)
Liens consisting of cash collateral in support of the L/C Facility in accordance
with the terms thereof and on deposits or other accounts securing up to 105% of
the face amount of any issued and outstanding letters of credit;

(s)
licenses of patents, trademarks and other intellectual property rights granted
to or by the Borrower, the Restricted Subsidiaries or the Guarantors in the
ordinary course of business;

(t)
Liens arising out of consignment or similar arrangements for the sale by the
Borrower, the Restricted Subsidiaries or the Guarantors of goods through third
parties in the ordinary course of business;

(u)
Liens arising out of judgments or awards which do not result in a Default or




87

--------------------------------------------------------------------------------


Event of Default;
(v)
Liens on assets of a Person existing at the time such Person becomes a
Restricted Subsidiary (and not created in connection with or in anticipation
thereof); provided, however, that such Liens do not extend to assets not subject
to such Liens at the time of becoming a Restricted Subsidiary (other than
improvements and attachments thereon, accessions thereto and proceeds thereof)
and are no more favorable to the lienholders than the then-existing Lien;
provided, further, that the Borrower is in compliance with Sections 6.11 and
6.12 on a Pro Forma Basis at the time any such Lien is incurred;

(w)
Liens arising under applicable Gaming Laws; provided, however, that no such Lien
constitutes a Lien securing repayment of Indebtedness for borrowed money;

(x)
Liens to secure Indebtedness with respect to Hedging Agreements permitted under
Section 6.01(e);

(y)
in the case of any Unrestricted Subsidiary, any put and call arrangements or
restrictions on dispositions of a Restricted Subsidiary’s Equity Interests in
such Unrestricted Subsidiary set forth in the organizational documents or any
related joint venture or similar agreement relating to such Unrestricted
Subsidiary;

(z)
Liens arising in connection with transactions relating to the selling or
discounting of accounts receivable in the ordinary course of business;

(aa)
licenses, leases, or subleases granted to other Persons not materially
interfering with the conduct of the business of the Borrower and its Restricted
Subsidiaries taken as a whole;

(bb)
Liens securing obligations of any Persons in respect of employee deferred
compensation and benefit plans in connection with “rabbi trusts” or other
similar arrangements;

(cc)
Liens securing Indebtedness permitted under Section 6.01(n); and

(dd)
other Liens of the Borrowers, the Restricted Subsidiaries and the Guarantors
(whether or not of a type listed in any other provision of this Section 6.02)
securing Indebtedness and other obligations in an aggregate principal amount not
exceeding $10,000,000 at any time outstanding.

6.03    Investments, Loans and Advances.     Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any other
Investment in, any other Person, except:



88

--------------------------------------------------------------------------------


(a)
Investments by the Borrower, the Restricted Subsidiaries and the Guarantors in
the Equity Interests of the Borrower or any of the Guarantors;

(b)
Cash Equivalents;

(c)
Investments made (i) among or between the Borrower and the Guarantors and
(ii) by any Restricted Subsidiary that is not a Guarantor to the Borrower or any
of the Restricted Subsidiaries; provided that if such Investment is an
intercompany loan or advance, any such loan or advance to a Loan Party shall be
subordinated to such Loan Party’s Obligations hereunder and/or under the
Guarantee and Collateral Agreement and evidenced by the Intercompany Note and,
in the case of a loan or advance by a Loan Party, pledged by such Loan Party as
Collateral pursuant to the Security Documents;

(d)
Investments received in connection with trade credit (including gaming customers
in the ordinary course of business) or notes receivable and investments received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors or the bankruptcy or reorganization of, or settlement of
delinquent accounts and disputes with, customers and suppliers, in each case in
the ordinary course of business;

(e)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business;

(f)
Investments in any Person that is not a Subsidiary of the Borrower, to the
extent such Person becomes a Guarantor;

(g)
each Loan Party may make investments arising out of the receipt by such party of
non-cash consideration for any Asset Sale permitted hereunder;

(h)
guarantees and any other contingent obligations permitted under Section 6.01(g);

(i)
Investments consisting of Capital Expenditures;

(j)
the Borrower and the Guarantors may make investments in community development
projects to the extent required by any Governmental Authority (including the
Casino Reinvestment Development Authority); and specifically as set forth in the
Lease Agreement among the City of Evansville, Indiana, Aztar Indiana Gaming
Company, LLC and Aztar (as such Lease Agreement is amended from time to time);

(k)
advances to officers, directors and employees of the Borrower and its
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes consistent with past practice;




89

--------------------------------------------------------------------------------


(l)
any Investments made in connection with Permitted Acquisitions or other
transactions permitted by Section 6.04 hereof;

(m)
Investments of any Restricted Subsidiary on the date it becomes a Restricted
Subsidiary, to the extent such Investments were not made in contemplation or in
connection with its becoming a Restricted Subsidiary;

(n)
any Investments made in the Aruba Project to be used for Capital Expenditures
therein of up to the sum of (X) $45,000,000 and (Y) distributions or dividends
from entities operating or Controlling the Aruba Project to the Borrower or any
Guarantor (directly or indirectly), in the aggregate;

(o)
other Investments; provided that (i) immediately after giving effect to such
transaction on a Pro Forma Basis, the Total Leverage Ratio shall be less than
3.50 to 1.00 and (ii) immediately after giving effect to such transaction on a
Pro Forma Basis, Borrower shall have Cash Equivalents on hand that is neither
“restricted cash” (as determined in accordance with GAAP) nor Cage Cash, of not
less than $50,000,000; and

(p)
Investments of the Borrower and its Restricted Subsidiaries existing on the
Closing Date and set forth in Schedule 6.03.

6.04    Mergers, Consolidations and Acquisitions; Sales of Assets.    
(a)
Merge into or consolidate with any other Person, sell, transfer, lease or
otherwise dispose of all or substantially all of its assets or liquidate or
dissolve, except that:

(i)
any Restricted Subsidiary may merge with (A) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (B) in the case of any
Restricted Subsidiary, any one or more other Restricted Subsidiaries; provided
that when any Loan Party is merging with another Restricted Subsidiary (1) the
continuing or surviving Person shall be a Loan Party (including a new Loan
Party) or (2) if the continuing or surviving Person is not a Loan Party, the
acquisition of such Loan Party by such surviving Restricted Subsidiary is
otherwise permitted under Section 6.03;

(ii)
any Restricted Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Restricted Subsidiaries and would not
reasonably be expected to result in a Material Adverse Effect;




90

--------------------------------------------------------------------------------


(iii)
any Restricted Subsidiary may sell, transfer, lease or otherwise dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (A) the transferee must be a Loan Party,
(B) to the extent constituting an Investment, such Investment must be a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.03 or (C) to the extent constituting a sale, transfer,
lease or other disposition to a Restricted Subsidiary that is not a Loan Party,
such sale, transfer, lease or other disposition is for fair market value and any
promissory note or other non-cash consideration received in respect thereof is a
permitted Investment in a Subsidiary that is not a Loan Party in accordance with
Section 6.03;

(iv)
the Borrower may merge, amalgamate or consolidate with any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person, or
(B) if the Person formed by or surviving any such merger, amalgamation or
consolidation is not the Borrower (any such Person, the “Successor Borrower”),
(1) the Successor Borrower shall be an entity organized or existing under the
laws of the United States, any State thereof or the District of Columbia, (2)
the Successor Borrower if other than the Borrower, shall expressly assume all
the obligations of the Borrower under this Agreement and the other Loan
Documents to which the Borrower is a party pursuant to a supplement hereto or
thereto in form and substance reasonably satisfactory to the Administrative
Agent, (3) each Loan Party other than the Borrower, unless it is the other party
to such merger, amalgamation or consolidation, shall have reaffirmed, pursuant
to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, that its Guarantee of, and grant of any Liens as security
for, the Secured Obligations shall apply to the Successor Borrower’s obligations
under this Agreement, (4) the Successor Borrower shall be in compliance with the
covenants set forth in Sections 6.11 and 6.12 on a Pro Forma Basis as of the
last day of the most recently ended Test Period and (5) the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer and
an opinion of counsel stating that such merger, amalgamation or consolidation
complies with this Section 6.04(a)(iv); provided, further, that if the foregoing
requirements are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement and the other Loan Documents;
provided, further, that no Default or Event of Default shall have occurred and
be continuing;

(v)
any Restricted Subsidiary may merge, consolidate or amalgamate with any other
Person in order to effect an Investment permitted pursuant to Section 6.03;
provided that if the continuing or surviving Person shall be a Restricted
Subsidiary, then such Person, together with any of its




91

--------------------------------------------------------------------------------


Subsidiaries that will be Restricted Subsidiaries, shall have complied with the
requirements of Section 5.14 and if the other party to such transaction is not a
Loan Party, no Default exists after giving effect to such transaction; and
(vi)
the Borrower or any Restricted Subsidiary may effect a merger, dissolution,
liquidation consolidation or amalgamation or sale, transfer, lease or other
disposition of all or substantially all of its assets to effect a transaction
permitted pursuant to Section 6.04(b) and, to the extent applicable, Section
2.10; provided that if the other party to such transaction is not a Loan Party,
no Default exists after giving effect to such transaction.

(b)
Make any Asset Sale unless (i) such Asset Sale (other than an Asset Swap) is for
consideration at least 75% of which is cash (for which purpose, “cash” shall
include (A) up to an aggregate during the term of this Agreement of $5,000,000
of Indebtedness or other liabilities that are assumed by the purchaser or
retained by the obligor thereof (and for which the Borrower and its Restricted
Subsidiaries shall thereafter have no liability with respect thereto) or that
are otherwise cancelled, forgiven or terminated in connection with the
transaction with such purchaser, (B) Indebtedness (other than the Secured
Obligations), to the extent that such Indebtedness is then secured by a Lien
permitted under Section 6.02 that is then either senior to or pari passu with
the Lien then securing the Secured Obligations on the subject property, that are
assumed by the purchaser or retained by the obligor thereof (and for which the
Borrower and its Restricted Subsidiaries shall thereafter have no liability with
respect thereto) or that is otherwise cancelled, forgiven or terminated in
connection with the transaction with such purchaser; and (C) securities
convertible to cash within 365 days after the Asset Sale); and (ii) such
consideration is at least equal to the fair market value of the assets being
sold, transferred, leased, swapped or disposed of; provided that the foregoing
restrictions of clauses (i) and (ii) of this Section 6.04(b) shall not apply to:
(x) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority that
has condemned such property, transactions in lieu of eminent domain, and other
dedications of property that are required to be made to Governmental
Authorities, (y) mergers effected pursuant to Section 6.04(a) or (z)
dispositions of property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such disposition are reasonably promptly applied to the purchase
price of such replacement property.

6.05    Restricted Payments; Restrictive Agreements.    
(a)
Declare or make, or agree to declare or make, directly or indirectly, any




92

--------------------------------------------------------------------------------


Restricted Payment, or incur any obligation (contingent or otherwise) to do so;
provided, however, that (i) any Restricted Subsidiary may declare and pay
dividends or make other distributions ratably to its equity holders, (ii) the
Borrower, the Restricted Subsidiaries and the Guarantors may make Restricted
Payments in the form of distributions payable solely in the common stock or
other common Equity Interests of such Person, (iii) the Borrower, any Restricted
Subsidiary and any Guarantor may make Permitted Tax Distributions; (iv) the
Borrower, any Restricted Subsidiary or any Guarantor may repurchase or redeem
common stock or other common Equity Interests of the Borrower, any Restricted
Subsidiary or any Guarantor to the extent required by any Gaming Authority to
prevent a License Revocation or otherwise; (v) the Borrower may declare and pay
dividends, repurchase stock or make other distributions in an aggregate amount
up to the Available Amount, if any, on the date of such dividend payment or
distribution that the Borrower elects to apply to this Section 6.05(a); provided
that no Available Amount shall be used to make a Restricted Payment under this
clause (a)(v) at any time when there exists and is continuing a Default or if,
on a Pro Forma Basis, the First Lien Net Leverage Ratio would be less than 2.50
to 1.00, or if the Borrower is aware or should have been aware after reasonable
inquiry that that any dividend or distribution previously made by any Restricted
Subsidiary to the Borrower was made without the approval of any Governmental
Authority that was required to be obtained (if any) to approve such dividend or
distribution to the Borrower; (vi) the Borrower or any Restricted Subsidiary may
make any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
any Restricted Subsidiary or any Guarantor, to the extent permitted to be made
as an Investment under Section 6.03; and (vii) any Restricted Subsidiary may
issue directors’ qualifying shares, and the Borrower and any Restricted
Subsidiary may purchase or redeem stock issued under any compensation or
employee benefits program upon the death, disability, or termination of
employment of the applicable employee in an aggregate amount (for this clause
(a)(vii)) not to exceed $1,000,000 in any fiscal year.
(b)
Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower, any Restricted Subsidiary or any Guarantor to create, incur or permit
to exist any Lien upon any of its property or assets, or (ii) the ability of any
Restricted Subsidiary or any Guarantor to pay dividends or other distributions
with respect to any of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary; provided that
(A) the foregoing shall not apply to restrictions and conditions imposed by law,
any Gaming Authority or by any Loan Document or an Indebtedness permitted under
Section 6.01(a) or (n), (B) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
subsidiary pending




93

--------------------------------------------------------------------------------


such sale; provided that such restrictions and conditions apply only to the
subsidiary that is to be sold and such sale is permitted (or expected to be
permitted) hereunder, (C) the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness or
effecting a refinancing of such Indebtedness permitted hereunder if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (D) the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to unsecured Indebtedness in favor of the
Borrower or any Guarantor or effecting a refinancing of such Indebtedness
permitted hereunder, (E) the foregoing shall not apply to customary provisions
in leases and other contracts restricting the assignment thereof, (F) the
foregoing shall not apply to software and other Intellectual Property licenses
pursuant to which a Loan Party or Restricted Subsidiary is the licensee of the
relevant software or Intellectual Property, as the case may be (in which case,
any prohibition or limitation shall relate only to the assets subject of the
applicable license), (G) the foregoing shall not apply to prohibitions and
limitations in effect on the date hereof and listed on Schedule 6.05, (H) the
foregoing shall not apply to customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures permitted
hereby, (I) the foregoing shall not apply to customary provisions restricting
the subletting or assignment of any lease governing a leasehold interest, (J)
the foregoing shall not apply to customary restrictions and conditions contained
in any agreement relating to an asset sale permitted by Section 6.04, (K) the
foregoing shall not apply to any agreement in effect at the time any Person
becomes a subsidiary of the Borrower or an Guarantor, so long as such agreement
was not entered into in contemplation of such Person becoming a subsidiary of
the Borrower or an Guarantor and (L) the foregoing shall not apply to any
contractual obligations incurred in the ordinary course of business and on
customary terms which limit Liens on the assets subject to the applicable
contractual obligation.
6.06    Transactions with Affiliates.     Except for transactions between or
among Loan Parties, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates (other than Affiliated Lenders in
connection with the Loan Documentation), except that (i) the Borrower, any
Restricted Subsidiary or any Guarantor may engage in any of the foregoing
transactions in the ordinary course of business on terms and conditions not less
favorable to the Borrower, such Restricted Subsidiary or such Guarantor than
could be obtained on an arm’s-length basis from unrelated third parties,
(ii) the Borrower, any Restricted Subsidiaries or any Guarantor may engage in
any of the foregoing transactions, whether or not in the ordinary course of
business, if such transactions are on terms and conditions not less favorable to
the Borrower, such Restricted Subsidiary or such Guarantor than could be
obtained on an arm’s-length basis from unrelated third parties, and: (1) such
transaction, together with any related transactions, involves consideration of
less than $2,500,000; (2) such transaction, together with any related
transactions, involves consideration between $2,500,000 and $15,000,000
(inclusive), and has been approved by a majority of the disinterested members of
the Borrower’s board of directors;



94

--------------------------------------------------------------------------------


or (3) such transaction has been approved by the disinterested members of the
Borrower’s board of directors and the applicable Borrower, Restricted
Subsidiary, or Guarantor has obtained an opinion from an accounting, appraisal,
consulting, or investment banking firm of recognized standing that the
consideration exchanged in such transaction is fair, from a financial
perspective, to the applicable Borrower, Restricted Subsidiary, or Guarantor,
(iii) the Borrower, the Restricted Subsidiaries and the Guarantors may engage in
transactions permitted by Sections 6.03, 6.04 and/or 6.05, (iv) the Borrower,
any Restricted Subsidiary and any Guarantor may provide indemnification rights
and directors’ and officers’ liability insurance coverage to any of its or its
subsidiaries’ directors and officers similar to those currently in effect or
containing reasonable additional indemnification rights, and (v) Affiliates may
make contemporaneous purchase and/or sales of assets, Capital Stock, bonds,
notes, debentures or other debt securities, and bank loans, participations or
similar obligations, of the Borrower and its Restricted Subsidiaries.
6.07    Business of the Borrower, the Guarantors and the Restricted
Subsidiaries.     The Borrower, each Restricted Subsidiary and each Guarantor,
shall not engage at any time in any business or business activity other than a
Permitted Business.
6.08    Other Indebtedness and Agreements.    
(a)
Permit (i) any waiver, supplement, modification, amendment, termination or
release of any indenture, instrument or agreement pursuant to which any Material
Indebtedness of the Borrower, any of the Restricted Subsidiaries or any of the
Guarantors is outstanding if the effect of such waiver, supplement,
modification, amendment, termination or release would reasonably be expected to
result in a Material Adverse Effect or (ii) any material waiver, supplement,
modification or amendment of (x) its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational
documents, (y) an agreement set forth on Schedule 6.08(a) or (z) any lease
between the Borrower or a Guarantor and an Affiliate of the Borrower or such
Guarantor that has the effect of increasing the rental amounts payable
thereunder, in the case of clause (y) or (z), to the extent any such waiver,
supplement, modification or amendment would be adverse to the Lenders (in their
capacities as Lenders) in any material respect, and in the case of clause (x),
to the extent any such waiver, supplement, modification or amendment would
reasonably be expected to result in a Material Adverse Effect.

(b)
Make (or give any notice in respect thereof) any payment or prepayment of
principal on or redemption, repurchase, defeasance or acquisition for value of,
or any prepayment or redemption as a result of any asset sale, change of control
or similar event of, any Indebtedness outstanding under any Subordinated
Indebtedness, except (i) any payment of principal at scheduled maturity, (ii) a
refinancing permitted by Section 6.01(a), (iii) any payment to the extent made
with Qualified Capital Stock of the Borrower or with the proceeds from the
substantially concurrent sale of any Qualified Capital Stock of the Borrower,
(iv) any refinancing of Permitted Junior Debt with other Permitted Junior Debt ,




95

--------------------------------------------------------------------------------


Subordinated Indebtedness or Equity Issuances or (v) any payment required in
connection with customary offers to repurchase upon an Asset Sale or a “change
of control” or similar provision.
6.09    [Intentionally Omitted].     
6.10    [Intentionally Omitted].     
6.11    First Lien Net Leverage Ratio.     Permit the First Lien Net Leverage
Ratio for the last day of any fiscal quarter set forth below to be equal to or
greater than the ratio set forth below opposite such fiscal quarter.
Fiscal Quarter Ending
 
First Lien Net Leverage Ratio
June 30, 2012
3.50 to 1.00
September 30, 2012
3.50 to 1.00
December 31, 2012
3.50 to 1.00
March 31, 2013
3.25 to 1.00
June 30, 2013
3.25 to 1.00
September 30, 2013
3.25 to 1.00
December 31, 2013
3.25 to 1.00
March 31, 2014
3.00 to 1.00
June 30, 2014
3.00 to 1.00
September 30, 2014
3.00 to 1.00
December 31, 2014
3.00 to 1.00
March 31, 2015
2.75 to 1.00
June 30, 2015
2.75 to 1.00
September 30, 2015
2.75 to 1.00
December 31, 2015
2.75 to 1.00
March 31, 2016 and thereafter
2.50 to 1.00



6.12    Total Net Leverage Ratio.     Permit the Total Net Leverage Ratio for
the last day of any fiscal quarter, commencing with the fiscal quarter ending
June 30, 2012, to be equal to or greater than 5.00 to 1.00.
6.13    Fiscal Year.     With respect to the Borrower, change its fiscal
year-end to a date other than December 31.
6.14    Sale and Leaseback Transaction.     Enter into any arrangement, directly
or indirectly, with any Person whereby it shall sell or transfer any property,
real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred unless (a) the sale or transfer of such property is
permitted by Section 6.04 and such arrangement is consummated for fair value as
determined at the time of



96

--------------------------------------------------------------------------------


consummation in good faith by the Borrower (which determination may take into
account any retained interest or other investment of the Borrower or its
Restricted Subsidiaries in connection with, and any other material economic
terms of, such arrangement) and (b) any Capital Lease Obligations or Synthetic
Lease Obligations or Liens arising in connection therewith are permitted by
Sections 6.01 and 6.02, as the case may be.
ARTICLE VII.    
Events of Default    
In case of the happening of any of the following events first occurring on or
after the Closing Date (each, an “Event of Default”):
(a)
any representation or warranty made or deemed made by any Loan Party to any
Lenders, the Administrative Agent or the Collateral Agent in or in connection
with any Loan Document, or any representation, warranty made or deemed to be
made in any report, certificate, financial statement or other instrument
required to be delivered by any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished and
that is materially adverse to the Lenders;

(b)
default shall be made in the payment of any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c)
default shall be made in the payment of any interest on any Loan or any Fee or
any other amount (other than an amount referred to in (b) above) due and payable
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d)
default shall be made in the due observance or performance by the Borrower, any
Restricted Subsidiary or any Guarantor of any covenant, condition or agreement
contained in Section 5.01(a), 5.05(a), 5.09 or in ARTICLE VI;

(e)
default shall be made in the due observance or performance by the Borrower, any
Restricted Subsidiary or any Guarantor of any covenant, condition or agreement
contained in any Loan Document (other than those specified in (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
(or 10 days if such default occurs under Sections 5.14(a) or (d)) after notice
thereof from the Administrative Agent or any Lender to the Borrower;

(f)
(i) the Borrower, any Restricted Subsidiary or any Guarantor shall fail to pay
any principal or interest due in respect of any Material Indebtedness, when and
as the same shall become due and payable or (ii) any other event or condition
occurs




97

--------------------------------------------------------------------------------


that results in any Material Indebtedness becoming due prior to its scheduled
maturity, in each case, taking into account any period of grace specified in the
instrument or agreement under which such Material Indebtedness was created, as a
result of a default or event of default (or similar event) or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (ii) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness; provided that this Section (f) shall not
apply to Material Indebtedness in respect of purchase money or vendor financing
if such failure is a result of a good faith dispute with the holders of such
Indebtedness and such failure is remedied or waived by the holders of such
Indebtedness;
(g)
one or more unstayed judgments shall be rendered against the Borrower, any
Restricted Subsidiary, any Guarantor or any combination thereof for a liability
(not partially or fully covered by insurance or effective indemnity) and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower, any
Restricted Subsidiary or any Guarantor to enforce any such judgment and such
judgment either (i) is for the payment of money in an aggregate amount in excess
of $20,000,000 (to the extent not adequately covered by insurance (less any
deductible) in respect of which a solvent, unaffiliated and reputable insurance
company has not denied coverage in writing) or (ii) is for injunctive relief and
would reasonably be expected to result in a Material Adverse Effect;

(h)
any Guarantee under the Guarantee and Collateral Agreement for any reason shall
cease to be in full force and effect (other than in accordance with its terms),
or any Guarantor shall deny in writing that it has any further liability under
the Guarantee and Collateral Agreement (other than as a result of the discharge
of such Guarantor in accordance with the terms of the Loan Documents);

(i)
except as provided in Section 9.09, at any time (i) the Guarantee and Collateral
Agreement with respect to any Guarantor for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement, any Security Document or any other Loan Document ceases to be in full
force and effect (other than by reason of the satisfaction in full of the
Obligations in accordance with the terms hereof) or shall be declared null and
void, or the Collateral Agent shall not have or shall cease to have a valid and
perfected Lien




98

--------------------------------------------------------------------------------


in any Collateral purported to be covered by the Security Documents with the
priority required by the Security Document, or (iii) any Loan Party shall
contest the validity or enforceability of any Loan Document, or the Liens and
claim priorities provided for in the Loan Documents, in writing or deny in
writing that it has any further liability, including with respect to future
advances by Lenders, under any Loan Document; provided that, notwithstanding
anything to the contrary herein, the parties hereto acknowledge that there is
jurisprudence indicating that a vessel serving as a riverboat casino may not be
a vessel for purposes of the Ship Mortgage Act, such that if a court were to
determine that a vessel covered by any Ship Mortgage does not constitute a
vessel for purposes of the Ship Mortgage Act, the Ship Mortgage Act would not be
applicable to such vessel, the Ship Mortgage applicable to such vessel would not
be enforceable and such Ship Mortgage would not constitute a valid preferred
mortgage lien on such vessel, and, accordingly, such failure of any vessel
covered by a Ship Mortgage to be secured by a valid preferred mortgage lien
under the Ship Mortgage Act shall not result in any breach by the Borrower of
any representations, warranties, covenants or further assurances concerning same
or resulting in any Event of Default, so long as the related Vessel Security
Agreement is in full force and effect and no Loan Party has contested the
validity or enforceability of such Vessel Security Agreement;
(j)
any License Revocation with respect to operations contributing at least 10%,
individually or in the aggregate, to the assets or Consolidated EBITDA for the
latest four quarter period for which financial statements have been delivered
pursuant to Section 6.04(a) or (b) of the Borrower and its Restricted
Subsidiaries, taken as a whole, shall have occurred and remains continuing for
more than ten Business Days;

(k)
any termination of any lease (as a result of an event of default thereunder)
which is the subject of a leasehold mortgage or leasehold deed of trust securing
the Obligations, or of the charter party lease of the vessel used in connection
with Lighthouse Point’s gaming operations shall have occurred in each case,
where such termination would reasonably be expected to have a Material Adverse
Effect;

(l)
an involuntary proceeding shall be commenced or an involuntary petition shall be
filed in a court of competent jurisdiction seeking (i) relief in respect of the
Borrower, any Material Subsidiary that is a Restricted Subsidiary or any
Guarantor, or of a substantial part of the property or assets of the Borrower,
any Material Subsidiary that is a Restricted Subsidiary or a Guarantor, under
the Bankruptcy Code, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower, any Material Subsidiary that is a Restricted Subsidiary or any
Guarantor or for a substantial




99

--------------------------------------------------------------------------------


part of the property or assets of the Borrower, any Material Subsidiary that is
a Restricted Subsidiary or a Guarantor or (iii) the winding-up or liquidation of
the Borrower, any Material Subsidiary that is a Restricted Subsidiary or any
Guarantor; and in each case such proceeding or petition shall continue
uncontroverted within 30 days after commencement of the case or undismissed,
unbonded or undischarged for 60 days after commencement of the case or an order
or decree approving or ordering any of the foregoing shall be entered;
(m)
the Borrower, any Material Subsidiary that is a Restricted Subsidiary or any
Guarantor shall (i) voluntarily commence any proceeding or file any petition
seeking relief under the Bankruptcy Code, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a reasonably timely and appropriate
manner, any proceeding or the filing of any petition described in subsection (l)
of this Article VII, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower, any Material Subsidiary that is a Restricted Subsidiary or any
Guarantor, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) generally become unable, admit in writing its
inability or fail generally to pay its debts as they become due, or (vii) take
any action for the purpose of effecting any of the foregoing;

(n)
the owner of the Vessel named in the applicable Ship Mortgage (to the extent
such owner is the Borrower, any Restricted Subsidiary or any Guarantor) shall
cease to be a citizen of the United States of America within the meaning of 46
U.S.C. Section 50501 of the United States Code entitled to own such Vessel and
engage in the trade in which such Vessel is operating; or

(o)
a Change of Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in subsections (l) or (m) above of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
declare the Loans and all other Obligations then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees, applicable payment or prepayment premium and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary



100

--------------------------------------------------------------------------------


notwithstanding; and in any event with respect to the Borrower described in
subsection (l) or (m) of this Article VII, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding. Each of the Administrative Agent and
the Lenders acknowledges that its ability to pursue the remedies described in
this paragraph may be subject to, and limited by, the terms of applicable Gaming
Laws.
Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower fails to comply with the requirement of the financial
covenants set forth in Sections 6.11 and 6.12 as of the end of any fiscal
period, from the end of such fiscal period until the expiration of the 10th
Business Day following the date of the delivery of the certificate calculating
such financial covenants that is required to be delivered under Section 5.04(c)
for such fiscal quarter (the “Equity Cure Period”), the Borrower shall have the
right to cure such failure (the “Cure Right”) by applying the cash net equity
proceeds derived from an issuance of common Capital Stock by the Borrower for
cash during the Equity Cure Period (such cash amount being referred to as the
“Cure Amount”) as described below, and pursuant to the exercise of such Cure
Right, such financial covenants shall be recalculated giving effect to the
following pro forma adjustments:
i)
Consolidated EBITDA shall be increased, solely for the purpose of determining
the existence of an Event of Default resulting from a breach of the financial
covenants set forth in Sections 6.11 and 6.12 with respect to any Test Period
that includes the fiscal quarter for which the Cure Right was exercised and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; and

ii)
if, after giving effect to the foregoing recalculations, the Borrower shall then
be in compliance with the requirements of the financial covenants set forth in
Sections 6.11 and 6.12, the Borrower shall be deemed to have satisfied the
financial covenants set forth in Sections 6.11 and 6.12 as of the relevant date
of determination with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach or default of such
financial covenants that had occurred shall be deemed cured for the purposes of
this Agreement; and through the end of each Equity Cure Period, the Borrower
shall be deemed to be in compliance with Sections 6.11 and 6.12 and it shall be
deemed that no Event of Default shall have occurred under Sections 6.11 and 6.12
until the Equity Cure Period has expired without a sufficient Cure Amount having
been delivered; provided that (i) in each period of four consecutive fiscal
quarters there shall be at least two fiscal quarters in which no Cure Right is
exercised, (ii) there shall be a maximum of four Cure Rights exercised during
the term of this Agreement, (iii) each Cure Amount shall be no greater than the
amount required to cause the Borrower to be in compliance with the financial
covenants set forth in Sections 6.11 and 6.12; and (iv) other than for
determining




101

--------------------------------------------------------------------------------


compliance with Sections 6.11 and 6.12, all Cure Amounts shall be disregarded
for all other purposes, including with respect to determining the availability
of any “baskets” with respect to the other covenants contained in this Agreement
or the other Loan Documents.
ARTICLE VIII.    
The Administrative Agent and the Collateral Agent    
8.01    Appointment of Agents.     Each of the Lenders hereby irrevocably
appoints UBS AG, Stamford Branch, to act on its behalf as the Administrative
Agent and the Collateral Agent hereunder and under the other Loan Documents and
authorizes such Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agents by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Other than
Sections 8.06 and 8.11(b), the provisions of this Article are solely for the
benefit of the Administrative Agent, the Collateral Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
8.02    Rights as a Lender.     Each person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
8.03    Exculpatory Provisions.    
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent:
(i)
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing;

(ii)
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and




102

--------------------------------------------------------------------------------


(iii)
shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 9.08) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by the Borrower or a
Lender.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of the Borrower and the other Loan Parties.
No Agent shall be liable for any action taken or not taken by any such service
provider.
8.04     Reliance by Agent.    
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a



103

--------------------------------------------------------------------------------


Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall be entitled to rely upon
the advice of any such counsel, accountants or experts and shall not be liable
for any action taken or not taken by it in accordance with such advice.
8.05    Delegation of Duties.    
Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through, or delegate any
and all such rights and powers to, any one or more sub‑agents appointed by such
Agent. Each Agent and any such sub‑agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of each Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent;
provided that each Agent shall exercise reasonable care in selecting any
sub-agent.
8.06    Resignation of Agent.    
Each Agent may at any time give notice of its resignation to the Lenders and the
Borrower, which resignation shall be effective upon the earlier of (x) the
appointment of a replacement Agent in accordance with this Section 8.06 and (y)
30 days after the giving of such notice. Subject to applicable Gaming Laws, upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States, in each case, with the consent of the
Borrower (such consent not to be unreasonably withheld or delayed; it being
agreed that any then existing Lender shall be deemed acceptable and that the
Borrower shall have no consent right upon and during the continuance of an Event
of Default). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, subject to applicable Gaming Laws, appoint a successor
Agent meeting the qualifications set forth above provided that if the Agent
shall notify the Borrower and the Lenders that no qualifying person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Collateral
Agent shall continue to hold such collateral security as nominee until such time
as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through an Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as



104

--------------------------------------------------------------------------------


Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations as an Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article VIII and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.
8.07    Non-Reliance on Agent and Other Lenders.    
Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender further represents and warrants that it has had the
opportunity to review the Confidential Information Memorandum and each other
document made available to it on the Platform in connection with this Agreement
and has acknowledged and accepted the terms and conditions applicable to the
recipients thereof. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
8.08    Withholding Tax.    
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. Without limiting the provisions of Section 2.15(a) or (c), each
Lender shall, and does hereby, indemnify the Administrative Agent, and shall
make payable in respect thereof within 30 days after demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section. The agreements in this
Section shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the



105

--------------------------------------------------------------------------------


replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.


8.09    No Other Duties, Etc.    
Anything herein to the contrary notwithstanding, the Arranger listed on the
cover page hereof shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Lender
hereunder.
8.10    Enforcement.    
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent, or as the Required Lenders may require or otherwise
direct, for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with, and subject to,
the terms of this Agreement, or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any bankruptcy or insolvency law.
8.11    Security Documents.    
(a)
Agents under Security Documents. Each Lender hereby further irrevocably
authorizes the Administrative Agent or the Collateral Agent, as applicable, on
behalf of and for the benefit of Lenders, to be the agent for and representative
of Lenders with respect to the Guarantee and Collateral Agreement, the
Collateral and the Security Documents. Subject to Section 9.08, without further
written consent or authorization from Lenders, the Administrative Agent or the
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) release any Lien encumbering any item of Collateral that is the
subject of a sale or other disposition of assets permitted hereby or to which
Required Lenders (or such other Lenders as may be required to give such consent
under Section 9.08) have otherwise consented, or (ii) release any Guarantor in
connection with the sale of such Guarantor in a transaction permitted by Section
6.04 or with respect to which Required Lenders (or such other Lenders as may be
required to give such consent under Section 9.08) have otherwise consented.

(b)
Right to Realize on Collateral and Enforce Security Documents. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the




106

--------------------------------------------------------------------------------


Borrower, the Administrative Agent, the Collateral Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce any Security Document, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Security Documents may be
exercised solely by the Collateral Agent, and (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, and subject to applicable law, the Collateral Agent or any Lender may be
the purchaser of any or all of such Collateral at any such sale and the
Collateral Agent, as agent for and representative of Secured Parties (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale.
ARTICLE IX.    
Miscellaneous    
9.01    Notices.    
(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
(i)    if to any Loan Party, to the Borrower at:
Tropicana Entertainment Inc.
c/o Tropicana Entertainment Inc.
3930 Howard Hughes Parkway, Fourth Floor
Las Vegas, Nevada 89169
Attention: Chief Financial Officer and General Counsel
Telecopier No.: (702) 589 3931 and (609) 345-7190
Email: LMillage@tropicanaentertainment.com; bmurtha@tropicana.net


(ii)    if to the Administrative Agent or the Collateral Agent, to it at:
UBS AG, Stamford Branch
677 Washington Boulevard, 6th Floor
Stamford, Connecticut 06901
Attention: Banking Products Services Agency
Telecopier No.: (203) 719-4176
Email: DL-UBSAgency@ubs.com



107

--------------------------------------------------------------------------------




(iii)    if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party hereto may change its address or telecopier number for
notices and other communications hereunder by written notice to the Borrower and
the Agents.


(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may (subject to the provisions of this Section 9.01) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Collateral Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it
(including pursuant to the provisions of this Section 9.01); provided that
approval of such procedures may be limited to particular notices or
communications.
Each Loan Party hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent or the Lenders pursuant to this Agreement and any
other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials (the
“Communications”), by transmitting them in an electronic medium in a format
reasonably acceptable to the Administrative Agent at DL-UBSAgency@ubs.com or at
such other e-mail address(es) provided to the Borrower from time to time or in
such other form as the Administrative Agent shall require. In addition, each
Loan Party agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in this Agreement or any other Loan
Document or in such other form as the Administrative Agent shall require.


Nothing in this Section 9.01 shall prejudice the right of the Agents, any Lender
or any Loan Party to give any notice or other communication pursuant to this
Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document or as any such Agent shall require.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or



108

--------------------------------------------------------------------------------


intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.


To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications (other
than any such Communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Loan borrowing) by the Administrative Agent at its e-mail
address(es) set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents.


(c)    Platform. Each Loan Party further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchant-ability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall any Agent or any of its
Related Parties have any liability to the Loan Parties, any Lender or any other
person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or such Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.


(d)    Public/Private. Each Loan Party hereby authorizes the Administrative
Agent to distribute (i) to Private Siders all Communications, including any
Communication that the Borrower identifies in writing is to be distributed to
Private Siders only (“Private Side Communications”), and (ii) to Public Siders
all Communications other than any Private Side Communication. The Borrower
represents and warrants that no Communication (other than Private Side
Communications) contains any MNPI. The Borrower agrees to designate as Private
Side Communications only those Communications or portions thereof that it
reasonably believes in good faith constitute MNPI, and agrees to use all
commercially reasonable efforts not to designate any Communications provided
under Section 5.04(a), (b), (c) and (d) as Private Side Communications. “Private
Siders” shall mean Lenders’ employees and representatives who have declared that
they are authorized to receive MNPI. “Public Siders” shall mean Lenders’
employees and representatives who have not declared that they are authorized to
receive MNPI; it being understood that Public Siders may be engaged in
investment and other market-related activities with respect to the Borrower’s or
its affiliates’ securities or loans. “MNPI” shall mean



109

--------------------------------------------------------------------------------


material non-public information (within the meaning of United States federal
securities laws) with respect to the Borrower, its affiliates and any of their
respective securities.


Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.


Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information) on such Lender’s Administrative Questionnaire.
Each Lender agrees to notify the Administrative Agent in writing from time to
time of such Lender’s designee’s e-mail address to which notice of the
availability of Private Side Communications may be sent by electronic
transmission.


Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.


Nothing in this Section 9.01(d) or otherwise shall modify or limit any Agent’s
or any Lender’s obligations under Section 9.19 with regard to Information and
the maintenance of the confidentiality of or other treatment of Information.


9.02    Survival of Agreement.     All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents, or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid. The provisions of Sections 2.12,
2.14, 2.15 and Article IX (other than Section 9.19, to the extent expressly
provided therein) shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.
9.03    Binding Effect.     This Agreement shall become effective to the extent
set forth herein when it shall have been executed by the Borrower, the Lenders
as of the Closing Date and the Administrative Agent and when the Administrative
Agent shall have received counterparts



110

--------------------------------------------------------------------------------


hereof which, when taken together, bear the signatures of each of the other
parties hereto.
9.04    Successors and Assigns.    
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent, the Collateral
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee (other than
an Affiliated Lender) in accordance with the provisions of paragraph (b), or
with respect to an Affiliated Lender in accordance with the provisions of
paragraph (i), of this Section 9.04, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section 9.04 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
a Lender shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders.
(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may at any time assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, a Related Fund or, (x)
if an Event of Default has occurred and is continuing or (y) prior to the
completion of the primary syndication of the Commitments and Loans, as
determined by the Arranger (but in the case of clause (y), in consultation with
the Borrower), any other assignee; provided, further, that the Borrower shall be
deemed to have consented to any assignment unless it shall object thereto by
written notice to the Administrative Agent within five Business Days after
having received written notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or a Related Fund; and
(ii)    Assignments shall be subject to the following additional conditions:



111

--------------------------------------------------------------------------------


(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or a Related Fund
with respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Effective Date” is specified in the Assignment and
Assumption, as of the Effective Date) shall not be less than $1.0 million,
unless each of the Administrative Agent and, so long as no Default has occurred
and is continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed);
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches on a non-pro rata basis; and
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 9.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 9.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 9.04(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall



112

--------------------------------------------------------------------------------


be conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Collateral Agent and any Lender (with respect to its own interest
only), at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
person (other than a natural person, a Disqualified Institution, or the Borrower
or any of its Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 9.08(b) that affects such
Participant. Subject to paragraph (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.12, 2.13 and
2.15 (subject to the requirements of those Sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.06 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant's
interest in any Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Loan or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or to establishment that no Participant
is a Disqualified Institution. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.



113

--------------------------------------------------------------------------------


(e)    Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed).
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto, and
no such pledge or assignment shall be made to a Disqualified Institution. In the
case of any Lender that is a fund that invests in bank loans, such Lender may,
without the consent of the Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
(h)    Compliance with Gaming Laws. Notwithstanding anything to the contrary in
this Section 9.04, (i) no assignment will be made nor any participation sold if
it conflicts in any way with applicable Gaming Laws; and (ii) Lenders and
participants shall comply with any notice or consent requirements under any
applicable Gaming Laws.
(i)    Affiliated Lenders. Notwithstanding anything to the contrary contained
herein, (x) any Lender may, at any time, assign all or a portion of its rights
and obligations under this Agreement in respect of its Loans to the Borrower,
any Subsidiary or an Affiliated Lender and (y) the Borrower may, from time to
time, purchase or prepay Loans, in each case, through buy-back or auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent (or other applicable agent managing such auction); provided that:
(i)
only in the case of clause (y) above, no Default or Event of Default then exists
or would result therefrom;




114

--------------------------------------------------------------------------------


(ii)
any Loans acquired pursuant to this Section 9.04(i) by the Borrower shall be
retired and cancelled promptly upon the acquisition thereof;

(iii)
no proceeds from any drawn Incremental Revolving Commitments shall be used to
fund the purchase or prepayment of Loans by the Borrower pursuant to this
Section 9.04(i);

(iv)
for purposes of calculating the Required Lenders, the aggregate principal amount
of Loans and Incremental Term Loans held at any one time by Affiliated Lenders
may not exceed 20% of the aggregate principal amount of all Loans and
Incremental Term Loans outstanding at such time under this Agreement;

(v)
the aggregate principal amount of Loans (including Incremental Term Loans) held
by all Affiliated Lenders will not exceed 30% of the aggregate principal amount
of the Loans (including any Incremental Term Loans) outstanding at such time;

(vi)
with respect to any Loans acquired by the Borrower or any of its Subsidiaries
pursuant to this Section 9.04(i), immediately after giving effect to such
purchase or other acquisition of a Loan, the Borrower shall have Cash
Equivalents on hand that is not “restricted cash” (as determined in accordance
with GAAP) and Cage Cash that is not, in the aggregate, less than $40,000,000;
and

(vii)
by its purchase or other acquisition of a Loan, each Affiliated Lender shall be
deemed to have acknowledged and agreed that it has no right whatsoever (in such
Person’s capacity as a Lender) so long as such Person is an Affiliated Lender to
attend or receive any notice of any meeting (live or by any electronic means) in
its capacity as a Lender with the Administrative Agent or any other Lender or
have access to the Platform (including, without limitation, that portion of the
Platform that has been designated as for “private-side” Lenders).

9.05    Expenses; Indemnity.    
(a)
Costs and Expenses. The Borrower shall pay (i) (x) subject to the terms of the
Engagement and Commitment Letter, all reasonable out‑of‑pocket expenses incurred
by the Administrative Agent, the Collateral Agent and their respective
Affiliates (including the reasonable fees, charges and disbursements of one
counsel, for the Administrative Agent and/or the Collateral Agent) in connection
with the syndication of the credit facility provided for herein (including the
obtaining and maintaining of CUSIP numbers for the Loans), and the preparation,
negotiation, execution and delivery of this Agreement and the other




115

--------------------------------------------------------------------------------


Loan Documents as of the Closing Date, and (y) the administration of this
Agreement and the other Loan Documents or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
including in connection with post-closing searches to confirm that security
filings and recordations have been properly made and including any costs and
expenses of the service provider referred to in Section 8.03, (ii) all
out‑of‑pocket expenses incurred by the Administrative Agent, the Collateral
Agent or any Lender (including the reasonable fees, charges and disbursements of
one outside counsel, one special counsel per jurisdiction for the Administrative
Agent and/or the Collateral Agent and one additional counsel for the Lenders as
a group), in connection with the enforcement or protection of its rights,
including, without limitation, such consents, approvals and rulings contemplated
by Section 5.15, Section 9.09 or as set forth on Schedule 3.04, (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 9.05, or (B) in connection with the Loans made
hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans and (iii) all
documentary and similar taxes and charges in respect of the Loan Documents.
(b)
Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof, without duplication), the Collateral Agent
(and any sub-agent thereof, without duplication), each Lender, and each Related
Party of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable and documented
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any party hereto or any third party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release or threatened Release of Hazardous Materials on, at, under or from any
property owned, leased or operated by any Loan Party at any time, or any claim
under Environmental Laws related in any way to the Borrower or any of its
Affiliates, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related




116

--------------------------------------------------------------------------------


expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
(c)
Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 9.05 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent, or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof), or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Collateral Agent (or any sub-agent thereof), in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any sub-agent thereof), in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Section 2.14.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the outstanding Loans and unused Commitments at the
time.

(d)
Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, the Borrower shall not assert, and the Borrower
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)
All amounts under this Section shall be due on written demand therefor.

9.06    Right of Setoff.     If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at that time and from time to time
thereafter while such Event of Default is subsisting, except to the extent
prohibited by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other



117

--------------------------------------------------------------------------------


indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
9.07    Applicable Law.     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
9.08    Waivers; Amendment.    
(a)    Generally. No failure or delay by any Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of each Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
this Section 9.08, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether any Agent, any Lender may have had
notice or knowledge of such Default at the time. No notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.
(b)    Required Consents. Subject to 9.08(c) and (d), neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Administrative Agent or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent (in the case of any Security
Document) and the Loan Party or Loan Parties that are party thereto, in each
case with the written consent of the Required Lenders; provided that no such
agreement shall be effective if the effect thereof would:
(i)    increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);
(ii)    reduce the principal amount or premium, if any, of any Loan (except in
connection with a payment contemplated by clause (viii) below) or reduce the
rate of interest thereon, including any provision establishing a minimum rate
(other than interest pursuant to



118

--------------------------------------------------------------------------------


Section 2.06(c)), or reduce any Fees payable hereunder, or change the form or
currency of payment of any Obligation, without the written consent of each
Lender directly affected thereby (it being understood that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (ii));
(iii)    (A) change the scheduled final maturity of any Loan, or any scheduled
date of payment (or permitted prepayment) of or the installment otherwise due on
the principal amount of any Loan under Section 2.09, (B) postpone the date for
payment of any interest, premium or fees payable hereunder, (C) reduce the
amount of, waive or excuse any such payment (other than waiver of any increase
in the interest rate pursuant to Section 2.06(c)), in each case, without the
written consent of each Lender;
(iv)    increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;
(v)    permit the assignment or delegation by the Borrower of any of its rights
or obligations under any Loan Document, without the written consent of each
Lender;
(vi)    release the Guarantors from their Guarantee to the extent such agreement
would effect a release of all or substantially all of the value of the
Guarantees (except as expressly provided in the Guarantee and Collateral
Agreement), or limit the Guarantors’ liability in respect of such Guarantee,
without the written consent of each Lender;
(vii)    release all or substantially all of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Obligations
entitled to the Liens of the Security Documents, in each case without the
written consent of each Lender;
(viii)    change Section 2.14(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments or setoffs required thereby or any other provision
in a manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), without the
written consent of each Lender directly affected thereby; provided that this
clause (viii) shall not apply to any change made to any of such Sections
2.14(b), (c) or (d) or any such other provision that allows the Borrower or any
Restricted Subsidiary to make payments (as consideration for an assignment, sale
or participation or otherwise) on Loans without any Loan Party, the payor or the
recipient of such payments complying with the pro rata sharing of payments and
setoffs required by such Sections or provisions, so long as such change requires
that (x) the Borrower and its Restricted Subsidiaries offer to make such
payments to all Term Lenders on a pro rata basis based on the aggregate
principal amount of Loans then outstanding and (y) such payments are actually
allocated to the Loans whose holders have elected to make them subject to such
offer on a pro rata basis based on the aggregate principal amount of all Loans
that have been made so subject to such offer;
(ix)    change any provision of this Section 9.08(b) or Section 9.08(c) or (d),
without the written consent of each Lender directly affected thereby;



119

--------------------------------------------------------------------------------


(x)    change the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document (including this Section) specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender, other than to increase such
percentage or number or to give any additional Lender or group of Lenders such
right to waive, amend or modify or make any such determination or grant any such
consent;
(xi)    subordinate the Obligations to any other obligation, without the written
consent of each Lender; or
(xii)    change or waive any provision of Article IX as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent.
Notwithstanding anything to the contrary herein:
(I)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except to the extent the consent of such
Lender would be required under clause (i), (ii) or (iii) in the proviso to the
first sentence of this Section 9.08(b); and
(II)    any Loan Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Administrative Agent (without the consent of any Lender) solely to cure
a defect or error, or to grant a new Lien for the benefit of the Secured Parties
or extend an existing Lien over additional property; provided that in the case
of an amendment to cure a defect or error, the Administrative Agent shall notify
the Lenders at least five Business Days prior to such amendment becoming
effective.
(c)    Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law.
(d)    Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 9.08(b), the consent of the Required Lenders is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained,
then the Borrower shall have the right to replace all, but not less than all, of
such non-consenting Lender or Lenders (so long as all non-



120

--------------------------------------------------------------------------------


consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.16(b) so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination. Lenders so
replaced in connection with a Repricing Transaction shall be entitled to any
applicable payment or prepayment premium.
9.09    Application of Gaming Laws.
Notwithstanding anything to the contrary herein or in any other Loan Documents,
the Administrative Agent, on behalf of itself, the Collateral Agent and the
other Secured Parties, acknowledges and agrees that:    
(a)
This Agreement and the other Loan Documents are subject to Gaming Laws and laws
involving the sale and distribution of liquor (the “Liquor Laws”). Without
limiting the foregoing, each of the Administrative Agent and the Lenders
acknowledges that (i) it is subject to the jurisdiction of the Gaming
Authorities or Governmental Authorities enforcing such Gaming Laws or Liquor
Laws (and to be called forward by such Gaming Authorities or Governmental
Authorities), in their discretion, for licensing, qualification or findings of
suitability or to file or provide other information and (ii) all rights,
remedies and powers in or under this Agreement and the other Loan Documents,
including with respect to the Collateral and the ownership, possession and
operation of facilities subject to the jurisdiction of the Gaming Authorities,
may be exercised only to the extent that the exercise thereof does not violate
any applicable provisions of the Gaming Laws and Liquor Laws and only to the
extent that required approvals (including prior approvals) are obtained from the
relevant Gaming Authorities. For the avoidance of doubt, each of the parties
hereto acknowledge that, with respect to any Collateral held in the State of
Louisiana, the Gaming Laws in such state provide that a licensed owner or any
other Person may not sell, transfer, lease, hypothecate, borrow or loan money
against an owner’s license and therefore, in no event shall the Collateral
include any Louisiana Gaming License or any interest therein and each of the
Agents and Lenders hereto hereby acknowledge and agree that they have no
interest in, or rights with respect to, any Louisiana Gaming License of the
Borrower or its Subsidiaries.

(b)
Each of the Administrative Agent and the Lenders agrees to cooperate with all
Gaming Authorities and Liquor Authorities in connection with the administration
of their regulatory jurisdiction over the Borrower and the other Loan Parties,
including, without limitation, the provision of such documents and other
information as may be requested by such Gaming Authorities or Liquor Authorities
relating to the Administrative Agent, any of the Lenders, any of the Loan
Parties or the Loan Documents.

(c)
Each of the Administrative Agent and the Lenders acknowledges and agrees that if
a Lender is a Disqualified Lender (and such Lender is notified by the




121

--------------------------------------------------------------------------------


Borrower and the Administrative Agent in writing of such Disqualification), the
Borrower shall have the right to (i) with the assistance of the Administrative
Agent, cause such Disqualified Lender to transfer and assign, without recourse
(in accordance with Section 9.04) all of its interests, rights and obligations
in Loans or Commitments or (ii) in the event that (A) the Borrower is unable to
assign such Lender’s Loans or Commitments after using its best efforts to cause
such an assignment and (B) no Default or Event of Default has occurred and is
continuing, prepay such Disqualified Lender’s Loans and terminate its
Commitments; provided, however, that in the event that a Lender is disqualified
by any Gaming Authority, the Disqualified Lender must transfer and assign,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all of its interests, rights and obligations under this
Agreement at par value to any other Lender who agrees to accept such assignment
regardless of whether a Default or Event of Default has occurred or is
continuing. Notice to such Disqualified Lender shall be given ten days prior to
the required date of assignment or prepayment, as the case may be, and shall be
accompanied by evidence demonstrating that such transfer or prepayment is
required pursuant to Gaming Laws. Upon receipt of a notice in accordance with
the foregoing, the Disqualified Lender shall cooperate with the Borrower in
effectuating the required assignment or prepayment within the time period set
forth in such notice and, in any event, not to be less than the minimum notice
period set forth in the foregoing sentence. Notwithstanding anything herein to
the contrary, any prepayment of a Disqualified Lender’s Loans pursuant to this
Section 9.09(c) shall be at a price equal to the lesser of (i) an amount equal
to the sum of the principal amount of such Loans and interest at the date such
Lender became a Disqualified Lender (plus any Fees and other amounts accrued for
the account of such Disqualified Lender to the date such Lender became a
Disqualified Lender), (ii) the price at which such Lender acquired its Loans and
interest to the date such Lender became a Disqualified Lender (plus Fees and
other amounts accrued for the account of such Disqualified Lender to the date
such Lender became a Disqualified Lender), (iii) such lower price as may be
reasonably available in the syndicated loan market for the assignment of such
Loans and (iv) such other amount as may be required by any such Gaming
Authority.
(d)
If during the existence of an Event of Default hereunder or under any of the
other Loan Documents it shall become necessary or, in the opinion of the
Required Lenders, advisable for an agent, supervisor, receiver or other
representative of the Administrative Agent or the Lenders to become licensed or
found qualified under any Gaming Law as a condition of receiving the benefit of
the Collateral encumbered by the Security Documents or other Loan Documents or
to otherwise enforce the rights of the Administrative Agent and the Lenders
under the Loan Documents, the Borrower hereby agrees to consent to the
application for such license or qualification and to execute such further
documents as may be required in connection with the evidencing of such consent.




122

--------------------------------------------------------------------------------


(e)
The pledge of any Equity Interests of any Person that is subject to the
jurisdiction of the Nevada Gaming Authorities as a licensee or registered
company under the Nevada Gaming Laws (the “Pledged Gaming Interests”) will
require the approval of the Nevada Gaming Authorities in order to be effective.
No certificates evidencing the Pledged Gaming Interests shall be delivered to
the Administrative Agent, the Collateral Agent or any custodial agent until such
approval has been obtained. The certificates representing any Pledged Gaming
Interests shall at all times remain within the territorial boundaries of the
State of Nevada and shall be available for inspection by the Nevada Gaming
Authorities immediately upon request during normal business hours. Neither the
Collateral Agent nor any agent thereof shall surrender possession of the Nevada
Gaming Interests to any person other than the Grantor pledging the same without
the prior approval of the Nevada Gaming Authorities or as otherwise permitted by
applicable Nevada Gaming Laws. Any amendment of this Agreement may require the
approval of the Nevada Gaming Authorities in order to be effective.

(f)
The pledge of any Equity Interests of any Person that is subject to the
jurisdiction of the Mississippi Gaming Authorities as a licensee under the
Mississippi Gaming Laws will require the approval of the Mississippi Gaming
Authorities in order to be effective. Further, any restriction on the transfer
of, and any agreement not to encumber, any Equity Interests of any Person that
is subject to the jurisdiction of the Mississippi Gaming Authorities as a
licensee or registered company under the Mississippi Gaming Laws will require
the approval of the Mississippi Gaming Authorities in order to be effective.

(g)
Catfish Queen Partnership in Commendum shall not, nor shall it be deemed to, (i)
guarantee any Obligations, (ii) grant any Liens, or (iii) be a party to this
Agreement or any other Loan Document until the taking of such actions or the
entering into of such documents has been approved by the Louisiana Gaming
Control Board.

(h)
A licensed owner of an Indiana riverboat casino, or an Affiliate thereof, may
not enter into a debt transaction in the amount of one million dollars
($1,000,000) or greater that results in the encumbrance of the licensee’s assets
without prior approval by the Indiana Gaming Commission. For the avoidance of
doubt, each of the Administrative Agent and the Lenders acknowledge that, with
respect to any Collateral held in Indiana, Indiana Code 4-33-4-21 provides that
a licensed owner or any other person may not lease, hypothecate, borrow or loan
money against an owner’s license. Therefore, in no event shall the Collateral
include any Indiana Gaming License or any interest therein and each of the
Administrative Agent and the Lenders hereby acknowledge, confirm and agree that
they have no interest in, or rights with respect to, any Indiana Gaming License.




123

--------------------------------------------------------------------------------


9.10    Interest Rate Limitation.     Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.10 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.
9.11    Entire Agreement; Survival of Agreement.    
(a) This Agreement and the other Loan Documents constitute the entire contract
between the parties relative to the subject matter hereof. Any other previous
agreement among the parties with respect to the subject matter hereof is
superseded by this Agreement and the other Loan Documents. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent and the Lenders) any rights, remedies, obligations
or liabilities under or by reason of this Agreement or the other Loan Documents.
The terms and conditions set forth in this Agreement (including but not limited
to the Commitments of the Lenders hereunder) shall supersede the terms and
conditions set forth in the Engagement and Commitment Letter and the Engagement
and Commitment Letter shall be deemed to be null and void in all respects,
except for the provisions under the headings “Conflicts of Interest,” “No
Fiduciary Relationship” and “Governing Law, Etc.” in the Engagement and
Commitment Letter shall survive.
(b)    All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Agents or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.14, 2.15 and Article IX (other than Section 9.19,
except to the extent expressly provided therein) shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the payment of the
Reimbursement Obligations, the expiration or termination of the



124

--------------------------------------------------------------------------------


Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.
9.12    WAIVER OF JURY TRIAL.     EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.
9.13    Marshalling; Payments Set Aside.     Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Loan Party makes a payment or payments to the
Administrative Agent or the Lenders (or to the Administrative Agent, on behalf
of the Lenders), or the Administrative Agent, the Collateral Agent or the
Lenders enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.
9.14    Severability.     In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
9.15    Independence of Covenants.     All covenants hereunder shall be given
independent effect so that if a particular action or condition is expressly not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.



125

--------------------------------------------------------------------------------


9.16    Counterparts.     This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile, .pdf or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.
9.17    Headings.     Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
9.18    Jurisdiction; Consent to Service of Process.    
(a)
The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(b)
The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Requirements of Law, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 9.18(a). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Requirements
of Law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(c)
Each party hereto irrevocably consents to service of process in any action or
proceeding arising out of or relating to any Loan Document, in the manner
provided for notices (other than telecopier) in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party hereto




126

--------------------------------------------------------------------------------


to serve process in any other manner permitted by applicable Requirements of
Law.
9.19    Confidentiality.     Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and its Affiliates’ officers, directors, trustees, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto subject to this paragraph, (e) in connection with the exercise of any
remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 9.19, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement and the other Loan Documents or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower, any Subsidiary or any Guarantor or any of their
respective obligations, (g) with the consent of the Borrower or (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.19 or becomes available to the Administrative Agent,
any Lender, or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower or any Subsidiary. For the purposes of
this Section, “Information” shall mean all information received from the
Borrower or any Subsidiary and related to the Borrower or any Subsidiary or
their businesses, other than any such information that was available to the
Administrative Agent, the Collateral Agent or any Lender on a non-confidential
basis prior to its disclosure by the Borrower or any Guarantor; provided that,
in the case of Information received from the Borrower or any Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.19 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information. The obligations of this
Section 9.19 shall terminate upon the first anniversary of the later of (x) the
payment in full of the Loans or (y) the termination of any Commitments
hereunder.
9.20    USA PATRIOT Act Notice.     Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower and
the Guarantors that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower
and the Guarantors, which information includes the name and address of the
Borrower and the Guarantors and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower and the
Guarantors in accordance with the USA PATRIOT Act. This information must be
delivered to the Lenders and the Administrative Agent no later than five days
prior to the Closing Date (which prior delivery requirement may be waived by any
Lender or Administrative Agent, as applicable) and thereafter



127

--------------------------------------------------------------------------------


promptly upon request. This notice is given in accordance with the requirements
of the USA PATRIOT Act and is effective as to the Lenders and the Administrative
Agent.
9.21    Disclosure.     Each Loan Party and each Lender hereby acknowledges and
agrees that Administrative Agent and/or its Affiliates and their respective
Related Funds from time to time may hold investments in, and make other loans
to, or have other relationships with any of the Loan Parties and their
respective Affiliates, including the ownership, purchase and sale of Equity
Interests in the Borrower or the Guarantors, and each Loan Party and each Lender
hereby expressly consents to such relationships.
9.22    Obligations Absolute.    
To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:
(a)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
(b)    any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
(d)    any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
(e)    any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or
(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
* * *







128

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
TROPICANA ENTERTAINMENT INC.,
as Borrower
 
 
 
 
 
 
 
By:
/s/ Lance J. Millage
 
Name:
Lance J. Millage
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer



[SIGNATURE PAGE TO CREDIT AGREEMENT]



129

--------------------------------------------------------------------------------




 
UBS AG, STANFORD BRANCH,
as Administrative Agent and Collateral Agent
 
 
 
 
 
 
 
By:
/s/ Mary E. Evans
 
Name:
Mary E. Evans
 
Title:
Associate Director
 
 
Banking Products Services, US



 
By:
/s/ Irja R. Otsa
 
Name:
Irja R. Otsa
 
Title:
Associate Director
 
 
Banking Products Services, US



[SIGNATURE PAGE TO CREDIT AGREEMENT]



130

--------------------------------------------------------------------------------




 
 
 
 
 
UBS LOAN FINANCE LLC, as Lender
 
 
 
By:
/s/ Mary E. Evans
 
Name:
Mary E. Evans
 
Title:
Associate Director
 
 
Banking Products Services, US
 
 
 
 
 
 
 
By:
/s/ Irja R. Otsa
 
Name:
Irja R. Otsa
 
Title:
Associate Director
 
 
Banking Products Services, US



[SIGNATURE PAGE TO CREDIT AGREEMENT]



131